         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 1 of 113




 1   Christina C. Sharp (State Bar No. 245869)
     Scott M. Grzenczyk (State Bar No. 279309
 2
     GIRARD SHARP LLP
 3   601 California Street, Suite 1400
     San Francisco, CA 94108
 4   Tel: (415) 981-4800
     Fax: (415) 981-4846
 5   Email: dsharp@girardsharp.com
 6           scottg@girardsharp.com

 7   Liaison Counsel for Plaintiff Government Employees Health Association and the Proposed Class

 8   Thomas M. Sobol (pro hac vice forthcoming)
     Lauren G. Barnes (pro hac vice forthcoming)
 9   Bradley J. Vettraino (pro hac vice forthcoming)
10   HAGENS BERMAN SOBOL SHAPIRO LLP
     55 Cambridge Parkway, Suite 301
11   Cambridge, MA 02142
     Tel: (617) 482-3700
12   Fax: (617) 482-3003
     tom@hbsslaw.com
13   lauren@hbsslaw.com
14   bradleyv@hbsslaw.com

15   Counsel for Plaintiff Government Employees Health Association and the Proposed Class

16   [Additional Counsel listed on signature page]
17
                                   UNITED STATES DISTRICT COURT
18
                                 NORTHERN DISTRICT OF CALIFORNIA
19

20   GOVERNMENT EMPLOYEES HEALTH                           No.
     ASSOCIATION, INC.,
21                                                        CONSOLIDATED
                   Plaintiff,                             CLASS ACTION COMPLAINT
22
            v.
23
     JAZZ PHARMACEUTICALS PLC, JAZZ
24
     PHARMACEUTICALS, INC, JAZZ
25   PHARMACEUTICALS IRELAND LIMITED,                     JURY TRIAL DEMANDED
     HIKMA PHARMACEUTICALS PLC, ROXANE
26   LABORATORIES, INC., HIKMA
     PHARMACEUTICALS USA INC.,
27   EUROHEALTH (USA), INC., AMNEAL
28   PHARMACEUTICALS LLC, PAR
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 2 of 113




 1   PHARMACEUTICAL, INC., LUPIN LTD.,
     LUPIN PHARMACEUTICALS INC., AND
 2   LUPIN INC.,
 3
                     Defendants.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
            Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 3 of 113




 1                                                        TABLE OF CONTENTS

 2                                                                                                                                                 Page
 3
     I.       INTRODUCTION ...................................................................................................................1
 4
     II.      PARTIES .................................................................................................................................2
 5
     III.     JURISDICTION AND VENUE ..............................................................................................5
 6
     IV.      REGULATORY FRAMEWORK ...........................................................................................6
 7
              A.         The regulatory structure for approval and substitution of generic drugs. ...................6
 8
                         1.         The Hatch-Waxman Amendments. .................................................................7
 9

10                       2.         Regulatory exclusivities for new drugs. ..........................................................8

11                       3.         Abbreviated New Drug Applications and paragraph IV
                                    certifications. ...................................................................................................9
12
                         4.         The first filer’s 180-day exclusivity period. ..................................................10
13
                         5.         Patents are subject to judicial and administrative scrutiny. ...........................11
14
                         6.         REMS programs encourages drug manufacturers to work
15                                  cooperatively to establish single, shared programs. ......................................12
16
                         7.         Citizen Petitions.............................................................................................15
17
              B.         The competitive effects of AB-rated generic and authorized generic
18                       competition. ...............................................................................................................15

19                       1.         The first AB-rated generic is priced below the brand. ..................................17
20                       2.         Later generics drive prices down further. ......................................................17
21                       3.         Authorized generics, like other generics, compete on price. .........................18
22            C.         Manipulation of the regulatory structure to impair competition. ..............................20
23
                         1.         No-AG agreements provide a means for brand and generic
24                                  manufacturers to share the gains from conspiring. ........................................23

25                       2.         Manufacturers also use anticompetitive “acceleration” clauses
                                    to delay competition. .....................................................................................27
26
     V.       FACTS ...................................................................................................................................28
27
              A.         The development and approval of Xyrem. ................................................................28
28


     CONSOLIDATED CLASS ACTION                                        -i-
     COMPLAINT
            Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 4 of 113




 1            B.        The patents ostensibly covering aspects of Xyrem or its use. ...................................30

 2                      1.         The ’431 family of patents claim processes for making Xyrem,
                                   formulations of Xyrem, and methods of using Xyrem. .................................30
 3
                        2.         The’730 family of patents claim methods of tracking
 4
                                   prescriptions of a sensitive drug through a computer database. ....................32
 5
                        3.         The ’302 family of patents claim methods of treating sleep
 6                                 disorders with sodium oxybate in patients who are also taking
                                   divalproex sodium. ........................................................................................33
 7
              C.        The Jazz lawsuits against Roxane/Hikma. ................................................................34
 8
              D.        The Jazz “single pharmacy” REMS program for Xyrem ..........................................37
 9

10            E.        The Jazz 2012 citizen petitions to the FDA...............................................................41

11            F.        The Jazz lawsuits against at least eight other generic companies. ............................42

12            G.        The notorious Jazz price increases for Xyrem. .........................................................43

13            H.        The patents in the ’730 family are found invalid. .....................................................45

14            I.        Hikma obtains final ANDA approval for generic Xyrem. ........................................46
15            J.        The Jazz-Hikma reverse payment agreement. ...........................................................47
16            K.        Jazz enters into unlawful reverse payment agreement with Par, Lupin,
17                      and Amneal. ...............................................................................................................57

18            L.        Jazz plans for a “product hop” from Xyrem to a successor brand as the
                        final step to in its anticompetitive scheme. ...............................................................63
19
              M.        Since its launch in 2002, Xyrem has been dispensed through a single
20                      specialty pharmacy operated by Express Scripts, to which title passes
                        only momentarily.......................................................................................................65
21
     VI.      MARKET POWER AND DEFINITION ..............................................................................67
22

23   VII.     MARKET EFFECTS.............................................................................................................69

24   VIII.    ANTITRUST IMPACT AND IMPACT ON INTERSTATE COMMERCE .......................70

25   IX.      INTERSTATE AND INTRASTATE COMMERCE ............................................................72

26   X.       CLASS ACTION ALLEGATIONS ......................................................................................73
27   XI.      CLAIMS FOR RELIEF .........................................................................................................76
28


     CONSOLIDATED CLASS ACTION                                      -ii-
     COMPLAINT
            Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 5 of 113




 1   XII.     DEMAND FOR JUDGMENT ............................................................................................107

 2   XIII.    JURY DEMAND.................................................................................................................108
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     CONSOLIDATED CLASS ACTION                                    -iii-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 6 of 113




 1                                        I.      INTRODUCTION

 2          1.      This civil antitrust action for damages and injunctive relief alleges Jazz

 3   Pharmaceuticals—the drug company that makes and sells the narcolepsy drug Xyrem (sodium

 4   oxybate) that has current sales in excess of $1.4 billion per year—executed an overall

 5   anticompetitive scheme to impair and delay generic competition in the market for sodium oxybate

 6   oral solution. The scheme culminated in a series of payoffs to Jazz’s would-be generic competitors,

 7   including the first-filer generic Hikma, that constitute unlawful market allocation agreements and

 8   anticompetitive reverse payments under FTC v. Actavis Inc., 570 U.S. 136 (2013).

 9          2.      The plaintiff is a national health plan. The plaintiff Government Employees Health

10   Association, Inc. is a not-for-profit association providing health plans to federal employees and
11   retirees and their families through the Federal Employees Health Benefits Plan (“FEHBP”), affording
12   benefits to nearly 700,000 covered lives nationwide.
13          3.      The defendant brand companies are Jazz Pharmaceuticals, Inc., Jazz Pharmaceuticals
14   Ireland Limited, and Jazz Pharmaceuticals Public Limited Company (collectively, “Jazz”). The
15   defendant generic companies are Roxane Laboratories, Inc., Hikma Pharmaceuticals USA Inc.
16   (formerly known as West-Ward Pharmaceuticals Corp.), Eurohealth (USA), Inc., and Hikma
17   Pharmaceuticals plc (collectively, “Hikma”), which are all related companies, and Amneal
18   Pharmaceuticals LLC (“Amneal”), Par Pharmaceuticals, Inc. (“Par”), and Lupin Ltd, Lupin
19   Pharmaceuticals Inc., and Lupin, Inc. (collectively “Lupin”).
20          4.      For much of the latter half of the 18 years that Xyrem has been on the U.S. market,
21   Jazz committed a series of anticompetitive acts designed to impair or delay generic entry in the
22   market for sodium oxybate oral solution. These acts include acquiring and enforcing bogus patents,
23   prosecuting citizen petitions before the FDA that had no realistic likelihood of success, and abusing
24   the REMS-related FDA approval conditions for Xyrem to frustrate efforts by would-be generic
25   competitors to gain FDA approval for their own generic versions of the product. In recent years, Jazz
26   crafted a series of unlawful market allocation agreements with its would-be generic competitors.
27   Under an early 2017 agreement, Jazz persuaded Hikma (the first company to file for approval for
28   generic Xyrem) to withdraw meritorious challenges to Jazz’s patents and delay entry of Hikma’s


     CONSOLIDATED CLASS ACTION                     -1-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 7 of 113




 1   FDA-approved sodium oxybate generic until at least 2023, a period of about eight years. In

 2   exchange, Jazz promised Hikma that, when Hikma eventually did enter the market, Jazz would

 3   withhold competition from an “authorized generic” launched by Jazz. In agreements with other

 4   generics, Jazz carved the market through explicit limited supply distributorships, effectively ensuring

 5   the continued high prices for Xyrem through volume-limited supplies provided by Jazz to its would-

 6   be competitors. In exchange, these generics, too, dropped meritorious patent challenges and agreed to

 7   postpone generic entry for years.

 8          5.      Through Jazz’s overarching anticompetitive scheme and by the unlawful payoffs to its

 9   would-be competitors, generic competition in the market for sodium oxybate oral solution was

10   impaired and delayed, perhaps as long as until the end of 2025. Absent the unlawful conduct,
11   unimpaired competition in that market would have begun as early as January 2018. Meanwhile, the
12   plaintiff health plan and all other members of the proposed class have paid, and continue to pay,
13   massive overcharges for Xyrem. On behalf of itself and all others similarly situated, the plaintiff
14   seeks damages and injunctive relief.
15                                             II.         PARTIES
16          6.      The plaintiff Government Employees Health Association, Inc. (“GEHA”) is a not-for-
17   profit association with a principal place of business is located at 310 NE Mulberry Street, Lee’s
18   Summit, MO 64086-5861.
19          7.      GEHA provides health and dental plans to federal employees and retirees and their
20   families through the Federal Employees Health Benefits Plan and the Federal Employees Dental and
21   Vision Insurance Program. GEHA provides health benefits to nearly 700,000 covered lives
22   nationwide through the FEHBP.
23          8.      During the class period, GEHA purchased Xyrem, i.e., sodium oxybate oral solution
24   approved under the Xyrem NDA, at supracompetitive prices, and therefore suffered antitrust injury
25   as a result of the anticompetitive conduct alleged in this complaint.
26          9.      The defendant Jazz Pharmaceuticals, Inc. is a corporation organized and existing
27   under the laws of the State of Delaware, with its principal place of business at Waterloo Exchange,
28   Waterloo Road, Dublin 4, Ireland. Its U.S. headquarters is located at 3170 Porter Drive, Palo Alto,


     CONSOLIDATED CLASS ACTION                       -2-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 8 of 113




 1   CA 94304, with offices in Philadelphia, PA and Ewing, NJ. Jazz principally develops, manufactures

 2   and markets brand name drugs.

 3          10.     The defendant Jazz Pharmaceuticals Ireland Limited is a corporation organized and

 4   existing under the laws of Ireland, with its principal place of business at Waterloo Exchange,

 5   Waterloo Road, Dublin 4, Ireland.

 6          11.     The defendant Jazz Pharmaceuticals Public Limited Company is an Ireland public

 7   limited biopharmaceutical company organized and existing under the laws of Ireland, with its

 8   principal place of business at Waterloo Exchange, Waterloo Road, Dublin 4, Ireland. Jazz

 9   Pharmaceuticals plc common stock is publicly traded in the United States on the NASDAQ stock

10   exchange. Jazz Pharmaceuticals plc is the parent company of Jazz Pharmaceuticals, Inc. and Jazz
11   Pharmaceuticals Ireland Limited.
12          12.     Among other things, Jazz Pharmaceuticals, Inc. and Jazz Pharmaceuticals Ireland
13   Limited were parties to the document styled as the “Settlement Agreement” in this complaint.
14   Among other things, Jazz Pharmaceuticals plc was directly involved in the negotiation of the
15   unlawful agreements described in this complaint. Each of the three Jazz defendants was directly and
16   substantially involved in planning and undertaking the anticompetitive acts alleged in this complaint.
17          13.     The three Jazz entities are referred to collectively as “Jazz.”
18          14.     Jazz manufactures and sells Xyrem® (sodium oxybate) oral solution, the only product
19   approved by the U.S. Food and Drug Administration (the “FDA”) to be marketed in the U.S. for the
20   treatment of both cataplexy and excessive daytime sleepiness, or EDS, in both adult and pediatric
21   patients with narcolepsy.
22          15.     The defendant Hikma Pharmaceuticals plc is a public limited company organized and
23   existing under the laws of the United Kingdom, with its principal place of business at 1 New
24   Burlington Place, London, W1S 2HR and its U.S. headquarters at 246 Industrial Way West,
25   Eatontown, NJ, 07724.
26          16.     The defendant Hikma Pharmaceuticals USA Inc. is a corporation organized and
27   existing under the laws of the State of Delaware, with its principal place of business at 246 Industrial
28   Way West, Eatontown, NJ, 07724, and is a wholly-owned subsidiary of Hikma Pharmaceuticals plc.


     CONSOLIDATED CLASS ACTION                     -3-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 9 of 113




 1   Before June 20, 2018, Hikma Pharmaceuticals USA Inc. was organized under the name West-Ward

 2   Pharmaceuticals Corp., which had been acquired by Hikma Pharmaceuticals plc in 1998.

 3          17.     The defendant Roxane Laboratories, Inc. is a corporation organized and existing

 4   under the laws of the State of Nevada, with its principal place of business at 1809 Wilson Road,

 5   Columbus, Ohio, 43328. Roxane Laboratories, Inc. was purchased by West-Ward Pharmaceuticals

 6   Corp. in 2016 and is now a wholly-owned subsidiary of Hikma Pharmaceuticals plc.

 7          18.     The defendant Eurohealth (USA), Inc. is a holding company for Hikma

 8   Pharmaceuticals USA Inc. and a wholly-owned subsidiary of Hikma Pharmaceuticals plc, organized

 9   and existing under the laws of the State of Delaware, with its principal place of business at 246

10   Industrial Way West, Eatontown, NJ, 07724.
11          19.     Among other things, Roxane Laboratories, Inc., West-Ward Pharmaceuticals Corp.,
12   Eurohealth (USA), Inc., and Hikma Pharmaceuticals plc were parties to the document styled as the
13   “Settlement Agreement” in this complaint. Each of the Hikma-related defendants was directly and
14   substantially involved in planning, entering into, and performing under the agreements reached
15   beginning in 2017, as alleged in this complaint.
16          20.     The defendant Amneal Pharmaceuticals LLC is a limited liability company organized
17   and existing under the laws of the State of Delaware, with its principal place of business at 400
18   Crossing Boulevard, Bridgewater, New Jersey, 08807.
19          21.     The defendant Par Pharmaceutical, Inc. is a corporation organized and existing under
20   the laws of the State of Delaware, with its principal place of business at One Ram Ridge Rd.,
21   Chestnut Ridge, NY 10977. Par is a subsidiary of Endo International plc, an Irish public limited
22   company with its U.S. headquarters located in Malvern, Pennsylvania. In September 2015, Endo
23   completed an acquisition of Par Pharmaceuticals Holdings, Inc. and its subsidiaries, including Par
24   Pharmaceutical, Inc., and combined it with Endo’s existing generics subsidiary, Qualitest
25   Pharmaceuticals. As used in this complaint, “Par” encompasses relevant predecessors-and-
26   successors-in-interest.
27

28


     CONSOLIDATED CLASS ACTION                     -4-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 10 of 113




 1          22.     The defendant Lupin Ltd. is a public limited company organized and existing under

 2   the laws of India, with its principal place of business at B/4 Laxmi Towers, Bandra-Kurla Complex,

 3   Bandra (E), Mumbai 400 051, India.

 4          23.     The defendant Lupin Pharmaceuticals Inc., a wholly-owned subsidiary of Lupin Ltd.,

 5   is a corporation organized and existing under the laws of the State of Delaware, with its principal

 6   place of business at 111 South Calvert Street, Baltimore, Maryland, 21202.

 7          24.     The defendant Lupin Inc., a wholly-owned subsidiary of Lupin Ltd., is a corporation

 8   organized and existing under the laws of the State of Delaware, with its principal place of business at

 9   111 South Calvert Street, Baltimore, Maryland, 21202.

10          25.     All of the defendants’ wrongful actions described in this complaint are part of, and in
11   furtherance of, the illegal monopolization and restraint of trade alleged herein, and were authorized,
12   ordered, and/or undertaken by the defendants’ various officers, agents, employees, or other
13   representatives while actively engaged in the management of the defendants’ affairs (or that of their
14   predecessors-in-interest) within the course and scope of their duties and employment, and/or with the
15   actual, apparent, and/or ostensible authority of the defendants.
16                                  III.    JURISDICTION AND VENUE
17          26.     The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d) because
18   this is a class action in which the aggregate amount in controversy exceeds $5,000,000 and at least
19   one member of the putative class is a citizen of a state different from that of one of the defendants.
20   The Court further has jurisdiction over this action pursuant to 15 U.S.C. § 26 and 28 U.S.C. §§ 1331
21   and 1337 as this action also alleges violations of sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1
22   & 2, that are actionable under sections 4 and 16 of the Clayton Act, 15 U.S.C. §§ 15(a) and 26. The
23   Court also has jurisdiction over the claims under the various state laws under both 28 U.S.C. §
24   1332(d) and 28 U.S.C. § 1367(a).
25          27.     This action seeks to recover treble damages, interest, costs of suit, and reasonable
26   attorneys’ fees for the injuries sustained by the plaintiff and members of the class resulting from the
27   Jazz defendants’ monopolization and from all defendants’ conspiracy to restrain trade in the United
28


     CONSOLIDATED CLASS ACTION                     -5-
     COMPLAINT
          Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 11 of 113




 1   States market for Xyrem and its generic equivalents. The action also seeks permanent injunctive

 2   relief against the defendants to undo and prevent the unlawful conduct alleged here.

 3              28.    Venue is appropriate within this district as defendants transact business here, and

 4   under 15 U.S.C. § 15(a) (Clayton Act), 15 U.S.C. § 22 (nationwide venue for antitrust matters), and

 5   28 U.S.C. § 1391(b) (general venue provision). Further, the defendants and/or their agents may be

 6   found in this district.

 7              29.    The Court has personal jurisdiction over each defendant. Each defendant has

 8   transacted business, maintained substantial contacts, and/or committed overt acts in furtherance of

 9   the illegal scheme and conspiracy throughout the United States, including in this district. The scheme

10   and conspiracy have been directed at, and have had the intended effect of, causing injury to persons
11   residing in, located in, or doing business throughout the United States, including in this district.
12                                       IV.   REGULATORY FRAMEWORK
13   A.         The regulatory structure for approval and substitution of generic drugs.
14              30.    Under the Federal Food, Drug, and Cosmetic Act (“FDCA”),1 manufacturers that
15   create a new drug must obtain approval from the FDA to sell the product by filing a New Drug
16   Application (“NDA”).2 An NDA must include specific data concerning the safety and effectiveness
17   of the drug, as well as any information on applicable patents.3
18              31.    When the FDA approves a brand manufacturer’s NDA, the manufacturer may list in
19   Approved Drug Products with Therapeutic Equivalence Evaluations (known as the “Orange Book”)
20   patents that claim the drug or a method of using the drug, and that could reasonably be enforced
21   against a generic manufacturer that makes, uses, or sells a generic version of the brand drug before
22

23

24

25

26        1
              Pub. L. No. 75-717, 52 Stat. 1040 (1938) (codified as amended in 21 U.S.C. § 301 et seq.).
          2
27            21 U.S.C. §§ 301-392.
          3
28            21 U.S.C. § 355(a), (b).


     CONSOLIDATED CLASS ACTION                       -6-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 12 of 113




 1   the expiration of the listed patents.4 The manufacturer may list in the Orange Book within 30 days of

 2   issuance any patents issued after the FDA approved the NDA.5

 3            32.    The FDA relies completely on the brand manufacturer’s truthfulness about patent

 4   validity and applicability because it does not have the resources nor authority to verify the

 5   manufacturer’s patents for accuracy or trustworthiness. In listing patents in the Orange Book, the

 6   FDA merely performs a ministerial act.

 7            1.     The Hatch-Waxman Amendments.

 8            33.    The Hatch-Waxman Amendments, enacted in 1984, simplified regulatory hurdles for
 9   prospective generic manufacturers by eliminating the need for them to file lengthy and costly
10   NDAs.6 A manufacturer seeking approval to sell a generic version of a brand drug may instead file
11   an Abbreviated New Drug Application (“ANDA”). An ANDA relies on the scientific findings of
12   safety and effectiveness included in the brand manufacturer’s original NDA and must further show
13   that the generic contains the same active ingredient(s), dosage form, route of administration, and
14   strength as the brand drug and that it is bioequivalent, i.e., absorbed at the same rate and to the same
15   extent as the brand. The FDA assigns generics that meet these criteria relative to their brand
16   counterparts an “AB” rating.
17            34.    The FDCA and Hatch-Waxman Amendments operate on the principle that
18   bioequivalent drug products containing identical amounts of the same active ingredients, having the
19   same route of administration and dosage form, and meeting applicable standards of strength, quality,
20   purity, and identity are therapeutically equivalent and may be substituted for one another.
21   Bioequivalence demonstrates that the active ingredient of the proposed generic would be present in
22   the blood of a patient to the same extent and for the same amount of time as the brand counterpart.7
23

24      4
         For example, patents covering processes for making drug products may not be listed in the
     Orange Book.
25
        5
            21 U.S.C. § 355(b)(1), (c)(2).
26      6
           See Drug Price Competition and Patent Term Restoration Act of 1984, Pub. L. No. 98-417, 98
27   Stat. 1585 (1984) (codified as amended at 21 U.S.C. § 355).
        7
28          21 U.S.C. § 355(j)(8)(B).


     CONSOLIDATED CLASS ACTION                      -7-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 13 of 113




 1            35.        Through the Hatch-Waxman Amendments, Congress sought to expedite the entry of

 2   less expensive generic competitors to brand drugs, thereby reducing healthcare expenses nationwide.

 3   Congress also sought to protect pharmaceutical manufacturers’ incentives to create new and

 4   innovative products.

 5            36.        The Hatch-Waxman Amendments achieved both goals, advancing substantially the

 6   rate of generic product launches and ushering in an era of historically high profit margins for brand

 7   pharmaceutical manufacturers. In 1983, before the Hatch-Waxman Amendments, only 35% of the

 8   top-selling drugs with expired patents had generic alternatives; by 1998, nearly all did. In 1984,

 9   prescription drug revenues for brands and generics totaled $21.6 billion; by 2013, total prescription

10   drug revenues had climbed to more than $329.2 billion, with generics accounting for 86% of
11   prescriptions.8 Generics are dispensed about 95% of the time when a generic form is available.9
12            2.         Regulatory exclusivities for new drugs.
13            37.        In order to promote a balance between new drug innovation and generic drug
14   competition, the Hatch-Waxman Amendments also provided for exclusivities (or exclusive
15   marketing rights) for new drugs. These exclusivities are granted by the FDA upon approval of a drug
16   if statutory requirements are met. These exclusivities are listed in the Orange Book, along with any
17   applicable patents, and can run concurrently with the listed patents.
18            38.        One such exclusivity, New Chemical Entity (NCE) exclusivity, applies to products
19   containing chemical entities never previously approved by FDA either alone or in combination. If a
20   product receives NCE exclusivity, the FDA may not accept for review any ANDA for a drug
21   containing the same active moiety for five years from the date of the NDA’s approval, unless the
22

23

24

25      8
          See IMS Institute for Healthcare Informatics, Medicine Use and Shifting Costs of Healthcare: A
26   Review of the Use of Medicines in the United States in 2013 30, 51 (2014),
     https://oversight.house.gov/sites/democrats.oversight.house.gov/files/documents/IMS-
27   Medicine%20use%20and%20shifting%20cost%20of%20healthcare.pdf.
        9
28          Id. at 51.


     CONSOLIDATED CLASS ACTION                        -8-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 14 of 113




 1   ANDA contains a certification of patent invalidity or non-infringement, in which case an application

 2   may be submitted after four years.10

 3            39.     A drug product may also receive a three-year period of exclusivity if its sponsor

 4   submits a supplemental application that contains reports of new clinical investigations (other than

 5   bioavailability studies) conducted or sponsored by the sponsor that were essential to approval of the

 6   supplemental application. If this exclusivity is granted, the FDA may not approve an ANDA for that

 7   drug for three years from the date on which the supplemental application is approved.11

 8            40.     Regulatory exclusivities are not always absolute bars to generic entry. For example,

 9   some can be overcome by carving out information in the label or for other reasons.12

10            3.      Abbreviated New Drug Applications and paragraph IV certifications.

11            41.     To obtain FDA approval of an ANDA, a manufacturer must certify that the generic
12   will not infringe any patents listed in the Orange Book. Under the Hatch-Waxman Amendments, a
13   generic manufacturer’s ANDA must contain one of four certifications:
14                    a) That no patent for the brand has been filed with the FDA (a “paragraph I
                         certification”);
15
                      b) That the patent for the brand has expired (a “paragraph II certification”);
16

17                    c) That the patent for the brand will expire on a particular date and the manufacturer
                         does not seek to market its generic before that date (a “paragraph III
18                       certification”); or

19                    d) That the patent for the brand is invalid or will not be infringed by the generic
                         manufacturer’s proposed product (a “paragraph IV certification”).13
20
              42.     If a generic manufacturer files a paragraph IV certification, a brand manufacturer has
21
     the ability to delay FDA approval of the ANDA simply by suing the ANDA applicant for patent
22
     infringement. If the brand manufacturer initiates a patent infringement action against the generic filer
23
     within 45 days of receiving notification of the paragraph IV certification, the FDA will not grant
24

25      10
             21 U.S.C. § 355(j)(5)(F)(ii); 21 C.F.R. § 314.108(b)(2).
26      11
             21 U.S.C. § 355(j)(5)(F)(iv); 21 C.F.R. § 314.108(b)(2)(5).
        12
27           See, e.g., 21 C.F.R. §§ 314.94(a)(8)(iv), 314.127(a)(7); 21 U.S.C. § 355a(o).
        13
28           21 U.S.C. § 355(j)(2)(A)(vii).


     CONSOLIDATED CLASS ACTION                       -9-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 15 of 113




 1   final approval to the ANDA until the earlier of (i) the passage of two-and-a-half years, or (ii) the

 2   issuance of a decision by a court that the patent is invalid or not infringed by the generic

 3   manufacturer’s ANDA.14 Until one of those conditions occurs, the FDA may grant “tentative

 4   approval,” but cannot authorize the generic manufacturer to market its product (i.e., grant final

 5   approval). The FDA may grant an ANDA tentative approval when it determines that the ANDA is

 6   ready for final approval but for the 30-month stay.

 7            4.      The first filer’s 180-day exclusivity period.

 8            43.     Generics may be classified as (i) first-filer generics, (ii) later generic filers, or (iii)
 9   authorized generics.
10            44.     To encourage manufacturers to seek approval of generic versions of brand drugs, the
11   Hatch-Waxman Amendments grant the first paragraph IV generic manufacturer ANDA filer (“first-
12   filer”) a 180-day exclusivity period to market the generic version of the drug, during which the FDA
13   may not grant final approval to any other generic manufacturer’s ANDA for the same brand drug.15
14   That is, when a first-filer files a substantially complete ANDA with the FDA and certifies that the
15   unexpired patents listed in the Orange Book as covering the brand are either invalid or not infringed
16   by the generic, the FDA cannot approve a later generic manufacturer’s ANDA until that first generic
17   has been on the market for 180 days.16
18            45.     The 180-day window is often referred to as the first-filer’s six-month or 180-day
19   “exclusivity”; this is a bit of a misnomer because a brand manufacturer (such as Jazz) can launch an
20   AG at any time, manufacturing its AG in accordance with its approved NDA for the branded product
21

22
        14
           21 U.S.C. § 355(j)(5)(B)(iii). This period is commonly called a “30-month Hatch-Waxman
23
     stay” or “30-month stay.” The brand/patent holder can choose to sue the generic after 45 days,
24   including waiting until the generic has launched its product, but, in that event, the brand cannot take
     advantage of the 30-month stay of FDA approval, and must instead satisfy the showing required to
25   obtain a preliminary injunction to prevent the generic launch.
        15
26           21 U.S.C. § 355(j)(5)(B)(iv), (D).
        16
           Or, until its first-filer exclusivity has been forfeited. A first filer can forfeit its 180-day
27   exclusivity by, for example, failing to obtain tentative approval from the FDA for its ANDA within
28   30 months of filing its ANDA. There is no forfeiture here.


     CONSOLIDATED CLASS ACTION                         -10-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 16 of 113




 1   but selling at a lower price point. Brand manufacturers frequently launch AGs in response to generic

 2   entry in order to recoup some of the sales they would otherwise lose.

 3           46.    The Supreme Court has recognized that “this 180-day period of exclusivity can prove

 4   valuable, possibly ‘worth several hundred million dollars’” to the first-filer.17

 5           47.    A first-filer that informs the FDA it intends to wait until all Orange Book-listed

 6   patents expire before marketing its generic does not get a 180-day exclusivity period. Congress

 7   created this 180-day period to incentivize generic manufacturers to challenge weak or invalid patents

 8   or to invent around such patents by creating non-infringing generics.

 9           5.     Patents are subject to judicial and administrative scrutiny.

10           48.    A patent may be valid or invalid, infringed or not infringed, and enforceable or
11   unenforceable. Simply owning a patent does not entitle the patent owner to exclude others. Patents
12   are routinely invalidated or held unenforceable, either upon reexamination or inter partes
13   proceedings by the PTO, by court decision, or by jury verdict.
14           49.    A patent holder at all times bears the burden of proving infringement. One way that a
15   generic can prevail in patent infringement litigation is to show that its product does not infringe the
16   patent (and/or that the patent holder cannot meet its burden to prove infringement). Another is to
17   show that the patent is invalid or unenforceable.
18           50.    A patent is invalid or unenforceable when: (i) the disclosed invention is obvious in
19   light of earlier prior art; (ii) when an inventor, an inventor’s attorney, or another person involved
20   with the application, with intent to mislead or deceive the PTO, fails to disclose material information
21   known to that person to be material or submits materially false information to the PTO during
22   prosecution; and/or (iii) when a later acquired patent is not patentably distinct from the invention
23   claimed in an earlier patent (and no exception, such as the safe harbor, applies).
24

25

26
        17
           F.T.C. v. Actavis, Inc., 570 U.S. 136, 144 (2013) (quoting C. Scott Hemphill, Paying for
27   Delay: Pharmaceutical Patent Settlement as a Regulatory Design Problem, 81 N.Y.U. L. REV. 1553,
28   1579 (2006)).


     CONSOLIDATED CLASS ACTION                      -11-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 17 of 113




 1             51.   In these circumstances, the PTO’s decision to issue a patent does not substitute for a

 2   fact-specific assessment of (i) whether the applicant made intentional misrepresentations or

 3   omissions on which the PTO relied in issuing the patent, and (ii) whether a reasonable manufacturer

 4   in the patent holder’s position would have a realistic likelihood of succeeding on the merits of a

 5   patent infringement suit.

 6             52.   As a statistical matter, if the parties litigate a pharmaceutical patent infringement suit

 7   to a decision on the merits, it is more likely that a challenged patent will be found invalid or not

 8   infringed than upheld. The FTC reports that generics prevailed in 73% of Hatch-Waxman patent

 9   litigation cases resolved on the merits between 1992 and 2002.18 An empirical study of all

10   substantive decisions rendered in every patent case filed in 2008 and 2009 similarly reports that
11   when a generic challenger stays the course until a decision on the merits, the generic wins 74% of the
12   time.19
13             6.    REMS programs encourages drug manufacturers to work cooperatively to
                     establish single, shared programs.
14
               53.   In 2007, Congress enacted the Food and Drug Administration Amendments Act
15
     (“FDAAA”).20 Section 505-1(a)(1) of the FDAAA authorizes the FDA to require sponsors of drug
16
     applications to submit a proposed REMS program if the agency determines that such is needed to
17
     ensure that a drug’s benefits outweigh its safety risks. A REMS can include a medication guide,
18
     patient package inserts, a plan for communicating with health care providers about risks, and/or
19
     restrictions on the distribution of the drug (e.g., by requiring practitioners, pharmacies, or healthcare
20
     settings to obtain special certifications before dispensing the drug). As examples, the FDA notes that
21
     if a drug carries a risk of serious infection, a REMS action might be to require patient education
22

23
        18
24          FTC, Generic Drug Entry Prior to Patent Expiration: An FTC Study vi-vii (2002),
     https://www.ftc.gov/sites/default/files/documents/reports/generic-drug-entry-prior-patent-expiration-
25   ftc-study/genericdrugstudy_0.pdf.
        19
26         John R. Allison, Mark A. Lemley & David L. Schwartz, Understanding the Realities of
     Modern Patent Litigation, 92 TEX. L. REV. 1769, 1787 (2014) (“[P]atentees won only 164 of the 636
27   definitive merits rulings, or 26%,” and “that number is essentially unchanged” from a decade ago.).
        20
28           Pub. L. No. 110-85, 121 Stat. 823 (codified as amended at 21 U.S.C. § 301 et seq.).


     CONSOLIDATED CLASS ACTION                       -12-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 18 of 113




 1   about the initial warning signs of infection prior to prescribing; if a drug is known to bear a risk of

 2   liver damage, a REMS might require liver function monitoring while the patient is taking the drug;

 3   for drugs that can cause a severe allergic reaction, a REMS might require that only a certified

 4   healthcare professional can administer the product; for drugs that can cause severe birth defects, a

 5   REMS could require a negative pregnancy test before each prescription can be dispensed.21

 6           54.    The FDA can require a REMS before a drug enters the market, based on known risks,

 7   or after a drug has been approved, based on new evidence of risk. In determining whether a REMS

 8   will be required for a particular drug, the FDA considers factors including (i) the size of the

 9   population likely to use the drug; (ii) the seriousness of the disease; (iii) the drug’s expected benefit;

10   (iv) the expected duration of treatment; (v) the seriousness of adverse effects; and (vi) the drug’s
11   novelty.
12           55.    Generally, single, shared REMS systems—i.e., jointly administered REMS
13   programs—which may include more than one sponsor, or multiple NDAs and other ANDAs, are
14   required for innovator and generic manufacturers in order to reduce the burden to the healthcare
15   system, including regulatory oversight, of having multiple REMS programs for drugs in the same
16   class. Single, shared REMS systems allow for cost sharing among sponsors, provide for single portal
17   access to materials and other documentary information about the program, and allow prescribers and
18   pharmacies to complete certification and other administrative requirements just once, rather than
19   multiple times for each manufacturer.
20           56.    The FDA may waive the single, shared system REMS requirement and permit the
21   generic company to use a “different, comparable” aspect of the ETASU—Elements To Assure Safe
22   Use, which are designed to “provid[e] safe access for patients to drugs with known serious risks that
23   would otherwise be unavailable,” including requiring the drug’s sponsor to monitor and evaluate the
24   implementation of the ETASU, if the agency finds that (i) the burden of forming a single shared
25   system outweighs the benefits of having one, or (ii) an aspect of the REMS is covered by a patent or
26

27      21
          Presentation by Elaine Lippmann, Office of Regulatory Policy, CDER, FDA, Risk Evaluation
28   and Mitigation Strategies (REMS), https://www.fda.gov/media/105565/download.


     CONSOLIDATED CLASS ACTION                      -13-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 19 of 113




 1   is a trade secret and the generic applicant certifies that it sought a license for use of that aspect and

 2   was unable to obtain one.

 3            57.    According to guidance issued by the FDA, FDA policy “makes clear that while the

 4   FDA encourages companies to work together to form a single, shared system, the agency will

 5   consider a waiver at any time (either upon request of the applicant, or on the agency’s own

 6   initiative).”22 The FDA, however, cannot force such cooperation under the FD&C Act.

 7            58.    One policy issue Congress and the FDA faced when establishing the REMS system

 8   was the potential for abuse of the system by brand companies. Such abuse can be tempting given the

 9   economic realities. Competition from generics that are AB-rated to the brand usually decimate the

10   brand drug company’s profits from the product. Within the first year of availability, generics
11   typically capture all but a small percentage of the brand’s market share.
12            59.    As the FDA has explained: “One of the primary ways that FDA facilitates a
13   competitive marketplace is through the efficient approval of generic drugs, which are often lower
14   cost than brand drugs. Unfortunately, the process established by Congress may not always function
15   as intended. At times, certain ‘gaming’ tactics have been used by brand drug companies to delay
16   generic competition.”23
17            60.    The FDA has recognized that one gaming tactic concerns shared REMS requirements.
18   In 2017, then Commissioner of the FDA, Scott Gottlieb, outlined the problem:
19                   Current law requires that branded and generic companies try to reach
                     agreement on the implementation of a single, shared system REMS rather
20                   than maintaining separate REMS for the branded drug and its generic
                     competitor. Any generic drug application referencing a branded drug with
21
                     a REMS with ETASU must use a single, shared system REMS with the
22                   innovator, unless the FDA waives that requirement and permits the generic
                     drug to use a separate, comparable REMS program. But we know that
23                   negotiations to reach agreement on shared system REMS can take
24
        22
            Statement from FDA Commissioner Scott Gottlieb, M.D., on New Policies to Reduce the
25   Ability of Brand Drug Makers to Use REMS Programs as a Way to Block Timely Generic Drug
26   Entry, Helping Promote Competition and Access (May 31, 2018), https://www.fda.gov/news-
     events/press-announcements/statement-fda-commissioner-scott-gottlieb-md-new-policies-reduce-
27   ability-brand-drug-makers-use-rems.
        23
28           RLD Access Inquiries.


     CONSOLIDATED CLASS ACTION                       -14-
     COMPLAINT
          Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 20 of 113




 1                   extended periods of time. This can block the timely entry of a generic
                     competitor. I believe branded firms sometimes use these negotiations
 2                   strategically, as a way to slow generic competitors.24
 3             7.    Citizen Petitions.
 4
               61.   Citizen petitions are a means by which any interested person can request that the FDA
 5
     issue, amend, or revoke a regulation or order, or take or refrain from taking any other form of
 6
     administrative action.
 7
               62.   All citizen petitions must specify the action requested and include a statement of the
 8
     factual and legal grounds supporting the petition.
 9
               63.   In practice, the citizen petition process is often abused through the filing of petitions
10
     by brand drug manufacturers requesting that the FDA deny (or make more difficult, expensive, and
11
     time-consuming) the approval process of their would-be generic competitors. The factual and legal
12
     bases for these requests often purport to concern the safety and efficacy of the generic drugs seeking
13
     approval, or their bioequivalence to the brand. These arguments are typically lengthy and raise
14
     complex scientific issues.
15
               64.   Even when the arguments raised in these citizen petitions are meritless or request
16
     something the FDA was already doing or planning to do—something that happens all too often—the
17
     FDA is legally required to nonetheless thoroughly analyze and respond to them, diverting resources
18
     and delaying generic approvals.
19
     B.        The competitive effects of AB-rated generic and authorized generic competition.
20
               65.   Generic versions of brand name pharmaceutical drugs contain the same active
21
     ingredient(s) as the brand name drug and are determined by the FDA to be just as safe and effective
22
     as their brand counterparts. The only material difference between generics and their corresponding
23
     brand versions is the price. Because generics are essentially commodities that cannot be
24
     therapeutically differentiated, the primary basis for competition between a branded product and its
25

26        24
            FDA, Statement from FDA Commissioner Scott Gottlieb, M.D., on New Steps to Improve FDA
     Review of Shared Risk Evaluation and Mitigation Strategies to Improve Generic Drug Access (Nov.
27   8, 2017), https://www.fda.gov/news-events/press-announcements/statement-fda-commissioner-scott-
28   gottlieb-md-new-steps-improve-fda-review-shared-risk-evaluation-and.


     CONSOLIDATED CLASS ACTION                      -15-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 21 of 113




 1   generic version, or between generic versions, is price. Typically, generics are 50% to 80% (or more)

 2   less expensive than their brand counterparts when there are multiple generic competitors on the

 3   market for a given brand. Consequently, the launch of a generic usually results in significant cost

 4   savings for all drug purchasers, especially direct purchasers.

 5           66.    Since the passage of the Hatch-Waxman Amendments, every state has adopted drug

 6   product selection laws that either require or permit pharmacies to substitute AB-rated generic

 7   equivalents for brand prescriptions (unless the prescribing physician specifically directs that

 8   substitution is not permitted). Substitution laws and other institutional features of pharmaceutical

 9   distribution and use create the economic dynamic that the launch of AB-rated generics results both in

10   rapid price decline and rapid sales shift from brand to generic purchasing. Once a generic hits the
11   market, it quickly captures sales of the corresponding brand drug, often 80% or more of the market,
12   within the first six months after entry. According to the IQVIA Institute—the leading provider of
13   data in the healthcare sector—since 2013, for drugs where a generic is available, consumers purchase
14   the generic 97% of the time.25 The Federal Trade Commission (“FTC”) has found that on average,
15   within a year of generic entry, prices had dropped 85%.26 As a result, competition from generics is
16   viewed by brand manufacturers as a serious threat to their bottom line.
17           67.    Generic competition enables purchasers of a drug to (i) purchase generic versions of
18   the drug at substantially lower prices, and/or (ii) purchase the brand at a reduced price.
19           68.    Until a generic version of the brand drugs enters the market, however, there is no
20   bioequivalent drug to substitute for and compete with the brand, and the brand manufacturer can,
21   therefore, continue to profitably charge supracompetitive prices. Brand manufacturers are well aware
22   of generics’ rapid erosion of their brand sales. Brand manufacturers thus seek to extend their
23

24      25
           IQVIA Institute, Medicine Use and Spending in the U.S.: A Review of 2017 and Outlook to
     2022 at 14 (2018), available at https://www.iqvia.com/insights/the-iqvia-institute/reports/medicine-
25   use-and-spending-in-the-us-review-of-2017-outlook-to-2022.
26      26
            FTC, Pay-for-Delay: How Drug Company Pay-Offs Cost Consumers Billions 8 (2010),
     https://www.ftc.gov/sites/default/files/documents/reports/pay-delay-how-drug-company-pay-offs-
27   cost-consumers-billions-federal-trade-commission-staff-study/100112payfordelayrpt.pdf (“FTC Pay-
28   for-Delay Study”).


     CONSOLIDATED CLASS ACTION                      -16-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 22 of 113




 1   monopoly for as long as possible, sometimes resorting to any means possible—including illegal

 2   means—to delay or prevent generic competition.

 3           1.     The first AB-rated generic is priced below the brand.

 4           69.    Experience and economic research show that the first generic manufacturer to market
 5   its product prices it below the prices of its brand counterpart.27 Every state either requires or permits
 6   that a prescription written for the brand be filled with an AB-rated generic. Thus, the first generic
 7   manufacturer almost always captures a large share of sales from the brand. At the same time, there is
 8   a reduction in the average price paid for the drug at issue (brand and AB-rated generic combined).
 9           70.    During the 180-day exclusivity period, the first filer is the only ANDA-approved
10   generic manufacturer on the market (though the brand’s AG can be, and often is, on the market
11   during the 180-day exclusivity period). In the absence of competition from other generics, during the
12   180-day exclusivity period, a first-filer generic manufacturer generally makes about 80% of all of the
13   profits that it will ever make on the product.
14           2.     Later generics drive prices down further.
15           71.    Once generic competitors enter the market, the competitive process accelerates, and
16   multiple generic manufacturers typically compete vigorously with each other over price, driving
17   prices down toward marginal manufacturing costs.28
18           72.    According to the FDA and the FTC, the greatest price reductions are experienced
19   when the number of generic competitors goes from one to two. In that situation, there are two
20   commodities that compete on price. Some typical estimates are that a single generic results in a near-
21

22      27
           FTC, Authorized Generic Drugs: Short-Term Effects and Long-Term Impact ii-iii, vi, 34
23   (2011), https://www.ftc.gov/sites/default/files/documents/reports/authorized-generic-drugs-short-
     term-effects-and-long-term-impact-report-federal-trade-commission/authorized-generic-drugs-short-
24   term-effects-and-long-term-impact-report-federal-trade-commission.pdf (“FTC 2011 AG Study”);
     FTC Pay-for-Delay Study at 1.
25
        28
           See, e.g., Tracy Regan, Generic Entry, Price Competition, and Market Segmentation in the
26   Prescription Drug Market, 26 INT’L J. INDUS. ORG. 930 (2008); Richard G. Frank, The Ongoing
     Regulation of Generic Drugs, 357 NEW ENG. J. MED. 1993 (2007); Patricia M. Danzon & Li-Wei
27   Chao, Does Regulation Drive Out Competition in Pharmaceutical Markets?, 43 J.L. & ECON. 311
28   (2000).


     CONSOLIDATED CLASS ACTION                        -17-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 23 of 113




 1   term retail price reduction of around 10% as compared to the brand price, but that with two generic

 2   entrants the near term retail price reduction is about 50%.

 3            73.   In a report by the FTC issued at the request of Congress in 2011, the FTC found that

 4   generics captured 80% or more of sales in the first six months (this percentage erosion of brand sales

 5   holds regardless of the number of generic entrants.).29 In the end, the brand manufacturer’s sales

 6   decline to a small fraction of their level before generic entry. This is so because, “[a]lthough generic

 7   drugs are chemically identical to their branded counterparts, they are typically sold at substantial

 8   discounts from the branded price. According to the Congressional Budget Office, generic drugs save

 9   consumers an estimated $8 to $10 billion a year at retail pharmacies. Even more billions are saved

10   when hospitals use generics.”30
11            3.    Authorized generics, like other generics, compete on price.
12            74.   An “authorized generic” (sometimes shortened to “AG”) is a product sold under the
13   authority of the brand’s approved NDA. An AG, then, is chemically identical to the brand drug but is
14   sold as a generic, typically through either the brand manufacturer’s subsidiary (if it has one) or
15   through a third-party distributor.
16            75.   If the 180-day exclusivity period applies to a first-filer ANDA, the exclusivity exists
17   only to bar the FDA from approving another ANDA during that time period. The exclusivity does
18   not apply to products sold under the authority of the original NDA. As a result, the 180-day
19   exclusivity does not bar the entry of authorized generics; the statutory scheme does not prevent a
20   brand manufacturer from marketing and selling an AG at any time.
21            76.   The FDA has found that allowing brand manufacturers to introduce AGs during the
22   180-day exclusivity period is consistent with the “fundamental objective of the Hatch-Waxman
23   Amendments” to encourage competition and, as a result, “lower prices in the pharmaceutical
24

25

26      29
             FTC 2011 AG Study at 66-67.
27      30
           See FDA, What Are Generic Drugs?, https://www.fda.gov/drugs/generic-drugs/what-are-
28   generic-drugs (last updated Aug. 24, 2017).


     CONSOLIDATED CLASS ACTION                     -18-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 24 of 113




 1   market.”31 The FDA reasoned that if a brand releases an AG at a reduced price during the 180-day

 2   exclusivity period, “this might reasonably be expected to diminish the economic benefit” to the

 3   generic first-filer by increasing competition and causing the generic to “reduc[e] the substantial

 4   ‘mark-up’ [generics] can often apply during the [180-day] period.”32 Such competition, and the

 5   resulting price decreases, work to benefit drug purchasers.

 6            77.         Brand manufacturers recognize the significant economic advantages of releasing their

 7   AGs to compete with the first-filer generic during the 180-day exclusivity period. One study noted

 8   that “pharmaceutical developers facing competition from generics have large incentives to compete

 9   with their own or licensed ‘authorized generics.’”33

10            78.         Competition from an AG substantially reduces drug prices and the revenues of the
11   first-filer generic (especially during the 180-day exclusivity period).
12            79.         A study analyzing three examples of AGs found that “[f]or all three products,
13   authorized generics competed aggressively against independent generics on price, and both the
14   authorized and independent generics captured substantial market share from the brand.”34
15            80.         The FTC similarly found that AGs capture a significant portion of sales, reducing the
16   first-filer generic’s revenues by about 50% on average.35 The first-filer generic makes much less
17   money when it faces competition from an AG because (i) the AG takes a large share of unit sales
18   away from the first filer; and (ii) the presence of the AG causes prices, particularly generic prices, to
19   decrease.
20            81.         Authorized generics are therefore a significant source of price competition. In fact,
21   they are the only potential source of generic price competition during the first-to-file generic
22
        31
23           FDA letter at 11-12.
        32
             Id. at 12.
24      33
            Kevin A. Hassett & Robert J. Shapiro, Sonecon, The Impact of Authorized Generic
25   Pharmaceuticals on the Introduction of Other Generic Pharmaceuticals 3 (2007),
     http://www.sonecon.com/docs/studies/050207_authorizedgenerics.pdf.
26      34
          Ernst R. Berndt et al., Authorized Generic Drugs, Price Competition, and Consumers’ Welfare,
27   26 Health Affairs 790, 796 (2007).
        35
28           FTC 2011 AG Study at 139.


     CONSOLIDATED CLASS ACTION                           -19-
     COMPLAINT
          Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 25 of 113




 1   manufacturer’s 180-day exclusivity period. All drug industry participants recognize this. PhRMA

 2   recognizes it.36 Generic companies recognize it.37 Brand companies recognize it.38

 3   C.        Manipulation of the regulatory structure to impair competition.

 4             82.   The brand manufacturer of a pharmaceutical product that has no generic competition
 5   in the marketplace gets all of the profits on all of the unit sales. In this circumstance, brand
 6   manufacturers can usually sell their drug for far more than the marginal cost of production,
 7   generating profit margins in excess of 70% or more, while making hundreds of millions of dollars in
 8   sales. The ability to make those kinds of profit margins is what economists call market power.
 9             83.   When a generic equivalent enters the market, however, it quickly captures 80% or
10   more of the unit sales from the brand drug. When generic entry occurs, the brand manufacturer loses
11   most of the unit sales; the generic manufacturer sells almost all of the units, but at drastically reduced
12   prices—delivering enormous savings to drug purchasers. And when multiple generics compete in the
13   market, that competition drives prices down to near the marginal cost of production. This
14

15

16        36
            Brand industry group PhRMA sponsored a study that concludes that the presence of an
17   authorized generic causes generic prices to be more than 15% lower as compared to when there is no
     authorized generic. IMS Consulting, Assessment of Authorized Generics in the U.S. (2006),
18   http://208.106.226.207/downloads/IMSAuthorizedGenericsReport_6-22-06.pdf.
          37
19         One generic stated that “[d]ue to market share and pricing erosion at the hands of the
     authorized [generic], we estimate that the profits for the ‘pure’ generic during the exclusivity period
20   could be reduced by approximately 60% in a typical scenario.” See FTC 2011 AG Study at 81.
     Another generic manufacturer quantified the fiscal consequences of competing with an authorized
21   generic and determined that the authorized generic reduced its first generic’s revenues by two-thirds,
22   or by approximately $400 million. Comment of Apotex Corp. in Support of Mylan Citizen Petition at
     4, Docket No. 2004P-0075 (Mar. 24, 2004), https://web.archive.org/web/20041216115511/http://
23   www.fda.gov/ohrms/dockets/dailys/04/apr04/040204/04P-0075-emc00001.pdf.
          38
24         Commenting on an FDA petition by drug manufacturer Teva Pharmaceuticals, Pfizer stated:
     “Teva’s petition [to prevent the launch of an authorized generic] is a flagrant effort to stifle price
25   competition – to Teva’s benefit and the public’s detriment.” Comment of Pfizer at 6-7, Docket No.
     2004P-0261 (June 23, 2004), https://web.archive.org/web/20050601041653/http://www.fda.gov
26   /ohrms/dockets/dailys/04/June04/062904/04p-0261-cr00001-01-vol2.pdf; Comment of Johnson &
     Johnson at 1, FDA Docket No. 2004P-0075 (May 11, 2004), https://web.archive.org/web/
27   20041227172543/http://www.fda.gov/ohrms/dockets/dailys/04/June04/060404/04p-0075-c00002-
28   vol1.pdf.


     CONSOLIDATED CLASS ACTION                      -20-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 26 of 113




 1   competition ends the brand manufacturer’s market power and delivers enormous savings to drug

 2   purchasers. Competition converts what formerly were excess profits into purchaser savings.

 3           84.     While brand manufacturers and first-filer generic manufacturers are typically

 4   marketplace competitors, they have a collective interest in preventing robust competition from

 5   several generic manufactures—competition that severely depresses prices—from breaking out. If

 6   they work together to prevent or delay such competition, they can keep the profit margins on all of

 7   the unit sales at 70% and split the resulting excess profits among themselves. In other words, by

 8   stifling competition, the brand manufacture and first-filer generic manufacturer can maintain high

 9   prices, protect their profits, and split between themselves the enormous savings that increased

10   generic competition would have delivered to drug purchasers.
11           85.     Figure 1 compares the impact on a brand manufacturer’s profits between (i) a
12   situation where it settles a patent lawsuit on the merits (i.e., with only an agreed entry date and
13   without a pay-off to the generic company); and (ii) a situation where it settles the lawsuit with a
14   large, unjustified payment to the generic manufacturer. In the former situation, the agreed entry date
15   for the generic is earlier and the brand manufacturer’s profits are thus greatly reduced. In the latter
16   situation, the agreed entry date is later and the brand manufacturer’s profits increase significantly.
17   Earlier entry may also occur if the generic manufacturer launches its product at risk (i.e., while the
18   litigation is still pending) or prevails in the patent litigation and then launches its product.
19

20

21

22

23

24

25

26

27

28


     CONSOLIDATED CLASS ACTION                       -21-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 27 of 113




 1
                             Figure 1. Impact of Generic Delay on Brand Profits
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
            86.     In order for such an anticompetitive pact to work, brand and generic manufacturers
14
     need a means by which to divide between them the ill-gotten gains—the increased profit to the
15
     detriment of drug purchasers—that delayed competition makes possible. After all, the generic
16
     manufacturer will not refrain from competing if it does not share in the profit gains through some
17
     means. The means usually takes the form of pay-offs from the brand manufacturer, deals are often
18
     referred to as “pay-for-delay,” “exclusion payment,” or “reverse payment” agreements.
19
            87.     The brand manufacturer may choose to—unlawfully—pay off only the first-filer, even
20
     if other generic manufacturers are also lined up to challenge the patents. The first-filer’s agreement to
21
     delay marketing its generic drug also prevents other generic manufacturers from marketing their
22
     products: none of the later filers can enter until the first-filer’s 180-day exclusivity period has run.
23
            88.     Later ANDA filers have more modest financial expectations because they may have
24
     little or no expectation of any form of market exclusivity. By the time they enter the market, there is
25
     at least the brand and one other generic on the market (and often a second generic in the form of an
26
     AG) and, thus, the drug has already been, or is on its way to being, commoditized. As a result, later-
27
     filing generics can be motivated away from competitively driven modest sales results and toward
28


     CONSOLIDATED CLASS ACTION                       -22-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 28 of 113




 1   anticompetitive payoffs by brand companies. Under these unlawful arrangements, the brand shares

 2   some of its supracompetitive profits with the later-filing generics, and in exchange the later-filing

 3   generics to drop their patent challenges and accept a late agreed entry date.

 4          89.     Pay-for-delay agreements are fundamentally anticompetitive and contrary to the goals

 5   of the Hatch-Waxman statutory scheme. They extend the brand manufacturer’s monopoly by

 6   blocking access to more affordable generic drugs, forcing purchasers to buy expensive brands

 7   instead.

 8          1.      No-AG agreements provide a means for brand and generic manufacturers to
                    share the gains from conspiring.
 9
            90.     In the 1990s, pay-offs from brand manufacturers often took the form of cash
10
     payments to the generic competitor. Since the 2000s—as a result of regulatory scrutiny,
11
     congressional investigations, and class action lawsuits—brand and generic manufacturers have
12
     entered into increasingly more elaborate agreements in an attempt to hide payoffs.
13
            91.     One form of payoff is a “no-authorized generic” or “no-AG” agreement. With a no-
14
     AG agreement, the brand manufacturer agrees not to market an AG version of the brand drug for
15
     some period of time after the first generic enters the market in exchange for the first generic agreeing
16
     to a delayed entry date.
17
            92.     Absent a no-AG promise, it often makes economic sense for the brand manufacturer
18
     to begin marketing an AG as soon as (or sometimes weeks or months before) the first generic enters
19
     the marketplace. The AG entry affords the brand company a price strategy (competing with a low-
20
     priced generic), and this competition takes sales from what would otherwise be sold by the first-filer
21
     generic. Competition from an AG typically cuts the first filer’s revenues about in half, and by having
22
     two generics in the market (the first-filer generic and the AG), the two generics compete on price.
23
     This lowers prices, delivering savings to drug purchasers.
24
            93.     To prevent an AG from causing this substantial loss of revenues and profits, a first-
25
     filer generic may be willing to delay its entry into the marketplace in return for the brand
26
     manufacturer’s agreement to forgo competing with an AG during the exclusivity period. The
27
     additional monopoly profits that the brand manufacturer gains from the delayed onset of generic
28


     CONSOLIDATED CLASS ACTION                     -23-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 29 of 113




 1   competition more than makes up for the profits it forgoes by temporarily not competing with its AG.

 2   The brand manufacturer gains from the delayed onset of generic competition; the first-filer gains

 3   from the absence of generic competition for the first 180 days of marketing.

 4           94.    Drug purchasers lose. The brand and first-filer’s reciprocal pledges not to compete

 5   harm purchasers thrice over. First, the pact delays the first-filer’s generic entry into the marketplace

 6   and thereby extends the time during which the more expensive brand is the only product on the

 7   market. Second, by delaying the first-filer’s entry, the pact also delays the time when other, later,

 8   generics enter. Third, the pact prevents the brand from marketing an AG during the 180-day

 9   exclusivity period, reducing price competition during that period, particularly price competition that

10   would otherwise occur between the first-filer’s generic and the brand’s AG.
11           95.    For the first-filer generic, the difference between selling the only generic and
12   competing against an AG for 180 days can amount to tens or even hundreds of millions of dollars,
13   depending on the size of the brand’s sales. A no-AG pledge thus has the same economic effect as a
14   pay-off made in cash. As explained by the then-Chairman of the FTC:
15                  Because the impact of an authorized generic on first-filer revenue is so
                    sizable, the ability to promise not to launch an AG is a huge bargaining
16                  chip the brand company can use in settlement negotiations with a first-filer
                    generic. It used to be that a brand might say to a generic, “if you go away
17
                    for several years, I’ll give you $200 million.” Now, the brand might say to
18                  the generic, “if I launch an AG, you will be penalized $200 million, so
                    why don’t you go away for a few years and I won’t launch an AG.”39
19
     Courts agree that no-AG agreements are a form of payment actionable under Actavis and are
20
     anticompetitive.40
21

22
        39
            “Statement of Chairman Jon Leibowitz on the Release of the Commission’s Interim Report on
23   Authorized Generics,” FTC (June 24, 2009),
24   https://www.ftc.gov/sites/default/files/documents/reports/authorized-generics-interim-report-federal-
     trade-commission/p062105authgenstatementleibowitz.pdf.
25      40
           See In re Loestrin 24 Fe Antitrust Litig., Nos. 14-2071, 15-1250, 2016 U.S. App. LEXIS 3049,
     at *25-26 (1st Cir. Feb. 22, 2016); In re Opana ER Antitrust Litig., No. 14 C 10150, 2016 U.S. Dist.
26
     LEXIS 16700, at *23-25 (N.D. Ill. Feb. 10, 2016); In re Aggrenox Antitrust Litig., 94 F. Supp. 3d
27   224, 242 (D. Conn. 2015); United Food & Commercial Workers Local 1776 & Participating Emp’rs
     Health & Welfare Fund v. Teikoku Pharma USA, Inc., 74 F. Supp. 3d 1052, 1069 (N.D. Cal. 2014);
28


     CONSOLIDATED CLASS ACTION                      -24-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 30 of 113




 1           96.     For a first ANDA filer (like Hikma) for a brand drug with more than a billion dollars

 2   in annual sales (like Xyrem), the difference between selling a generic without having to compete

 3   against another generic, whether AG or otherwise, amounts to tens, and in some instances, hundreds

 4   of million dollars. These economic realities are well known in the pharmaceutical industry. No-AG

 5

 6                            Figure 2. Impact of No-AG Clause on Brand Profits

 7

 8

 9

10

11

12

13

14

15

16

17
     agreements thus allow competitors to benefit from an agreement not to compete and deny purchasers
18
     the consumer surplus that should flow to them from increased competition.
19
             97.     Figure 2 depicts what happens when a settlement agreement includes a no-AG
20
     promise. The red area shows the brand manufacturer’s additional monopoly profits earned during the
21
     period of delay. The purple area shows the amount of monopoly profit the brand manufacturer gives
22
     up (i.e., shares with the generic).
23

24

25   In re Effexor XR Antitrust Litig., No. 11-cv-5479, 2014 U.S. Dist. LEXIS 142206, at *62 (D.N.J.
26   Oct. 6, 2014); Time Ins. Co. v. Astrazeneca AB, 52 F. Supp. 3d 705, 709-10 (E.D. Pa. 2014); In re
     Niaspan Antitrust Litig., 42 F. Supp. 3d 735, 751 (E.D. Pa. 2014); In re Nexium (Esomeprazole)
27   Antitrust Litig., 968 F. Supp. 2d 367, 392 (D. Mass. 2013).

28


     CONSOLIDATED CLASS ACTION                     -25-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 31 of 113




 1
                           Figure 3. Impact of No-AG Promise on Generic’s Profits
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
             98.     Figure 3 depicts the generic manufacturer’s principal considerations in deciding
13
     whether to accept a settlement that includes a no-AG agreement. Without a settlement, the generic
14
     could enter earlier—either when the 30-month stay expires (“at risk”) or when it wins the litigation.
15
     The generic manufacturer’s profits (gross margins) would be high during the 180-day exclusivity
16
     period and then fall rapidly as additional generics enter. This profit flow is somewhat uncertain
17
     because (i) if the generic launches at risk, it could (theoretically) later be found to infringe a valid
18
     patent, and (ii) it is expected that the brand manufacturer will launch an authorized generic and
19
     capture approximately 50% of the generic’s sales. With a no-AG promise, the profit flow occurs later
20
     but is more certain and is larger—roughly twice the size—because the generic manufacturer does not
21
     lose half of the market to the brand manufacturer’s authorized generic and can charge a higher price.
22
             99.     Pay-offs by means of no-AG clauses usually exceed the value that the first-filer
23
     generic could have obtained even if it had won the patent infringement litigation. By settling the
24
     patent case in exchange for a no-AG payoff, the first-filer converts that critical six months into a
25
     period of total generic exclusivity that it was not otherwise entitled to, thus doubling its unit sales
26
     and making those sales at a higher price.
27

28


     CONSOLIDATED CLASS ACTION                       -26-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 32 of 113




 1            2.      Manufacturers also use anticompetitive “acceleration” clauses to delay
                      competition.
 2
              100.    Another tool in the pharmaceutical monopolist’s belt are “acceleration” clauses, also
 3
     referred to as “poison pills,” which, when used in settling Hatch-Waxman litigation, dis-incentivize
 4
     generic filers from entering the market by eliminating the possibility of any one generic obtaining de
 5
     facto exclusivity (aside from the first-filing generic).
 6
              101.    Brand manufacturers can induce generics to enter settlements by including these
 7
     clauses in their agreements. In practice, such “acceleration” clauses do not accelerate generic entry—
 8
     they delay it.
 9
              102.    The purpose and effect of an “acceleration” clause is to dramatically reduce any other
10
     generic manufacturer’s incentive to try to enter the market as quickly as they can. Absent the
11
     “acceleration” clause, other generic manufacturers would have an incentive to enter the market as
12
     soon as they were able, thereby enjoying a substantial period as the only ANDA-based generic
13
     product on the market. By eliminating this possibility, an “acceleration” clause results in delayed
14
     generic entry by, inter alia, disincentivizing generics that would otherwise be willing and able to
15
     come to market from doing so because of the knowledge that other generics would immediately
16
     flood the market.
17
              103.    The Chairman and CEO of Apotex, Inc.—one of the largest generic manufacturers in
18
     the world—twice testified to Congress that “acceleration” clauses represent “the primary
19
     anticompetitive aspects of settlements” because they “eliminate any incentive for a subsequent filer
20
     to continue to litigate for earlier market entry.”41 The clauses both induce prospective generic
21
     competitors to accept later entry dates and deter others from challenging weak patents:
22
                      [N]o subsequent filer is going to take up the patent fight knowing it will
23                    get nothing if it wins. Consumers are the biggest losers under this system.
24                    If subsequent filers do not have the incentive to take on the cost of
                      multimillion patent challenges these challenges will not occur. Weak
25

26       41
            Protecting Consumer Access to Generic Drugs Act of 2007: Hearing on H.R. 1902 Before the
     Subcomm. On Commerce, Trade, and Consumer Protection of the H. Comm. on Energy &
27   Commerce, 110th Cong., at 65, 67 (2007) (statement of Bernard Sherman, CEO, Apotex, Inc.),
28   http://www.gpo.gov/fdsys/pkg/CHRG- 110hhrg38992/pdf/CHRG-110hhrg38992.pdf.


     CONSOLIDATED CLASS ACTION                       -27-
     COMPLAINT
          Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 33 of 113




 1                    patents that should be knocked out will remain in place, unduly blocking
                      consumer access to generics. The challenges to brand patents by generic
 2                    companies that Hatch- Waxman was designed to generate will decrease.
                      And settlements that delay consumer access to the generic will, in turn,
 3
                      increase.42
 4
               104.   Scholars agree. A recently published study analyzing empirical pharmaceutical
 5
     settlement data concluded that “[a]n acceleration clause paired with the 180-day exclusivity period
 6
     appears to effectively deter other generics and, at least in the instances we observed, never to have
 7
     resulted in an actual ‘accelerated’ entry.” Indeed, the study found that in cases like this one where the
 8
     first-filer retained its 180-day exclusivity, the use of “acceleration” clauses had not once promoted
 9
     earlier generic entry. “Among the 54 cases in which the first filer retained sole rights to the 180-day
10
     exclusivity period, there were no cases of early generic entry. In other words, there were no cases in
11
     which the first filer’s entry was accelerated, and there were no cases in which a different generic
12
     entered before the entry date set in the first filer’s settlement.”43
13
                                                   V.       FACTS
14
     A.        The development and approval of Xyrem.
15
               105.   In the late 1990s and into 2000, Orphan Medical Inc., of Minnetonka, Minnesota
16
     developed the use of sodium oxybate as a central nervous system depressant providing anti-
17
     cataplectic activity in patients with narcolepsy.
18
               106.   In September 2000, Orphan Medical submitted a new drug application seeking FDA
19
     approval to market sodium oxybate oral solution, 500 mg/ml in the United States to treat cataplexy
20
     associated with narcolepsy. The product was brand named Xyrem.
21

22

23
          42
           Protecting Consumer Access to Generic Drugs Act of 2009: Hearing on H.R. 1706 Before the
24   Subcomm. On Commerce, Trade, and Consumer Protection of the H. Comm. on Energy &
     Commerce, 111th Cong., at 218 (2009) (statement of Bernard Sherman, CEO, Apotex, Inc.)
25   (hereinafter “Apotex 2009 Statement”), http://www.gpo.gov/fdsys/pkg/CHRG-
26   111hhrg67822/pdf/CHRG-111hhrg67822.pdf. Apotex addressed acceleration clauses in the context
     in which, as here, the first-filing generic retained the 180-day exclusivity.
27        43
          Keith M. Drake & Thomas G. McGuire, Generic Entry Before the Agreed-Upon Date in
28   Pharmaceutical Patent Settlements, Journal of Competition Law & Economics, 00(00), 1–32 at 1, 7.


     CONSOLIDATED CLASS ACTION                       -28-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 34 of 113




 1          107.    In July 2002, the FDA approved Xyrem (sodium oxybate oral solution) for the

 2   treatment of cataplexy (i.e., a sudden and transient episode of muscle weakness accompanied by full

 3   conscious awareness, typically triggered by emotions such as laughing, crying, or terror) in patients

 4   with narcolepsy. (Later in 2005, the FDA also approved Xyrem for the treatment of excessive

 5   daytime sleepiness in patients with narcolepsy).

 6          108.    Sodium oxybate is the sodium salt of gamma-hydroxybutyrate, commonly known as

 7   GHB, the active ingredient in Xyrem. GHB is a chemical that has been abused (misused). Abuse can

 8   cause serious medical problems, including trouble breathing, seizures (convulsions), loss of

 9   consciousness, coma, and death. Abuse of Xyrem could also lead to dependence, craving for the

10   medicine, and severe withdrawal symptoms.
11          109.    At the time of the development of Xyrem, abuse of GHB was also designated by the
12   Drug Enforcement Agency as a “date-rape drug.” GHB is designated by the DEA as a Schedule I
13   controlled substance under the Controlled Substances Act. Xyremitself is a Schedule III drug under
14   the CSA, i.e., it has a medium potential for abuse and abuse can cause severe mental addiction, or
15   moderate physical addiction.
16              Xyrem is an oral solution that is recommended to be taken two times each night, the
17   first dose right at bedtime and the second dose two-and-a-half to four hours later. 
18              The original FDA approval of Xyrem was conditioned on implementation of a risk
19   management program (or, “RiskMAP”). Components of the original plan included (a)
20   implementation of a restricted distribution program for Xyrem, (b) implementation of a program to
21   educate physicians and patients about the risks and benefits of Xyrem, (c) filling of the initial
22   prescription only after the prescriber and patient have received and read the educational materials,
23   and (d) maintenance of a registry of all patients and a record of all prescribers. In addition, at the
24   time of the original approval, Orphan Medical agreed with the FDA (i) that each of the bulk drug and
25   drug product would be manufactured at a single site, (ii) that the drug product would be stored at a
26   facility compliant with Schedule III regulations, where a consignment inventory will be maintained,
27   (iii) that the inventory would be owned by Orphan Medical, Inc., (iv) that the facility would be
28


     CONSOLIDATED CLASS ACTION                      -29-
     COMPLAINT
          Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 35 of 113




 1   managed by a central pharmacy which would maintain the consignment inventory, and (v) that other

 2   than in the single central pharmacy, Xyrem would not be stocked in retail pharmacy outlets. 

 3              Since the original approval and under requirements requested by Orphan Medical,
 4   Xyrem has been dispensed through a single central pharmacy directly to patients under the RiskMAP

 5   (and a later, similar program to be discussed). 

 6          113.    Subsequent to approval, the FDA granted Xyrem a New Chemical Entity (“NCE”)

 7   exclusivity of five years from the NDA approval date, expiring on July 17, 2007, and orphan drug

 8   exclusivity of seven years from the NDA approval date, expiring on July 17, 2009. These

 9   government grants of exclusivity assured the lack of competition by generic versions of Xyrem

10   through mid-2009.
11          114.    In June 2005, a small drug company, Jazz Pharmaceuticals, acquired Orphan Medical
12   (and thereby all rights to Xyrem).
13          115.    By 2007, Jazz reported net sales of $39 million for Xyrem, which made up about
14   three-quarters of the company’s net sales of all products for the year. Over the years, Xyrem has
15   continued to be the major product for Jazz. In 2019, Jazz reported total revenue from Xyrem of about
16   $1.6 billion, which again accounted for about three-quarters of the company’s net product sales.
17   B.     The patents ostensibly covering aspects of Xyrem or its use.
18          116.    Over time, at first Orphan Medical and later Jazz, filed for and obtained about 21
19   patents ostensibly claiming aspects of Xyrem and its use.
20          117.    Jazz’s patents are grouped into three patent families: the ’431 family, the ’730 family,
21   and the ’302 family. Because the active pharmaceutical ingredient in Xyrem, gamma-
22   hydroxybutyrate, has long been known, none of the patents in these families claim the active
23   pharmaceutical compound.
24          1.      The ’431 family of patents claim processes for making Xyrem, formulations of
                    Xyrem, and methods of using Xyrem.
25
            118.    The ’431 family of patents all claim priority to U.S. Patent Application No.
26
     09/470,570, which Orphan Medical filed on December 22, 1999. The patents in the ’431 family
27

28


     CONSOLIDATED CLASS ACTION                      -30-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 36 of 113




 1   include the following patents that Jazz and/or Orphan Medical requested be listed in the Orange

 2   Book as covering Xyrem:

 3                      ’431 PATENT FAMILY: LISTED IN THE ORANGE BOOK
 4
                                                                               Expiry
 5                                                                             (without
                   U.S. Patent No.   Application Date       Issue Date         pediatric
 6                                                                             exclusivity)
 7                 6,780,889         June 11, 2002          Aug. 24, 2004      July 4, 2020
 8                 7,262,219         July 7, 2004           Aug. 28, 2007      July 4, 2020
 9                 7,851,506         July 13, 2007          Dec. 14, 2010      Dec. 22, 2019
10                 8,263,650         Apr. 13, 2012          Sept. 11, 2012     Dec. 22, 2019
11                 8,324,275         Apr. 13, 2012          Dec. 4, 2012       Dec. 22, 2019
12                 8,859,619         Nov. 26, 2012          Oct. 14, 2014      Dec. 22, 2019
13                 8,952,062         March 6, 2013          Feb. 10, 2015      Dec. 22, 2019
14                 9,539,330         Nov. 9, 2015           Nov. 8, 2016       Dec. 22, 2019
15

16   The ’431 family of patents includes Orange Book-listed patents that claim pharmaceutical
17   formulations of sodium oxybate or other salts of GHB (the ’889, ’219, ’650, ’619, and ’330 patents)
18   and/or methods of treating sleep-related conditions with sodium oxybate or other salts of GHB (the
19   ’506, ’650, ’275, and ’062 patents).
20          119.     The patents in the ’431 family also include two patents that claim specific processes
21   for manufacturing Xyrem. As process patents, they are not listable in the Orange Book.
22     ’431 PATENT FAMILY: PROCESS PATENTS NOT LISTED IN THE ORANGE BOOK
23
                   U.S. Patent No.   Application Date       Issue Date         Expiry
24
                   6,472,431         Dec. 22, 1999          Oct. 22, 2002      Dec. 22, 2019
25
                   8,461,203         July 13, 2011          June 11, 2013      Dec. 22, 2019
26
            120.     The patents in the ’431 family were set to expire on December 22, 2019, with the
27
     exception of the ’889 and ’219 patents, which received patent term adjustments under 35 U.S.C. §
28


     CONSOLIDATED CLASS ACTION                       -31-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 37 of 113




 1   154(b). In 2018, the FDA granted pediatric exclusivity to the Orange Book-listed patents, and that

 2   six-month exclusivity will expire on June 22, 2020 (for the ’506,’ 650, ’275, ’619, ’062 and ’330

 3   patents) or January 4, 2021 (for the ’889 and ’219 patents). The process patents were not eligible to

 4   be listed in the Orange Book and were not entitled to pediatric exclusivity, and so have expired.

 5           2.       The ’730 family of patents claim methods of tracking prescriptions of a sensitive
                      drug through a computer database.
 6
             121.     The ’730 family of patents all claim priority to U.S. Patent Application No.
 7
     10/322,348, which Orphan Medical filed on December 17, 2002. The ’730 family of patents are all
 8
     entitled “Sensitive Drug Distribution System and Method.”
 9
             122.     The patents in the ’730 family include the following patents that Jazz and/or Orphan
10
     Medical requested be listed in the Orange Book as covering Xyrem:44
11

12                      ’730 PATENT FAMILY: LISTED IN THE ORANGE BOOK

13                                                                              Expiry
                                                                                (without
                    U.S. Patent No.    Application Date      Issue Date
14                                                                              pediatric
                                                                                exclusivity)
15
                    7,668,730          Dec. 17, 2002         Feb. 23, 2010      June 16, 2024
16
                    7,765,106          Nov. 2, 2004          July 27, 2010      June 16, 2024
17
                    7,765,107          Apr. 1, 2005          July 27, 2010      June 16, 2024
18
                    7,895,059          Feb. 11, 2010         Feb. 22, 2011      Dec. 17, 2022
19
                    8,457,988          Aug. 27, 2012         June 4, 2013       Dec. 17, 2022
20
                    8,589,182          Aug. 27, 2012         Nov. 19, 2013      Dec. 17, 2022
21
                    8,732,963          Aug. 22, 2012         May 20, 2014       Dec. 17, 2022
22

23

24

25
        44
            The ’730 family also includes United States Patent No. 7,797,171, which issued on September
26   14, 2010. The ’171 patent claims methods of obtaining FDA approval for a prescription drug that
     uses a controlled distribution method involving an exclusive central computer database. Jazz did not
27   list the ’171 patent in the Orange Book and has not asserted this patent against any ANDA applicant
28   for generic Xyrem.


     CONSOLIDATED CLASS ACTION                        -32-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 38 of 113




 1   The patents in the ’730 family “relat[e] to a drug distribution system for tracking prescriptions of a

 2   ‘sensitive drug,’” which is “one which can be abused, or has addiction properties or other properties

 3   that render the drug sensitive.”45

 4           123.     In 2018, the FDA granted pediatric exclusivity to the Orange Book-listed patents for

 5   Xyrem. The expiration of that six-month exclusivity was listed in the Orange Book as December 16,

 6   2024 for the ’730, ’106 and ’107 patents and as June 17, 2023 for the ’059, ’988, ’182, and ’963

 7   patents.

 8           3.       The ’302 family of patents claim methods of treating sleep disorders with sodium
                      oxybate in patients who are also taking divalproex sodium.
 9
             124.     The ’302 family of patents all claim priority to United States Patent Application No.
10
     13/837,714, which Jazz filed on March 15, 2013. The ’302 family of patents are all entitled “Method
11
     of Administration of Gamma Hydroxybutyrate with Monocarboxylate Transporters.”
12
             125.     The patents in the ’302 family include the following patents that Jazz requested be
13
     listed in the Orange Book as covering Xyrem:46
14

15                       ’302 PATENT FAMILY: LISTED IN THE ORANGE BOOK

16                                                                              Expiry
                                                                                (without
                    U.S. Patent No.   Application Date       Issue Date
17                                                                              pediatric
                                                                                exclusivity)
18
                    9,050,302         Mar. 15, 2013          June 9, 2015       Mar. 15, 2033
19
                    8,772,306         Apr. 29, 2013          July 8, 2014       Mar. 15, 2033
20
                    9,486,426         May 8, 2015            Nov. 8, 2016       Mar. 15, 2033
21
                    10,213,400        Jan. 12, 2018          Feb. 26, 2019      Mar. 15, 2033
22

23

24      45
          Jazz Pharmaceuticals, Inc. v. Amneal Pharmaceuticals, LLC, 895 F.3d 1347, 1350 (Fed. Cir.
     2018).
25
        46
            The ’730 family also includes United States Patent No. 7,797,171, which issued on September
26   14, 2010. The ’171 patent claims methods of obtaining FDA approval for a prescription drug that
     uses a controlled distribution method involving an exclusive central computer database. Jazz did not
27   list the ’171 patent in the Orange Book and has not asserted this patent against any ANDA applicant
28   for generic Xyrem.


     CONSOLIDATED CLASS ACTION                        -33-
     COMPLAINT
          Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 39 of 113




 1   The patents in the ’302 family claim methods of treating sleeping disorders by decreasing the amount

 2   of sodium oxybate or other salt of GHB administered to the patient if the patient is also taking

 3   valproate or divalproex sodium, medications used to treat seizures.

 4          126.    In 2018, the FDA granted pediatric exclusivity to the Orange Book-listed patents for

 5   Xyrem. The expiration of that six-month exclusivity is listed in the Orange Book as September 15,

 6   2033 for the patents in the ’302 family with the exception of the ’400 patent, which did not issue and

 7   was not listed in the Orange Book until 2019 and is not currently listed in the Orange Book with

 8   pediatric exclusivity.

 9   C.     The Jazz lawsuits against Roxane/Hikma.

10          127.    On July 8, 2010, Roxane submitted ANDA 202090, seeking FDA approval to market
11   an AB-rated generic version of Xyrem in 500 mg/ml strength. Roxane was the first generic to file,
12   making it potentially eligible for 180-day exclusivity when its ANDA got approved. Roxane’s
13   ANDA proposed use of its own pharmacy dispensing program to meet risk requirements.
14          128.    Roxane’s ANDA included paragraph IV certifications to the five patents that, at that
15   time, were listed in the Orange Book for Xyrem: the ’889 patent, the ’219 patent, the ’730 patent, the
16   ’106 patent, and the ’107 patent.
17          129.    On October 14, 2010, Roxane notified Jazz of its original ANDA filing and provided
18   a detailed account of why the ’889, ’219, ’730, ’106 and ’107 patents were invalid, unenforceable,
19   and/or not infringed by Roxane ANDA product (“paragraph IV notice letter”). On November 22,
20   2010, Jazz filed suit against Roxane alleging infringement of these patents.
21          130.    Over time, and as Jazz obtained additional patents and listed them in the Orange
22   Book, Roxane would, in turn, send additional paragraph IV notice letters to Jazz, each certifying the
23   new patent was invalid, unenforceable, and/or not infringed by Roxane’s product. And Jazz
24   responded by filing additional complaints alleging infringement. Those were:
25

26

27

28


     CONSOLIDATED CLASS ACTION                     -34-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 40 of 113




 1                        COMPLAINTS FILED BY JAZZ AGAINST ROXANE
 2                                                      Date Paragraph IV
          Complaint Date Docket No. (D.N.J.)                                        Patent(s) in Suit
                                                        Notice Letter Received
 3
                                                                                    ’889, ’219, ’730,
 4        Nov. 22, 2010        2:10-cv-06108            Oct. 14, 2010               ’106,’107
 5        Feb. 4, 2011         2:11-cv-00660            Jan. 10, 2011               ’431, ’506
 6        May 2, 2011          2:11-cv-02523            Mar. 22, 2011               ’059
 7        Oct. 26, 2012        2:12-cv-06761            Oct. 5, 2012                ’650
 8        Dec. 5, 2012         2:12-cv-07459            unknown                     ’275
 9        Feb. 20, 2015        2:15-cv-01360            Jan. 15, 2015               ’203, ’306, ’619
10        June 1, 2015         2:15-cv-03684            Apr. 16, 2015               ’062
11        Jan. 27, 2016        2:16-cv-00469            Dec. 14, 2015               ’302
12        Aug. 12, 2016        2:16-cv-04971            Jan. 9, 2015                ’963
13
            131.    By the time of the last complaint, Hikma (through its subsidiary, West-Ward
14
     Pharmaceuticals Corp.) had an agreement in principal to acquire Roxane. As a result, the last
15
     complaint listed named as defendants not only Roxane but also Hikma Pharmaceuticals plc and
16
     Hikma subsidiaries West-Ward Pharmaceuticals Corp. and Eurohealth (USA), Inc.
17
            132.    In February of 2016, Hikma completed its acquisition of Roxane. Actions attributable
18
     to Roxane, Westward, and Hikma are, from this point forward, referred to just as “Hikma.”
19
            133.    Over a period of about seven years—from the first lawsuit in 2010 through to an
20
     eventual settlement in 2017—the contentious litigation between Jazz and Roxane/Hikma included
21
     repeated acts by Jazz that unlawfully abused its patent positions. And often Jazz sought to enforce
22
     patents positions without any realistic likelihood of prevailing but knowing the prosecution would tie
23
     up the judicial processes to facilitate its overall goal of delaying or impairing generic entry.
24
            134.    During the litigation between Jazz and Hikma, Hikma asserted affirmative defenses
25
     based on Jazz’s misuse of its patents. Specifically, Hikma argued that Jazz had engaged in “an
26
     abusive scheme to unfairly multiply [the patent] litigation” by:
27

28


     CONSOLIDATED CLASS ACTION                      -35-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 41 of 113




 1                   holding patent applications pending, gleaning [Hikma]’s noninfringement
                     defenses from [Hikma]’s notice letters or from litigation, and then many
 2                   years after issuance of the parent patents, filing continuation applications
                     for new patent claims in an effort to forestall [Hikma]’s noninfringement
 3
                     defenses, more closely capture [Hikma]’s product, or delay the litigation.
 4                   Then, upon obtaining its new patent claims, Jazz turns around and asserts
                     those new patents in infringement claims against [Hikma]. Thus, the
 5                   litigation never ends and [Hikma] is continually fighting a moving target.47
 6            135.   For example, in response to Jazz’s original complaint alleging infringement of the
 7   ’506 patent, Hikma asserted that it would not infringe the ’506 patent because “all of the claims in
 8   the ’506 patent required that the sodium oxybate solution be administered using a concentrated
 9   medium of 500 mg/ml of sodium oxybate,” and the “administration of [Hikma]’s sodium oxybate
10   solution required dilution of the concentrated medium prior to patient administration.”48
11            136.   Hikma disclosed this defense as part of the invalidity and non-infringement
12   contentions it provided to Jazz in April and August 2011.49
13            137.   Jazz then filed the patent applications that issued as the ’650 patent and the ’275
14   patent. Jazz filed these applications on April 12, 2012, 14 years after their parent application was
15   filed.50 These patents issued in September 2012 and December 2012, respectively. Both the ’650 and
16   ’275 patents contain claims calling for dilution of the sodium oxybate solution prior to patient
17   administration. Jazz then sued Hikma in October 2012 and December 2012, alleging infringement of
18   the ’650 and ’275 patents.
19            138.   Hikma contended that it did not infringe the ’219 or ’889 patents because the claims
20   of those patents require the inclusion of “a pH adjusting agent” and Hikma’s product did not contain
21   a pH adjusting agent. Jazz then filed the application for the ’650 patent, which included claims to
22
        47
23         Memorandum in Support of Roxane’s Motion for Leave to Amend Its Answers, ECF No. 221,
     Jazz Pharmaceuticals, Inc. v. Roxane Laboratories, Inc., No. 2:10-cv-06108 (D.N.J. May 3, 2013)
24      48
            Roxane Laboratories, Inc.’s Amended Answer, Affirmative Defenses and Counterclaims to
25   Plaintiff’s Complaint Regarding U.S. Patent No. 8,263,650, ECF No, 218-3, Jazz Pharmaceuticals,
     Inc. v. Roxane Laboratories, Inc., No. 2:10-cv-06108 (D.N.J. Apr. 26, 2013), Affirmative Defenses
26   ¶¶ 17-18.
        49
27           Id., Affirmative Defenses ¶ 14.
        50
28           Id., Affirmative Defenses ¶¶ 19, 27.


     CONSOLIDATED CLASS ACTION                      -36-
     COMPLAINT
          Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 42 of 113




 1   compositions that do not require “a pH adjusting agent,” and then asserted the ’650 patent against

 2   Hikma after the patent issued.

 3           139.     Hikma contended that it did not infringe the ’431 patent because “[a]ll of the claims of

 4   the ’431 patent require that sodium oxybate be ‘added’ to an aqueous medium” and “[Hikma] makes

 5   its sodium oxybate solution without ‘adding’ sodium oxybate to an aqueous medium.” After learning

 6   of this defense, Jazz filed the patent application that issued as the ’203 patent. Jazz filed this

 7   application on July 13, 2011. The claims of the ’203 patent, which issued on June 11, 2013, include

 8   claims for “admixing” sodium oxybate with an aqueous medium rather than “adding” sodium

 9   oxybate to an aqueous medium, claims to a method that “contacts” a salt of GHB with an aqueous

10   medium, and claims that do not specify how sodium oxybate is combined with the aqueous medium
11   to prepare the composition. Jazz then asserted the ’203 patent against Hikma after the patent issued.
12           140.     In response, Hikma asserted that because “Jazz continues to seek and obtain new
13   patents, add patents to the Orange Book, bring patent infringement suits against [Hikma], including
14   to seek consolidation of all suits relating to [Hikma]’s sodium oxybate ANDA product,” Hikma had
15   suffered and would “continue to suffer material prejudice by being forced to indefinitely defend itself
16   against patents that were not invented by the named inventors but are based on information gleaned
17   by patent attorneys during a litigation, causing [Hikma] to face an ‘at-risk’ launch of its sodium
18   oxybate product due to delayed resolution of this litigation.”
19           141.     It was still early in Jazz’s scheme that culminated in the reverse payment agreements,
20   but with Hikma already discussing launch “at risk” of Jazz’s patent thicket, Jazz knew it needed to
21   fortify its barriers.
22   D.      The Jazz “single pharmacy” REMS program for Xyrem
23           142.     In 2007, Congress passed the Food and Drug Administration Amendments Act (the
24   “FDAAA”) that set forth a comprehensive statutory framework for a Risk Evaluation and Mitigation
25   Strategies (“REMS”) program that, for particular drug products, requires a careful balance between,
26   on the one hand, the need to evaluate and mitigate risk of a drug to ensure that its benefits outweigh
27   its risks, and, on the other, the potential burdens of REMS elements on patient access and the health
28


     CONSOLIDATED CLASS ACTION                       -37-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 43 of 113




 1   care delivery system. The FDA then formalized the REMS regulatory program for the monitoring of

 2   medications with a high potential for serious adverse effect. A REMS program applies only to

 3   specific prescription drugs but can apply to brand name or generic drugs.

 4          143.    When creating the REMS program, Congress was particularly concerned that

 5   restrictions placed on access to a particular medication through a REMS program not become an

 6   artifice through which brand companies impaired the ability of companies to develop similar and

 7   generically equivalent drug products. Congress expressly prohibited the use of restrictions on use to

 8   “block or delay approval” of applications under sections 505(b)(2) and 505(j) of the FD&C Act.

 9          144.    Because at the time some products already had a form of a risk management program

10   in place, there was a process by which the earlier approved risk program could be deemed a REMS
11   program. For Xyrem, a risk management plan had been instituted as part of the original approval in
12   February 2002, with a modified version of that plan being approved in November 2005. In March of
13   2008, the FDA deemed that plan to be a REMS program; however, Jazz was required to formally
14   submit to the FDA a proposed REMS for review within 180 days of that notice.
15          145.    In late August 2008, Jazz requested of the FDA that the existing risk management
16   plan simply be approved as the new REMS approach for Xyrem under the FDAAA. That began a
17   seven-year negotiation between Jazz and the FDA over the appropriate terms for the Xyrem REMS.
18          146.    For example, when the FDA initially approved the RiskMAP in 2002 with the
19   limitation that Xyrem be dispensed only from a single central pharmacy, the FDA had been led to
20   believe that to be a good way to effectuate the overall restrictions on distribution necessary for safe
21   use of the drug.
22          147.    But in August 2009, as part of its transition from a risk management plan to a
23   REMS, Jazz submitted a proposal to, among other things, remove the restriction to a single pharmacy
24   and instead allow certification of multiple pharmacies. Its rationale for this proposed change was that
25   it would “increase patient access without compromising patient safety.” Jazz also stated that the
26   single pharmacy program in existence at that time “imposes numerous impediments to patient access
27   to Xyrem, possibly depriving narcolepsy patients of an important medication to control their EDS
28   and cataplexy and potentially affect their lives dramatically.”


     CONSOLIDATED CLASS ACTION                      -38-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 44 of 113




 1          148.    By 2011—years into the discussion—Jazz had realized it could use the ongoing

 2   negotiations to delay generic entry. At that time, Jazz’s 2002 RiskMAP was still under discussion

 3   with FDA to convert it to the REMS program. Xyrem was still not included on FDA’s list of current

 4   REMS. And an industry commentator states that “[a]t this point, it’s hard to say which will happen

 5   first: Jazz fixing its RiskMAP/REMS, or the generic appearing on the market.”

 6          149.    In February 2014, Jazz completed the flip-flop, filing a formal dispute resolution

 7   request, appealing an FDA notification and claiming that the agency’s “assertion that the closed-loop

 8   distribution system for Xyrem is no longer necessary is not only unsupported, it puts patients and

 9   others at risk.” Jazz also argued that the FDA “lacked statutory authority to modify a REMS

10   ‘deemed’ to be in effect by operation of FDAAA, and alternatively, even if FDA did have such
11   authority, it could only be exercised to add restrictions to a REMS, not to modify or remove
12   elements.” But even at that time, the Jazz CEO acknowledged that the single pharmacy REMS was
13   “a piece of Xyrem exclusivity.” And at an August 2014 meeting to discuss the ongoing dispute, a
14   Jazz representative acknowledged that it might be possible for a distribution system that involves
15   two, and perhaps more, specialty pharmacies to effectively prevent the abuse, misuse, and diversion
16   of sodium oxybate.
17          150.    During the process, the FDA expressed two primary public health goals: (i) to have a
18   REMS that assures safe use of the drug, and (ii) to ensure that the REMS does not stand in the way
19   of generic approval. But eventually, the FDA folded to Jazz’s litigiousness.
20          151.    In eventually granting the single pharmacy approach for the REMS, the FDA wrote
21   that “[i]n light of the significant drain on Agency resources posed by the dispute, and the fact that the
22   outcome of Jazz’s challenge to the Agency's legal authority to require a modification to a ‘deemed
23   REMS’ had the potential to affect only a small number of drug products, the Agency decided to
24   approve the REMS Jazz had proposed (i.e., with the single, central pharmacy limitation), and deny
25   the dispute as moot.” The FDA’s disapproval of Jazz’s anticompetitive acts was clear:
26                  FDA is mindful of the statutory requirement under the FD&C Act that
                    [terms of use] be ‘commensurate with the specific serious risk[s] listed in
27                  the labeling’ of the drug, that [terms of use] ‘not be unduly burdensome on
                    patient access to the drug,’ and ‘to the extent practicable,’ that [terms of
28


     CONSOLIDATED CLASS ACTION                     -39-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 45 of 113




 1                  use] be structured ‘so as to minimize their burden on the health care
                    delivery system.’ We also note that it is part of FDA’s statutory mandate to
 2                  approve generic drugs that meet the standard for approval.
 3                  Pursuant to these statutory provisions, FDA has sought to finalize and
 4                  approve the REMS for Xyrem since 2008. In doing so, we have faced
                    repeated, lengthy delays. The REMS you submitted on November 7, 2014,
 5                  which we are now approving, contains a requirement that Xyrem be
                    distributed only by a single pharmacy. Jazz’s position that a single
 6                  pharmacy is critical to the safe use of Xyrem has not been a consistent one.
                    In 2009, Jazz submitted a supplemental NDA for a new indication for
 7
                    Xyrem for treatment of fibromyalgia in which it proposed to include
 8                  multiple certified pharmacies.

 9                  However, by early 2011, after FDA declined to approve the fibromyalgia
                    indication, Jazz changed its position. By that time, Jazz had been granted
10                  several patents related to its single pharmacy distribution system. In its
                    2013 SEC filings, Jazz noted that it expected FDA modifications to the
11                  Xyrem REMS and stated that, ‘depending on the extent to which certain
12                  provisions of our Xyrem deemed REMS which are currently protected by
                    our method of use patents covering the distribution of Xyrem are changed
13                  as part of updating our REMS documents, the ability of our existing
                    patents to protect our Xyrem distribution system from generic competitors
14                  may be reduced.’ This statement, in conjunction with Jazz’s change in
                    position regarding the necessity of the single pharmacy requirement,
15                  suggests Jazz’s awareness that the Xyrem REMS could have the effect of
16                  blocking or delaying approval of generic versions of Xyrem. Such an
                    outcome would reflect the use of REMS to block or delay generic
17                  competition in a manner inconsistent with section 505-1(f)(8). It would
                    also place an unjustified burden on patient access and on the healthcare
18                  delivery system.
19                  FDA is approving the REMS Jazz submitted on November 7, 2014,
                    closing a chapter on a REMS that has been pending for 7 years -- far
20
                    longer than could have been reasonably anticipated when FDAAA was
21                  enacted. Our action approving the REMS submitted by Jazz should not be
                    construed or understood as agreement with Jazz that limiting dispensing to
22                  a single pharmacy is the only way to ensure that the benefits of Xyrem
                    outweigh the risks under section 505-1 of the FD&C Act. We continue to
23                  be concerned that limiting the distribution of Xyrem to one pharmacy
24                  imposes burdens on patient access and the healthcare delivery system. No
                    other currently approved REMS requires a sponsor to limit dispensing to a
25                  single pharmacy.

26          152.    The industry’s Pink Sheet subsequently reported that “the FDA’s tone of disapproval

27   is bound to be cited in the context of any antitrust cases that ensue.”

28


     CONSOLIDATED CLASS ACTION                      -40-
     COMPLAINT
          Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 46 of 113




 1   E.     The Jazz 2012 citizen petitions to the FDA.

 2          153.     In addition to filing patent infringement lawsuits against Hikma seeking to block
 3   Hikma’s launch in court and abusing the REMS system, Jazz filed citizen petitions with the FDA to
 4   slow down the ANDA review and approval process.
 5          154.     On May 18, 2012, Jazz submitted to FDA a baseless citizen petition, Docket No.
 6   FDA-2012-P-0499, asking FDA to (i) immediately publish whether generic Xyrem ANDAs were
 7   required to prove bioequivalence to the brand using in vitro testing, in vivo testing, or both; (ii) not
 8   accept, review, or approval any ANDAs until after this information had been published, and (iii)
 9   require in vivo bioequivalence testing, including both fed and fasting conditions, “and a
10   demonstration of onset of drug action similar to Xyrem,” for any proposed ANDA product that
11   differs from the brand in manufacturing process, pH, excipients, impurities, degradants or
12   contaminants.
13          155.     Jazz attached forty-nine exhibits to its May 2012 citizen petition, including numerous
14   scientific studies spanning many hundreds of pages and, at footnote 2, an implicit threat to sue if
15   FDA’s review and response was not sufficiently thorough: “it would . . . be arbitrary and capricious
16   for FDA to deny [the requests] without a substantive response.”
17          156.     On July 10, 2012, before FDA had responded to Jazz’s May 2012 citizen petition,
18   Jazz submitted to FDA a second citizen petition concerning the requirements for submission of
19   ANDAs referencing Xyrem, Docket No. FDA-2012-P-0733, and asked the FDA to rescind the
20   acceptance of any previously-accepted ANDA (including the ANDA submitted by Hikma) that did
21   not include a proposed risk management system when accepted for FDA review, arguing that such
22   ANDAs would not contain the same labeling and conditions as Xyrem, as required by law.
23          157.     The July 2012 citizen petition further requested that the FDA (i) not accept for review
24   any ANDA referencing Xyrem that did not contain, at the time of its submission, a proposed risk
25   management system sufficient to demonstrate that the new generic drug product has the same
26   labeling and conditions of use as Xyrem; and (ii) determine that if any sponsor, including Hikma,
27   submitted an ANDA referencing Xyrem that did not contain a proposed risk management system at
28


     CONSOLIDATED CLASS ACTION                      -41-
     COMPLAINT
          Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 47 of 113




 1   the time it was accepted for review, or later submits or resubmits an ANDA that contains an adequate

 2   proposed risk management system, then such ANDA should be subject to a renewed automatic 30-

 3   month stay of approval in the event Jazz timely opted to initiate patent litigation based on such

 4   notice.

 5             158.   On November 13, 2012, the FDA denied Jazz’s May 18, 2012 citizen petition,

 6   dutifully outlining its bases in 20 pages of single-spaced text and eighty-six footnotes.

 7             159.   The FDA found that, contrary to Jazz’s contention, it is not required to publish

 8   bioequivalence guidance prior to accepting ANDAs, nor is it required to reject ANDAs submitted

 9   prior to such publication.

10             160.   In denying Jazz’s May 2012 citizen petition, FDA noted that publication of
11   bioequivalence guidance is intended to benefit ANDA applicants, whereas the only beneficiary of
12   Jazz’s baseless interpretation is brand manufacturers like Jazz, “who will benefit from a delay in
13   generic competition in the marketplace.”
14             161.   On December 13, 2012, the FDA denied in its entirety Jazz’s July 2012 citizen
15   petition finding, as with Jazz’s May 2012 citizen petition, that none of the requests had merit.
16   F.        The Jazz lawsuits against at least eight other generic companies.
17             162.   After the first-to-file ANDA by Roxane, at least eight other generic manufacturers
18   submitted ANDAs for approval of AB-rated generic versions of Xyrem:
19
                                        OTHER ANDA SUBMISSIONS
20
                                                                           Date of Initial Paragraph
           ANDA Applicant                                  ANDA No.
21                                                                         IV Notice Letter to Jazz

22         Amneal Pharmaceuticals, LLC                     203631          Dec. 10, 2012
23         Par Pharmaceutical, Inc.                        205403          Nov. 20, 2013
24         Ranbaxy Laboratories Limited and
                                                           203351          June 3, 2014
25         Ranbaxy Inc.

26         Watson Laboratories, Inc.                       204952          Oct. 29, 2014

27         Wockhardt Bio AG                                207526          June 8, 2015

28


     CONSOLIDATED CLASS ACTION                      -42-
     COMPLAINT
          Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 48 of 113




 1                                        OTHER ANDA SUBMISSIONS
 2
                                                                            Date of Initial Paragraph
               ANDA Applicant                                ANDA No.
 3                                                                          IV Notice Letter to Jazz

 4             Lupin Ltd. and Lupin Pharmaceuticals
                                                             207415         July 23, 2015
               Inc.
 5
               Ascent Pharmaceuticals, Inc.                  210523         June 14, 2017
 6
               Mallinckrodt plc, Mallinckrodt Inc., and
 7                                                           210936         Nov. 21, 2017
               Mallinckrodt LLC
 8
                163.   After each ANDA applicant sent its initial paragraph IV notice letter to Jazz, Jazz
 9
     filed patent infringement actions against each applicant. And as Jazz acquired more and more
10
     patents, Jazz brought additional suits against these other would-be Xyrem generic drugmakers.
11
                164.   Under the Hatch-Waxman Act, Jazz’s filing of these lawsuits—irrespective of their
12
     prospects of success—triggered automatic 30-month stays, running from the date Jazz received the
13
     generic manufacturer’s paragraph IV notice letter. These stays prevented the FDA from granting
14
     final approval of these ANDAs until the earlier of (i) the expiration of the thirty-month stay, or (ii)
15
     entry of a final judgment that the patents at issue were invalid, unenforceable, and/or not infringed.
16
     G.         The notorious Jazz price increases for Xyrem.
17

18              165.   Jazz was a small, relatively unsuccessful biotech before it leveraged the company to

19   buy the Xyrem franchise. When in 2005 Jazz first acquired Orphan Medical, a one-year supply of

20   Xyrem would cost about $5,000 to $10,000. But after a series of shockingly large price increases by

21   Jazz for each of seven successive years, a one-year supply cost about $62,000 to $124,000.51

22              166.   In 2014, Jazz came under heavy scrutiny for alleged pricing abuse on Xyrem. For

23   example, in May of 2014, Bloomberg published a ranking of drug price increases from 2007 to 2014.

24

25

26        51
          The recommended dose of Xyrem ranges from 4.5 to 9 grams, which converts to a monthly
     dosage range of 270 to 540 mL. So, in 2007, the yearly cost of Xyrem ranged from $6,609.60 to
27   $13,219.20. But by 2014, the yearly cost for the drug had ballooned to a range from $62,208 to
28   $124,416.


     CONSOLIDATED CLASS ACTION                        -43-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 49 of 113




 1   Xyrem ranked first with an overall increase of 841% from 2007 to 2014. Bloomberg’s data indicated

 2   the following percentage price increases:

 3
                                                          % Change from Previous
                           Year     Price Per mL
 4                                                                Year

 5                         2007          $2.04                       -
                           2008          $3.09                     51%
 6                         2009          $4.60                     49%
                           2010          $6.50                     41%
 7                         2011          $9.17                     41%
                           2012         $12.97                     41%
 8                         2013         $17.15                     32%
                           2014         $19.20                     12%
 9
            167.    The following chart details Jazz’s dramatic pricing increases by tracking the list prices
10
     for Xyrem over the life of Jazz’s monopoly over the drug:
11

12

13

14

15

16

17

18

19

20

21

22

23

24          168.    The pricing history of Xyrem stands in stark contrast to that of other branded drugs.
25   From 2009 to 2018, Xyrem’s WAC price increased a staggering 525%, as compared to an average of
26   just over 100% for all other brand drugs for which data is available:
27

28


     CONSOLIDATED CLASS ACTION                     -44-
     COMPLAINT
          Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 50 of 113




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
     H.     The patents in the ’730 family are found invalid.
14

15          169.    Beginning in January 2015, would-be generics for Xyrem filed a series of petitions

16   with the PTAB for inter partes review of the ’730 family of patents relating to the distribution system

17   for sensitive drugs. Claims in all of the ’730 family of patents were challenged in the proceedings.

18          170.    Collectively, and as consolidated, Par and Amneal challenged claims in the ’730,

19   ’106, ’107, ’059, ’988, ’182, and ’936 patents.

20          171.    Each of the challenged patents derive from the same original application: U.S. Patent

21   Application No. 10/322,348, filed December 17, 2002 by Orphan Medical, and each contains, as

22   noted above, claims relating to a drug distribution system and method that utilizes a central

23   pharmacy and database to track prescription.

24          172.    On April 28, 2016, Jazz settled with Wockhardt (one of the generics that was pressing

25   IPR review), resolving not only the IPR proceedings, but the patent infringement litigation Jazz had

26   filed against Wockhardt. That settlement agreement, according to Jazz’s public filings, granted

27   Wockhardt a license to manufacture, market, and sell its generic version of Xyrem on or after

28   December 31, 2025, or ostensibly “earlier” depending on the occurrence of certain events (the import


     CONSOLIDATED CLASS ACTION                      -45-
     COMPLAINT
          Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 51 of 113




 1   of which is discussed later). The specific terms of the settlement agreements are confidential. Jazz

 2   and Wockhardt then sought, and were granted, termination of the IPR proceedings as to Wockhardt.

 3          173.    Days later, on May 9, 2016, Jazz settled with Ranbaxy. Ranbaxy, too, was granted a

 4   license to manufacture, market, and sell its generic version of Xyrem on or after December 31, 2025,

 5   or ostensibly “earlier” depending on the occurrence of “certain events” (again to be discussed later).

 6   That settlement also is confidential. With its settlement, Ranbaxy’s IPRs and civil counterclaims in

 7   the Hatch-Waxman litigation pending against it were terminated.

 8          174.    From July 2016 to March 2017, with just Amneal and Par remaining as petitioners,

 9   the PTAB issued a series of six decisions finding that “by a preponderance of the evidence” all

10   claims of the ’730, ’106, ’107, ’059, ’182, ’988 patents, and claims 24, 26, and 27 of the ’963 patent,
11   were unpatentable as obvious.
12          175.    The board found that these claims, which related to Jazz’s REMS program and
13   described a centralized database containing patient, physician and prescription information, were
14   obvious because Orphan Medical had disclosed the program long before it filed the first patent
15   application, i.e., Orphan’s disclosure at a publicly-held FDA Advisory Committee meeting on June
16   6, 2001 and such information was posted to the FDA’s website.
17          176.    Jazz appealed the ruling to the Federal Circuit. In July 2018 that court affirmed the
18   PTAB invalidity rulings, eviscerating Jazz’s REMS patent portfolio for Xyrem.
19   I.     Hikma obtains final ANDA approval for generic Xyrem.
20          177.    On January 17, 2017, with its infringement trial with Jazz just six months away,
21   Hikma obtained final approval from FDA for its generic Xyrem ANDA.
22          178.    In its approval of Hikma’s ANDA, the FDA also issued a decision to waive the
23   requirements for a single, shared system REMS for Xyrem, meaning that Hikma was no longer
24   required under FDA regulations to seek a license to rely on Jazz’s Xyrem REMS protocol. The
25   decision referenced the ANDAs of Hikma, Ohm, and Amneal, among other applicants whose names
26   were redacted, and provided that they or any other generic sodium oxybate oral solution
27   manufacturer could also rely on Hikma’s REMS program (and not be required to use Jazz’s).
28


     CONSOLIDATED CLASS ACTION                     -46-
     COMPLAINT
          Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 52 of 113




 1              179.    In issuing its decision, the FDA reiterated the ANDA filers’ allegations that “Jazz

 2   ha[d] engaged in a strategy that ‘entails serial attempts to impose unreasonable contractual terms and

 3   conditions on the ANDA [filers] while concurrently issuing self-serving statements to FDA and the

 4   ANDA [filers] about Jazz’s commitment to the process.”52 This “strategy” of obstructive negotiation

 5   by Jazz of the single, shared program went on for more than three years. Ultimately, the FDA

 6   determined that “[i]n the absence of a waiver of the SSS [single, shared system] requirement, the

 7   ANDA [redacted] and Jazz’s failure to agree to SSS terms is likely to further delay the approval of a

 8   generic version of sodium oxybate,” and accordingly waived the single, shared requirement for

 9   Xyrem.53

10   J.         The Jazz-Hikma reverse payment agreement.

11              180.    By the spring of 2017, Hikma had received final FDA approval for its generic
12   product, and no statutory exclusivities stood in the way for its market entry. Hikma’s challenge to
13   Jazz’s remaining Xyrem patents was set for trial only a few weeks away. Under its approved
14   application, there was no legal obstruction to Hikma entering the U.S. market with its own approved
15   product, its own pharmacy arrangements, and its own approved REMS program.
16              181.    Such a full market entry by Hikma would likely spur the immediate launch of a
17   second generic in the form of a launch of a bona fide Jazz authorized generic. And to this point, Jazz
18   had already settled with at least five other generic Xyrem ANDA filers, each of which was granted a
19   license to enter with their generic product on or after December 31, 2025, or earlier depending on the
20   occurrence of “certain events.” Given tentative approvals already granted to other generic companies,
21   Hikma’s entry into the market would likely be followed, six months later, by other generic entries,
22   thereby fully “genericizing” the U.S. market for sodium oxybate oral solution.
23

24

25
          52
26          See FDA Memorandum, Decision to waive the requirement for a single, shared system REMS
     for sodium oxybate oral solution, January 17, 2017, at 11,
27   https://www.fda.gov/media/102913/download.
          53
28             Id. at 12-13.


     CONSOLIDATED CLASS ACTION                        -47-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 53 of 113




 1          182.    However, in early April 2017 Jazz and Hikma entered into an unlawful reverse

 2   payment agreement under which generic entry in the market for sodium oxybate oral solution was

 3   delayed and impaired for years.

 4          183.    The April 2017 Jazz-Hikma agreement was, in part, memorialized in three documents,

 5   a “Settlement Agreement,” a “License Agreement,” and an “AG Agreement,” each of which was

 6   executed at the same time and effective upon dismissal of the last of the infringement lawsuits

 7   between Jazz and Hikma. Although these documents evince some of the agreements between Jazz

 8   and Hikma, other tacit agreements were also reached between Jazz and Hikma at the time.

 9          184.    The document styled as a “Settlement Agreement” between Jazz and Hikma was

10   partially disclosed in the public securities filings for Jazz. Jazz and Hikma agreed to conceal from the
11   public the other two documents as well as the tacit agreements between them. All the written and
12   tacit arrangements between Jazz and Hikma in April of 2017 were negotiated simultaneously, are
13   interdependent, and are collectively referred to in this complaint as the “Jazz-Hikma agreement.”
14          185.    Under the Jazz-Hikma agreement, Jazz and Hikma agreed to settle all of the
15   outstanding patent litigation between them over the Xyrem patents. But the settlement was not based
16   on the merits of the underlying patent litigation; instead, it reflected anticompetitive agreements
17   reached between them.
18          186.    Under the agreement, Jazz promised to provide Hikma with a form of an authorized
19   generic distributorship (the “Hikma AG”) under which Hikma would have the right to sell an
20   authorized generic version of Xyrem in the U.S. and its territories, districts, possessions and the
21   Commonwealth of Puerto Rico for an initial term of six months commencing “on January 1, 2023, or
22   earlier under certain circumstances.”
23          187.    Under the agreement, after six months, Hikma would have the right to extend the
24   initial six-month term and continue to sell an authorized generic version of Xyrem for up to a total of
25   five years, i.e., through January 1, 2028.
26          188.    Under the agreement, and as Jazz reported, during the period of Hikma AG sales, Jazz
27   would “receive a meaningful royalty . . . on net sales of the authorized generic version . . . with the
28   royalty rate increasing [during the initial period] based on increased net sales of the authorized


     CONSOLIDATED CLASS ACTION                      -48-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 54 of 113




 1   generic version of Xyrem” and that a “substantial increase in the royalty rate” would apply if

 2   Hikma’s sales of the authorized generic extended beyond one year.

 3          189.    Under the agreement, in addition to the “royalty” payments, Hikma would pay Jazz

 4   for supply of the authorized generic version of Xyrem.

 5          190.    Under the agreement, the timing of the right to enter with an authorized generic on

 6   January 1, 2023 “or earlier under certain circumstances” ostensibly meant earlier events related to the

 7   market entry of other generic versions of Xyrem, a final decision that all unexpired claims of the

 8   Xyrem patents are invalid and/or unenforceable, or a substantial reduction in Xyrem net sales over

 9   specified periods of time.

10          191.    Under the agreement, the Hikma AG product was required to be distributed through
11   the FDA-approved Xyrem REMS, i.e., the REMS program approved for Jazz’s branded Xyrem,
12   While the FDA’s approval of Hikma’s ANDA included a waiver that permitted Hikma’s ANDA
13   product to use a separate REMS from the Xyrem REMS, under the agreement Jazz-Hikma
14   agreement, Hikma could not do so with the Hikma AG.
15          192.    Under the agreement, Hikma agreed to reimburse Jazz for a portion of the services
16   costs associated with the operation of the Xyrem REMS and distribution of the authorized generic
17   version of Xyrem.
18          193.    Under the documents in the agreement, Jazz and Hikma stated their agreement
19   “permits [Hikma] to develop and implement the separate REMS approved with its ANDA, and
20   permits Jazz to challenge the FDA’s waiver decision and the separate REMS approved in connection
21   with [Hikma’s] ANDA, and to raise any other safety issues pertaining to Xyrem.”
22          194.    Under the agreement, the parties agreed that Hikma eventually would be allowed to
23   launch its FDA-approved ANDA product. In the agreement, Jazz granted Hikma a non-exclusive
24   license under the Xyrem patents to make, have made, and market its generic sodium oxybate product
25   under the Roxane ANDA in the U.S., Puerto Rico, districts and territories, which license was to be
26   effective as early as six months after Hikma had been selling the authorized generic. However, if
27   Hikma elected to launch its own generic product, Hikma would no longer have the right to sell the
28


     CONSOLIDATED CLASS ACTION                    -49-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 55 of 113




 1   Hikma authorized generic product. In a later earnings call, Jazz Chairman and CEO Bruce Cozadd

 2   acknowledged its Hikma AG rights would expire if Hikma chose to launch its ANDA product:

 3                  Hikma has a license to launch its generic product as of July 1, 2023, but it
                    will no longer have the right to sell an AG product through the Xyrem
 4                  REMS if it elects to do so.
 5          195.    Finally, under the agreement, Jazz agreed to pay Hikma an undisclosed sum of money
 6   ostensibly in “recognition of the savings inuring to Jazz in terms of the avoidance of costs and
 7   expenditure of time and resources” prosecuting the litigation against Hikma.
 8          196.    The April 2017 Jazz-Hikma agreement has a series of anticompetitive provisions that,
 9   taken together against the realities of pharmaceutical regulation and industry economics, were
10   designed to, have had, and continue to have, substantial anticompetitive consequences.
11          197.    First, the Jazz-Hikma agreement was designed to, and has had, the effect of delaying
12   the entry into the market of Hikma’s first-to-file ANDA generic until at least July 2023. Absent the
13   unlawful payments to Hikma, a reasonable company in the position of Hikma would likely have
14   entered the market as early as January 2018. That entry was delayed until at least July 2023, i.e., the
15   date that technically, under the agreement, Hikma could decide to stop selling the Hikma AG and
16   instead launch the Hikma FDA-approved generic.
17          198.    Second, the Jazz-Hikma agreement was designed to, and may well have, the effect of
18   delaying the entry into the market of Hikma’s first-to-file ANDA generic well past July 2023 and
19   until the end of December 2025. While technically, under the agreement, Hikma may launch its
20   FDA-approved generic by July 2023, doing so would (a) forfeit its Hikma AG rights, (b) void any
21   incentives by which Jazz might withhold launch its own AG product (e.g., the Hikma AG
22   “royalties”), and (c) trigger the rights of some other would-be generics to enter the market. As a
23   result, Hikma would only switch from the Hikma AG product to its own product in the event that the
24   economics were better on the ANDA side, which was likely to occur only in the event of bona fide
25   competition from other ANDA-approved generic products. In short, the economics behind the
26   agreements were designed to, and may well have, the likely impact of delaying entry of Hikma’s
27   generic product until the end of 2025, i.e., when the agreed entry date arrives for all would-be
28


     CONSOLIDATED CLASS ACTION                     -50-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 56 of 113




 1   makers. The Jazz-Hikma agreement was designed to, and does have, the effect of prolonging as long

 2   as feasible the period of duopoly supracompetitive prices for Xyrem and the Hikma AG product.

 3          199.    The consequence has been, and will be, that supracompetitive prices for Xyrem are

 4   unnecessarily charged for sodium oxybate oral solution while only NDA-approved versions of the

 5   product are on the market, and those supracompetitive prices will remain until full and fair generic

 6   competition. Hikma’s agreement to delay entry was induced by the market allocation payments in the

 7   agreement.

 8          200.    Third, the Jazz-Hikma agreement was designed to, and does have, an explicit or de

 9   facto commitment on the part of Jazz not to launch its own authorized generic of Xyrem during at

10   least the first six months that Hikma eventually on the market (the “Jazz no-AG commitment”).
11   Among other things, (i) by providing that the first-to-file generic—Hikma—would be the company
12   that would enter as an authorized generic, and (ii) by providing “meaningful” payments from Hikma
13   back to Jazz during the time it was on the market with the Hikma AG, Jazz would have no incentive
14   to also launch a bona fide AG of its own to challenge the Hikma AG sales. Instead, the agreement
15   was designed to, and does have, the effect that during at least the first six months of entry (before
16   subsequent generics were allocated a slice of the market in their own separate pay-for-delay
17   agreements, as discussed below), the Hikma AG would be the only authorized generic.
18          201.    The consequence is that at least during the initial six-month period after the Hikma
19   AG is eventually launched on January 1, 2023, the only two sodium oxybate oral solution products
20   on the market will likely be Xyrem and the Hikma AG, with each then able to command highly
21   supracompetitive prices for sodium oxybate oral solution. And because Hikma could not sell its own
22   generic while it was selling the Hikma AG, the agreement ensured that there was only one generic—
23   of any kind—on the market.
24          202.    Fourth, the Jazz-Hikma agreement was designed to, and does have, the effect of
25   significantly limiting both the extent to which Hikma AG sales would cut into Xyrem sales, and the
26   extent to which Hikma AG sales would be discounted to Xyrem sales. Under the agreement, Hikma
27   was required to use the Xyrem REMS for its Hikma AG product. As a result, all Hikma AG product
28   will be required to be delivered by Jazz directly to the same, single central pharmacy used by Jazz for


     CONSOLIDATED CLASS ACTION                      -51-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 57 of 113




 1   Xyrem—it appears that Hikma would never take delivery of any AG product, nor have the ability to

 2   introduce competition into the market by increasing the number of companies dispensing to patients.

 3          203.    Fifth, the Jazz-Hikma agreement was designed to, and has had, the effect of hindering

 4   other generic companies from coming into the marketplace. It does so by delaying the availability of

 5   a second REMS program, with additional dispensaries, for use by later generic entrants. The

 6   requirement in the agreement that Hikma use the Xyrem REMS for the Hikma AG product reduced

 7   the availability for other generics to gain market entry by use of the Hikma ANDA approved REMS,

 8   delaying later generic market entry.

 9          204.    Sixth, the Jazz-Hikma agreement was designed to, and has had the effect of, hindering

10   later generic entry by providing a form of a most favored entry clause (sometimes given the dubious
11   term “acceleration clause”) that would provide disincentives to later generics to continue challenges
12   to the Xyrem patents. By allowing Hikma to enter with the Hikma AG product on the “earlier
13   events” of either “market entry of other generic versions of Xyrem” or “a final decision that all
14   unexpired claims of the Xyrem patents are invalid and/or unenforceable,” the most favored entry
15   provisions reduced incentives for other generics to seek earlier generic entry.
16          205.    Seventh, the fact that the Jazz-Hikma agreement effectuated delayed market entry by
17   Hikma is shown by the entry term enabling earlier Hikma AG entry in the event of “a substantial
18   reduction in Xyrem net sales over specified periods of time.” Jazz did not have any arguable patent
19   rights to exclude entry dependent on the extent of its Xyrem sales, nor did Hikma have any argument
20   that it would not infringe a valid Xyrem patent claim based on the extent of Xyrem sales. Instead, the
21   provision was added to the overall agreement because Hikma was delaying its market entry, and in
22   return it needed a commitment that the size of that market would remain at specified levels; if not, it
23   no longer needed to delay its entry.
24          206.    Finally, the fact that the Jazz-Hikma agreement is anticompetitive by design and
25   execution is shown by the terms that say the agreement “permits [Hikma] to develop and implement
26   the separate REMS approved with its ANDA, and permits Jazz to challenge the FDA’s waiver
27   decision and the separate REMS approved in connection with [Hikma’s] ANDA, and to raise any
28   other safety issues pertaining to Xyrem.” At the time of the settlement, Hikma already had FDA


     CONSOLIDATED CLASS ACTION                     -52-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 58 of 113




 1   approval for its separate REMS program, a process that Jazz had fought tooth and nail. With the

 2   parties now settling outstanding issues yet preserving the ability of Jazz to challenge the FDA’s

 3   approval of the Hikma REMS program, the parties were now clearly on the same, anticompetitive

 4   side of seeking to limit the ability of other generics to gain market access.

 5          207.    The Jazz-Hikma agreement contains an unlawful reverse payment forbidden by the

 6   Supreme Court in FTC v. Actavis. The payment takes several forms.

 7          208.    First, the large payment to Hikma takes the form of the Jazz no-AG commitment, i.e.,

 8   the promise by Jazz (either express, or implied by operation of the other terms of the settlement) not

 9   to launch its own AG product in competition with the Hikma AG. Unlike a typical, lawful patent

10   settlement (where the parties agree to an entry date based on the relative merits of their legal
11   positions), the Jazz-Hikma agreement includes a large and unlawful payment from Jazz to Hikma in
12   exchange for Hikma’s agreement to delay generic competition until later than the date Hikma would
13   otherwise have been willing to accept. The absence of a bona fide AG on the market is not value that
14   Hikma could not have gained in the litigation nor procured if it had launched its own, ANDA-
15   approved product.
16          209.    Second, the large payment to Hikma takes the form of de facto limitations on price
17   competition that enable both Jazz and Hikma to make more money than they would under
18   competitive conditions. The deal is structured to provide a “meaningful royalty” from Hikma to Jazz
19   during the Hikma AG term, with the “royalty” rate increasing based on increased net sales of the
20   Hikma AG. In effect, while Hikma sells some of the Hikma AG, the payback to Jazz is relatively
21   small, but the payback increases when Hikma’s net sales increase too much (making, of course,
22   Hikma’s ability to price against Jazz’s product less likely). In effect, Hikma and Jazz allocate the
23   market and keep prices high. This enables Hikma to earn far more through a collusive scheme than it
24   would if it entered lawfully with its own ANDA-approved product.
25          210.    Third, the provision that permits Hikma to use the Xyrem REMS program is also a
26   large payment. By using the Xyrem REMS program rather than its own, FDA-approved Hikma
27   REMS, Hikma can distribute product to patients without providing other generics a pathway to the
28   market. Because Hikma has not operationalized its separate REMS program (agreeing instead to


     CONSOLIDATED CLASS ACTION                      -53-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 59 of 113




 1   delay launching its ANDA product and sell an allocation of AG provided by the brand and sold

 2   under the brand’s REMS program), subsequent generics faced yet another hurdle on their path to

 3   market: They would need to establish their own REMS program from the ground up before selling

 4   their generic versions of Xyrem. This is value that Hikma could not have gained in the litigation nor

 5   procured if it had launched its own, ANDA-approved product.

 6          211.    The combined reverse payments from Jazz to Hikma—in the forms of the no-AG

 7   commitment, the price support arrangement, and the use of the Xyrem REMS—is large under any

 8   view of the facts and within the meaning of Actavis.

 9          212.    Under the Jazz-Hikma agreement, Jazz is required to pay to Hikma a sum of money

10   that approximates the avoided litigation costs of Jazz by settling the patent infringement litigations.
11   As a result, any further payment of value from Jazz to Hikma is likely a large reverse payment, i.e., it
12   will exceed avoided litigation costs.
13          213.    Prior to discovery, precise quantification of the size of the large reverse payment that
14   exists (beyond the avoided litigation costs) is difficult. However, several parameters apply.
15          214.    The Xyrem market at the time of projected bona fide generic entry would have been
16   about $1.5 billion per year. Under competitive conditions, a first-to-file generic company entering
17   that market might expect about 40-45% market penetration, with the other 40-45% penetration going
18   to a bona fide authorized generic. Facing competition from both the brand and two generics in the
19   market, generic prices might likely fall 40-50%. So, during the first six months, the first-to-file
20   generic might likely estimate sales of about $150 million to $202.5 million.
21          215.    Under the anticompetitive conditions created by the Jazz-Hikma agreement, Hikma
22   stands to make markedly more. Putting aside functional limitations on quantity and price calibrated
23   by undisclosed provisions of the agreement (addressed momentarily), under typical industry
24   assumptions the Hikma AG will gain 80-90% of generic sales, and without other AG competition,
25   will price the Hikma AG higher than it would under competitive conditions (e.g., 80% of the brand).
26   The resultant sales to the Hikma AG under this parameter would be between $480 million to $540
27   million.
28


     CONSOLIDATED CLASS ACTION                      -54-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 60 of 113




 1          216.    Under these parameters—shown simply to illustrate that a first-to-file generic can

 2   make huge sums more if it cuts an anticompetitive no-AG deal with the brand—Hikma would stand

 3   to make a very significant amount of money more if it did not share some of that money back with

 4   Jazz. (Under these parameters, in the vicinity of about $225 million to $360 million more).

 5          217.    In this case, the variable “royalties” in the Jazz-Hikma agreement are intended both

 6   (a) to kick back to Jazz some of that windfall to make up for the large amount Hikma gains by being

 7   the only generic on the market, and (b) to maintain a higher than usual level of pricing by Hikma.

 8          218.    In this case, there are unknown and complicating factors by both the varying

 9   “royalties” and the intended longevity of the lucrative Hikma AG that forestalls bona fide generic

10   entry. But as a matter of sound applied microeconomics, in all events Hikma receives a payment
11   markedly larger than it could review if it had entered the market under competitive conditions.
12          219.    This calculation only accounts for the revenues to Hikma during the first year after
13   launch. The agreement permits Hikma’s AG sales to be extended for up to five years. It is fair to add
14   to the parameters for measuring the size of the payment to Hikma that the size will increase due to
15   the likely longer term of the Hikma AG.
16          220.    On April 6, the day following the announcement of the Jazz-Hikma agreement, Jazz’s
17   stock rose sharply, from $140.65 at the close of markets on April 5, to $153.88 per share at the close
18

19

20

21

22

23

24

25

26

27

28


     CONSOLIDATED CLASS ACTION                    -55-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 61 of 113




 1   on April 6, representing over 9% increase in value on septuple the normal trading volume. These

 2   price and volume changes are shown in the charts below

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14          221.    This change represents an increase in Jazz’s adjusted market capitalization of $785
15   million, as shown in the right-hand column of Table 1, below.
16          222.    When analyzed using established methods of econometric modeling (reflected in
17   Tables 1 and 2, below) the probability that the April 6, 2017 increase in Jazz’s share price and
18   trading volume occurred by chance is approximately zero, as shown in the “p-value” columns,
19   below. Rather, it was a reaction to the Jazz-Hikma agreement.
20             TABLE 1: STOCK PRICE MOVEMENTS AROUND THE JAZZ-HIKMA
21                                   AGREEMENT

22

23

24

25

26

27

28


     CONSOLIDATED CLASS ACTION                     -56-
     COMPLAINT
          Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 62 of 113




 1   TABLE 2: ABNORMAL VOLUME OF TRADING IN JAZZ SHARES AROUND THE JAZZ-
                             HIKMA AGREEMENT
 2

 3

 4

 5

 6

 7

 8

 9

10

11
            223.     Stock prices reflect investors’ expectations about a company’s ability to continue
12
     generating cash flows and value for shareholders. Changes in the stock price reflect changes in these
13
     expectations.
14
            224.     The spike in Jazz’s stock price implies that, prior to the settlement, the company’s
15
     shareholders were expecting generic competition to occur on a date earlier than permitted under the
16
     terms of the Jazz-Hikma agreement. There was also no corresponding drop in the price of Hikma’s
17
     stock price.
18
            225.     The magnitude of the increase in Jazz’s stock cannot be explained by factors such as
19
     increased certainty or other business arrangements. Rather, the jump in Jazz’s stock price suggests
20
     the settlement included a payment to extend the agreed upon entry date later than was otherwise
21
     expected to occur and is thus evidence of the anticompetitive effects of the settlement.
22
     K.     Jazz enters into unlawful reverse payment agreement with Par, Lupin, and Amneal.
23
            226.     By 2018, Jazz had effectively forestalled generic entry for sodium oxybate oral
24
     solution. But while Hikma (the first-to-file ANDA applicant) and several other generics had
25
     abandoned their challenges to the Xyrem patents, other generic companies continued to press
26
     forward. And if any of these later challengers succeeded, the entire market for sodium oxybate would
27
     become genericized, and along with that, almost all of Jazz’s Xyrem sales. But settling these
28


     CONSOLIDATED CLASS ACTION                     -57-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 63 of 113




 1   remaining patent challenges in a lawful manner based on the merits (or lack thereof) of Jazz’s patent

 2   position would likely mean having to concede to an agreed entry date markedly earlier than had been

 3   the case for others. Competitive conduct would result in earlier generic entry for sodium oxybate.

 4          227.    Over the course of 2018, then, Jazz worked a series of anticompetitive reverse

 5   payment settlements with the three remaining, serious challengers to the Xyrem patents.

 6          228.    In January 2018, Jazz and generic maker Par entered into an anticompetitive reverse

 7   payment agreement (the Jazz-Par agreement”).

 8          229.    Under the agreement, Jazz granted Par a right to sell a limited volume of an

 9   authorized generic version of Xyrem (the “Par AG”) for a term beginning July 1, 2023, or earlier

10   under certain circumstances, and ending on December 31, 2025. The volume of AG that Par was
11   permitted to sell was limited to “a low single digit percentage” of Xyrem sales volume during the
12   calendar year preceding the entry date of the Par AG. In effect, Jazz simply agreed to pay to Par a
13   share of the supracompetitive profits it was gaining through the anticompetitive conditions it had
14   created.
15          230.    In exchange for this share of Jazz’s brand Xyrem revenue (via volume-limited AG
16   supply), Par agreed to abandon its challenge to Jazz’s patents and delay launch of its own, true
17   generic until December 31, 2025.
18          231.    At the time of entering into the Jazz-Par agreement, Par was aware of the
19   arrangements between Jazz and Hikma. Although unlawful, Par’s acceptance of the terms of the
20   Jazz-Par agreement only made sense if Par knew that the Jazz-Hikma agreement operated, as a
21   practical matter, as a limitation on Hikma’s sales as well.
22          232.    By entering into the Jazz-Par agreement, Par was also agreeing to, and becoming a
23   part of, the overall arrangements to allocate the market for sodium oxybate oral solution. Along with
24   the explicit market allocation arrangements, the Jazz-Par agreement also provided a so-called
25   “acceleration clause,” which facilitated the horizontal market share by assuring that no participant to
26   the market share would be able to jump the line to early generic entry.
27

28


     CONSOLIDATED CLASS ACTION                     -58-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 64 of 113




 1          233.    Because Par was agreeing to delay its market entry, the Jazz-Par agreement also

 2   contained a provision under which the agreed entry date would be accelerated in the event of a

 3   substantial reduction in Xyrem net sales over specified periods of time.

 4          234.    The reverse payment from Jazz to Par is objectively valued in at least the tens of

 5   millions of dollars and constitutes a large and unexplained payment exceeding any reasonable

 6   estimate of saved litigation costs.

 7          235.    In June 2018, Jazz and generic maker Lupin entered into an anticompetitive reverse

 8   payment agreement (the “Jazz-Lupin agreement”).

 9          236.    Under the agreement and as it had done with Par, Jazz granted Lupin a right to sell a

10   limited volume of an authorized generic version of Xyrem (the “Lupin AG”) for a term beginning
11   July 1, 2023, or earlier under certain circumstances, and ending on December 31, 2025. The volume
12   of AG that Lupin was permitted to sell was limited to “a low single digit percentage” of Xyrem sales
13   volume. In effect, Jazz simply agreed to pay to Lupin a share of the supracompetitive profits Jazz
14   was gaining through the anticompetitive conditions it had created.
15          237.    In exchange for this share of Jazz’s brand Xyrem revenue (via volume-limited AG
16   supply), Lupin agreed to abandon its challenge to Jazz’s patents and delay launch of its own, true
17   generic until December 31, 2025.
18          238.    At the time of entering into the Jazz-Lupin agreement, Lupin was aware of the
19   arrangements between Jazz, Hikma, and Par. Although unlawful, Lupin’s acceptance of the terms of
20   the Jazz-Lupin agreement only made sense if Lupin knew that the Jazz-Hikma-Par agreements
21   operated, as a practical matter, as limitations on the other AG sales.
22          239.    By entering into the Jazz-Lupin agreement, Lupin was also agreeing to, and becoming
23   a part of, the overall arrangements to allocate the market for sodium oxybate oral solution. Along
24   with the explicit market allocation arrangements, the Jazz-Lupin agreement also provided a so-called
25   “acceleration clause,” which facilitated the horizontal market share by assuring that no participant to
26   the market share would be able to jump the line to early generic entry.
27

28


     CONSOLIDATED CLASS ACTION                     -59-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 65 of 113




 1          240.    Because Lupin was agreeing to delay its market entry, the Jazz-Lupin agreement also

 2   contained a provision under which the agreed entry date would be accelerated in the event of a

 3   substantial reduction in Xyrem net sales over specified periods of time.

 4          241.    The reverse payment from Jazz to Lupin is objectively valued in the tens of millions

 5   of dollars and constitutes a large and unexplained payment exceeding any reasonable estimate of

 6   saved litigation costs.

 7          242.    In October 2018, Jazz and generic maker Amneal entered into an anticompetitive

 8   reverse payment agreement (the “Jazz-Amneal agreement”).

 9          243.    Under the agreement and as it had done with Par and Lupin, Jazz granted Amneal a

10   right to sell a limited volume of an authorized generic version of Xyrem (the “Amneal AG”) for a
11   term beginning July 1, 2023, or earlier under certain circumstances, and ending on December 31,
12   2025. The volume of AG that Amneal was permitted to sell was limited to “a low single digit
13   percentage” of Xyrem sales volume. In effect, Jazz simply agreed to pay to Amneal a share of the
14   supracompetitive profits Jazz was gaining through the anticompetitive conditions it had created.
15          244.    In exchange for this share of Jazz’s brand Xyrem revenue (via volume-limited AG
16   supply), Amneal agreed to abandon its challenge to Jazz’s patents and delay launch of its own, true
17   generic until December 31, 2025.
18          245.    At the time of entering into the Jazz-Amneal agreement, Amenal was aware of the
19   arrangements between Jazz, Hikma, Lupin, and Amneal. Although unlawful, Amneal’s acceptance of
20   the terms of the Jazz-Amneal agreement only made sense if Amneal knew that the Jazz-Hikma-Par-
21   Lupin agreements operated, as a practical matter, as limitations on the other AG sales.
22          246.    By entering into the Jazz-Amneal agreement, Amneal was also agreeing to, and
23   becoming a part of, the overall arrangements to allocate the market for sodium oxybate oral solution.
24   Along with the explicit market allocation arrangements, the Jazz-Amneal agreement also provided a
25   so-called “acceleration clause,” which facilitated the horizontal market share by assuring that no
26   participant to the market share would be able to jump the line to early generic entry.
27

28


     CONSOLIDATED CLASS ACTION                     -60-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 66 of 113




 1          247.    Because Amneal was agreeing to delay its market entry, the Jazz-Amneal agreement

 2   also contained a provision under which the agreed entry date would be accelerated in the event of a

 3   substantial reduction in Xyrem net sales over specified periods of time.

 4          248.    The reverse payment from Jazz to Amenal is objectively valued in the tens of millions

 5   of dollars and constitutes a large and unexplained payment exceeding any reasonable estimate of

 6   saved litigation costs.

 7          249.    Although the precise percentage of the brand Xyrem market allocated to Jazz’s

 8   would-be generic competitors under each of the agreements with Par, Lupin, and Amneal are not

 9   publicly known, the value of these allocations can be estimated by observing that every 1 percent of

10   brand sales allocated represents a value of approximately $13.5 million per year, assuming $1.5
11   billion annual brand sales in the year preceding their entry and a discount of 10% off of brand pricing
12   ($1.5B x 0.01 x 0.90 = $13.5 million).
13          250.    As with the Jazz-Hikma agreement, Jazz’s agreements with Par, Lupin, and Amneal
14   will not increase overall output, nor significantly reduce price, nor increase consumer choice; it will
15   merely substitute Par, Lupin, and Amneal as the sellers of millions of dollars’ worth of branded
16   Xyrem for the sole purpose of paying them to delay market entry of less-expensive generic Xyrem,
17   preserving Jazz’s massive monopoly profits in exchange for doling out a small slice of them to Par,
18   Lupin, and Amneal. Individually and collectively, these agreements are classic market allocation.
19   Had any one of the generic defendants with output capacity defected from the conspiracy and refused
20   to restrict output, Xyrem and its generic equivalents would be available to the plaintiff and the class
21   at lower prices, sooner.
22          251.    Jazz has admitted that its series of reverse payment settlements with Hikma, Amneal,
23   Lupin, and Par were designed to effectively allocate the Xyrem market.
24          252.    In December 2019, the Jazz CEO noted that the settlements were structured in a way
25   to specifically prevent full genericization and, therefore, any real pricing competition:
26                  So again, in the period starting in '23, and I would say, really '23 through
                    '26, we're expecting authorized generic competition other than Hikma, the
27                  first to file, the other couple folks with authorized generics have very
                    limited volumes. So in terms of dynamics on price, it’s – this is not what
28


     CONSOLIDATED CLASS ACTION                     -61-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 67 of 113




 1                  you would think of as a generic free for all. So I'd point that out from '23 to
                    '26. In terms of what payers will do [with respect to Jazz’s product hop], I
 2                  think, if payers see a therapeutic equivalent, equal safety and efficacy, I
                    have a pretty good idea, they're going to pick the cheapest product. But the
 3
                    question is, particularly, if there isn't a huge price differential, whether
 4                  they will force patients onto a less healthy product. And I think that's a
                    little different from the dynamics you usually see, including some of the
 5                  ones you've referenced.
 6          253.    Similarly, during a healthcare conference call on November 14, 2018, a senior official
 7   described the agreements and their ends as follows:
 8                  And now I want to sort of lay out for you where we are with the generic
                    landscape for Xyrem. Now our first filer, Hikma, settled with the
 9
                    agreement for them to launch an authorized generic on the 1st of January
10                  2023. And what was said about that authorized generic, that authorized
                    generic would provide Jazz with meaningful royalties and would provide
11                  Hikma with meaningful economics during that first year. And that
                    authorized generic can last for up to 5 years. Post that first year, the
12                  royalties become even more meaningful for Jazz.
13                  Then 6 months later, after that 6-month exclusivity period for the first filer,
14                  3 of the second filers get to come again with a limited generic. And they
                    are limited to low single-digit volume of the previous year Xyrem sales. So
15                  again, relatively low incursion on Xyrem here. And they get to have that
                    for up until the end of 2025 when all 8 of the second filers have the
16                  opportunity to bring a generic product forth.
17          254.    With the vast majority of Jazz’s revenue on the line, it becomes clear why Jazz
18   decided to maximize the delay of true generic competition and its accompanying revenue cliff by
19   entering into its series of reverse payment agreements. All of these settlements shared a common,
20   unlawful element; a payment from Jazz in the form of a limited volume of product made under the
21   brand’s NDA to be sold by the would-be generic competitor at supracompetitive prices as a quid pro
22   quo for the generics’ agreement to delay launch of their own, true ANDA generic version of Xyrem.
23   In every one of these settlements, the amount of the payment was large, unexplained, and far in
24   excess of any reasonable estimate of the parties’ saved litigation costs.
25          255.    By structuring the deals in this manner, Jazz was able to achieve several
26   anticompetitive ends. First, the generic was assured a fixed amount of sales at only a very modest
27   discount off of the brand’s price; the generic manufacturer will easily sell its full allotment at
28


     CONSOLIDATED CLASS ACTION                      -62-
     COMPLAINT
          Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 68 of 113




 1   supracompetitive prices, as there is no incentive for price competition of the sort occurring under true

 2   generic competition, effectively conveying a sizeable payment to each settling generic. Second, this

 3   deal structure implicitly (if not explicitly) assured the generics that, prior to an actual generic launch,

 4   an AG would not be launched in competition; each would-be generic can sell its full (limited

 5   volume) allotment of AG with or without competition from an AG sold by Jazz, so Jazz would only

 6   be taking sales away from its own brand sales (unlike when an AG is launched in response to a true

 7   generic competitor). And third, by permitting the settling generics’ limited allotments of NDA

 8   product to be sold under the brand’s REMS program, Jazz effectively prevented the launch of any

 9   separate REMS program for use by ANDA generics, thereby increasing the burden and expense for

10   subsequent generics to bring their competing products to market.
11   L.     Jazz plans for a “product hop” from Xyrem to a successor brand as the final step to in
            its anticompetitive scheme.
12
            256.    Because the vast majority of Jazz’s overall revenues come from Xyrem sales, in
13
     addition to its scheme to delay Xyrem’s loss of exclusivity, Jazz has for years been keenly focused
14
     on developing or acquiring new products to extend its revenue streams beyond it. Chief among them
15
     is Jazz’s plan to develop a line extension for Xyrem: A product with a renewed term of patent
16
     protection, approved pursuant to a separate NDA (so generics would have to go back to the drawing
17
     board), but using the same active ingredient and indicated to treat the same conditions. The benefit of
18
     this strategy is that, instead of developing or acquiring a product that treats a new condition or patient
19
     population, the brand manufacturer simply cannibalizes its own existing patient population from the
20
     legacy product (that is nearing the end of patent protection) to the successor product and then enjoys
21
     a new 20-year patent term.
22
            257.    This strategy is known in the industry as a “product hop,” and it comes in two forms.
23
     First, a “soft switch,” by which a brand manufacturer simply stops promoting the legacy version of
24
     the product and instead uses its vast promotional spending to shift patients and prescribers to the new
25
     version; or second, a “hard switch,” which includes the additional step of discontinuing sales of the
26
     legacy product and, in extreme cases, seeking a determination from FDA that such discontinuance
27
     was for safety reasons. With any product hop, generics face an uphill battle to gain sales given their
28


     CONSOLIDATED CLASS ACTION                       -63-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 69 of 113




 1   lack of promotional budget, but a hard switch that occurs prior to generic entry is a nail in their

 2   coffin. Given the pharmacy counter substitution mechanism by which generic sales are made, there

 3   are simply none to be had once prescriptions for the legacy brand are no longer being written. And if

 4   FDA makes a determination that sale of a brand product has been discontinued for safety reasons, no

 5   generics may be approved or sold.

 6          258.    In early 2017, Jazz was progressing on its hop strategy. It had multiple line extension

 7   prospects in development and one, a low-sodium reformulation of Xyrem code-named JZP-258, had

 8   shown promising early results and was preparing to enter phase III clinical trials. But there was one

 9   huge problem: Xyrem’s first generic applicant, Hikma, had just overcome the last of Jazz’s hurdles

10   and, on January 17, 2017, obtained final approval of its ANDA and separate REMS program. Jazz
11   knew that Hikma could launch its generic “at risk” at any time. And even if Hikma opted not to
12   launch at risk of its patents, there was a May 2017 patent trial, which brought with it the very real
13   likelihood that Jazz’s Xyrem patent portfolio would be tanked, opening the floodgates not just for
14   Hikma, but for all generic Xyrem competition, years before Jazz’s successor product would be ready
15   for market. Jazz knew it had to act fast to prevent that; its very life as a company depended on it.
16          259.    So, as detailed above, in April 2017, on the eve of trial, Jazz and Hikma finalized a
17   settlement that included a payoff to induce Hikma to shelf its approved generic version of Xyrem.
18   Jazz stock jumped as investors realized the unexpected windfall. Not long thereafter, Jazz’s
19   executives ramped up public discussion about their promising hop strategy.
20          260.    On an August 8, 2017 earnings call, Jazz’s CEO reported that the NDA for Xyrem’s
21   low-sodium successor product would be ready for filing as early as 2019. When asked whether the
22   settlement with Hikma had any “guarantees in place on how much share they can have out of that
23   low-sodium version as well” (apparently meaning in addition to the agreed market allocation on
24   legacy Xyrem), Mr. Cozadd replied that, other than a “fairly typical” market decline provision,
25   “[u]nder that settlement, Hikma does not have any particular participation in or -- well, our low-
26   sodium programs, of which there are several, remain completely ours.”
27          261.    When asked later on the same earnings call whether Jazz planned to “effectuate a hard
28   switch and stop supplying Xyrem to the market,” following launch of its low-sodium product, Jazz’s


     CONSOLIDATED CLASS ACTION                      -64-
     COMPLAINT
          Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 70 of 113




 1   CEO did not rule out the strategy, but advised it was “too early to start commenting on commercial

 2   strategy.”

 3           262.   On a May 8, 2018 earning call, Mr. Cozadd was asked, “how you think JZP-258 will

 4   be received in the market when Xyrem generics are available,” particularly among those patients

 5   “without ongoing sodium-sensitive comorbidities.” Mr. Cozadd reminded that, “under our current

 6   time lines, our hope is the 258 would be available before generics were available,” and implied he

 7   did not foresee patients migrating back to the legacy generic once the hop to the low sodium product

 8   had been effectuated.

 9           263.   As of the filing of this complaint, it appears Jazz is on track to effectuate its planned

10   product hop. Jazz’s NDA seeking approval of JZP-258 was submitted to FDA on January 21, 2020.
11   On March 25, 2020, Jazz announced the FDA had accepted its NDA for priority review with a “goal
12   date” for FDA decision in July 21, 2020. Even if the FDA requires multiple review rounds prior to
13   final approval, this still gives Jazz plenty of runway to effectuate its all-important hop strategy
14   (whether “soft” or “hard”) prior to generic Xyrem entry, exactly according to its anticompetitive
15   plan.
16   M.      Since its launch in 2002, Xyrem has been dispensed through a single specialty pharmacy
             operated by Express Scripts, to which title passes only momentarily.
17
             264.   Since its launch in October 2002, Xyrem has been dispensed directly to consumers
18
     through a single central pharmacy arrangement. The pharmacy appears to have at all times been
19
     Express Scripts Specialty Distribution Services, Inc. (“ESSDS”)—a subsidiary of Express Scripts.
20
             265.   Under Jazz’s and ESSDS’s master services agreement, “all commercial, non-clinical
21
     trial [Xyrem] Product sold by Jazz Pharmaceuticals or made available through the PAP [Patient
22
     Assistance Program]” are dispensed through ESSDS, as further delineated in written work orders
23
     from Jazz. The service agreements require ESSDS to provide “pharmacy and REMS services” as the
24
     sole central pharmacy to administer the Xyrem REMS program. The Xyrem REMS program requires
25
     the dispenser to agree to “Ship XYREM directly to each patient or a patient-authorized adult
26
     designee, and track and verify receipt of each shipment of XYREM.”
27

28


     CONSOLIDATED CLASS ACTION                      -65-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 71 of 113




 1          266.    All commercial Xyrem sales are dispensed through ESSDS via its “Central Certified

 2   Pharmacy” i.e., the facility “licensed” in “compliance with the XYREM REMS Program and utilized

 3   by ESSDS in connection with the performance” of the MSA. All non-PAP Xyrem orders must be

 4   furnished to the ESSDS Central Certified Pharmacy, where they are held for dispensation on a

 5   “consignment” basis.

 6          267.    The MSA provides that for some sales, title for the Xyrem product passes from Jazz

 7   to ESSDS only momentarily upon the point of “removal” from the ESSDS Central Certified

 8   Pharmacy. The transfer of title, however, applies only to products purchased as part of a “buy in”

 9   option (which has been redacted from the publicly filed settlement agreement), where “title transfers

10   upon submission of a relevant purchase order.” So, for just those defined applicable purchases, which
11   are yet unknown, title is passed from Jazz to ESSDS only when in transit to the real purchaser—the
12   consumer.
13          268.    For these untold shipments, while ESSDS ostensibly has the “right to establish the
14   price at which it resells” Xyrem, the MSA specifically provides that the price set by ESSDS “shall
15   not exceed” the “greater of . . . [redacted in publicly filed settlement agreement] percent of [redacted
16   in publicly filed settlement agreement] for” Xyrem. Under the MSA, the price at which ESSDS can
17   sell Xyrem is adjusted by percentage of a particular benchmark price over a period of years. The
18   particular percentages against the benchmark price, however, are redacted from the MSA.
19          269.    In summary, (i) all Xyrem product sold by Jazz (and which will be sold as an
20   authorized generic) are made by Jazz and pass through a single central pharmacy for direct delivery
21   to patients, (ii) this arrangement has existed at all times, (iii) the same central pharmacy, ESSDS, has
22   performed this service at all times, (iv) title remains with Jazz during the time that the central
23   pharmacy holds the product, (v) the central pharmacy is paid by Jazz to perform the dispensing
24   services (and Jazz will be reimbursed by the generic companies to the extent Jazz makes such
25   payments for the authorized generic sales), and (vi) the arrangements between Jazz and the central
26   pharmacy limit the price at which Xyrem may be charged.
27

28


     CONSOLIDATED CLASS ACTION                      -66-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 72 of 113




 1                             VI.     MARKET POWER AND DEFINITION

 2          270.    The pharmaceutical marketplace is characterized by a “disconnect” between product
 3   selection and the payment obligation. State laws prohibit pharmacists from dispensing many
 4   pharmaceutical products, including Xyrem, to patients without a prescription. The prohibition on
 5   dispensing certain products without a prescription creates this disconnect. The patient’s doctor
 6   chooses which product the patient will buy while the patient (and in most cases, his or her insurer)
 7   has the obligation to pay for the product.
 8          271.    Brand manufacturers, including Jazz, exploit this price disconnect by employing large
 9   sales forces that visit doctors’ offices and persuade them to prescribe the brand manufacturers’
10   products. These sales representatives do not advise doctors of the cost of the branded products.
11   Studies show that doctors typically are not aware of the relative costs of brand pharmaceuticals and,
12   even when they are aware of the relative costs, they are largely insensitive to price differences
13   because they do not pay for the products. The result is a marketplace in which price plays a
14   comparatively unimportant role in product selection.
15          272.    The relative unimportance of price to the prescriber reduces what economists call the
16   price elasticity of demand—the extent to which unit sales go down when price goes up. This
17   reduced-price elasticity, in turn, gives brand manufacturers the ability to raise price substantially
18   above marginal cost without losing so many sales as to make the price increase unprofitable. The
19   ability to profitably raise prices substantially above marginal costs is what economists and antitrust
20   courts refer to as market power. The result of these pharmaceutical market imperfections and
21   marketing practices is that brand manufacturers gain and maintain market power with respect to
22   many branded prescription pharmaceuticals, including Xyrem.
23          273.    Through at least January 1, 2023, Jazz has had, and will continue have, monopoly
24   power in the market for Xyrem. Jazz has had, and will continue to have, the power to exclude
25   competition and/or raise or maintain the price of sodium oxybate at supracompetitive levels without
26   losing enough sales to make supracompetitive prices unprofitable. When Hikma does come to market
27   with an AG of Xyrem, Hikma and Jazz will have substantial market power in the market for Xyrem
28


     CONSOLIDATED CLASS ACTION                      -67-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 73 of 113




 1   and its AB-rated generic equivalents because they will have the power to exclude competition and/or

 2   raise or maintain the price of sodium oxybate at supracompetitive levels without losing enough sales

 3   to make supracompetitive prices unprofitable.

 4          274.    Before January 1, 2023, a small but significant, non-transitory increase to the price of

 5   brand Xyrem would not have caused a significant loss of sales. From January 1, 2023 forward until

 6   at least December 31, 2025, a small but significant, non-transitory increase in the price of generic

 7   Xyrem would not have caused a significant loss of sales.

 8          275.    Brand Xyrem does not exhibit significant, positive cross-elasticity of demand with

 9   respect to price with any other sodium oxybate product or treatment for narcolepsy other than AB-

10   rated generic versions of Xyrem.
11          276.    Brand Xyrem is differentiated from all other sodium oxybate products, and all other
12   narcolepsy treatments, other than the AB-rated generic versions of Xyrem.
13          277.    Jazz needs to control only brand Xyrem and its AB-rated generic equivalents, and no
14   other products, in order to maintain the price of sodium oxybate profitably at supracompetitive
15   prices. Only the market entry of competing, AB-rated generic versions would render defendants
16   unable to profitably maintain their prices for Xyrem without losing substantial sales.
17          278.    During the 180-day exclusion period starting in January 1, 2023, Jazz, with Hikma’s
18   conspiratorial aid, will sell brand Xyrem at prices well in excess of marginal costs and in excess of
19   the competitive price, and, therefore, Jazz will enjoy high profit margins.
20          279.    The defendants have, and have exercised, the power to exclude generic competition to
21   brand Xyrem.
22          280.    At all material times, high barriers to entry, including regulatory protections and high
23   costs of entry and expansion, protected and continue to protect branded Xyrem from the forces of
24   price competition.
25          281.    There is direct evidence of market power and anticompetitive effects available in this
26   case sufficient to show the defendants’ ability to control the price of Xyrem, and to exclude relevant
27   competitors, without the need to show the relevant antitrust markets. The direct evidence consists of,
28   inter alia, the following facts: (i) generic Xyrem would have entered the market at a much earlier


     CONSOLIDATED CLASS ACTION                     -68-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 74 of 113




 1   date, at a substantial discount to brand Xyrem, but for the defendants’ anticompetitive conduct; and

 2   (ii) Jazz’s gross margin on Xyrem (including the costs of ongoing research/development and

 3   marketing) at all relevant times was very high.

 4          282.    To the extent proof of monopoly power by defining a relevant product market is

 5   required, the plaintiff alleges that the relevant antitrust market is the market for Xyrem and its AB-

 6   rated generic equivalents.

 7          283.    The United States, the District of Columbia, and the U.S. territories constitute the

 8   relevant geographic market.

 9          284.    Jazz’s market share in the relevant market continues to be 100% until January 1,

10   2023, when Hikma enters the market at throttled capacity per its anticompetitive, reverse payment
11   settlement agreement with Jazz.
12                                       VII.    MARKET EFFECTS
13          285.    The defendants willfully and unlawfully maintained their market power by engaging
14   in an overarching scheme to exclude competition. The defendants designed a scheme to delay
15   competition on the products’ merits to further Jazz’s anticompetitive purpose of forestalling generic
16   competition against Xyrem, in which Hikma cooperated in order to increase its own profits. The
17   defendants carried out the scheme with the anticompetitive intent and effect of maintaining
18   supracompetitive prices for sodium oxybate tablets.
19          286.    The defendants’ acts and practices had the purpose and effect of restraining
20   competition unreasonably and injuring competition by protecting brand Xyrem from competition.
21   These actions allowed Jazz to maintain a monopoly and exclude competition in the market for
22   Xyrem and its AB-rated generic equivalents to the detriment of the plaintiff and all other members of
23   the class, as defined below.
24          287.    The defendants’ exclusionary conduct delayed and continues to delay generic
25   competition and unlawfully enabled Jazz to sell Xyrem without further generic competition. Were it
26   not for defendants’ illegal conduct, one or more additional generic versions of Xyrem would have
27

28


     CONSOLIDATED CLASS ACTION                     -69-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 75 of 113




 1   entered the market sooner, and Hikma’s generic product would face competition during its 180-day

 2   exclusivity period from a Jazz authorized generic product.

 3          288.    The defendants’ illegal acts and conspiracy to delay generic competition for Xyrem

 4   caused the plaintiff and all members of the class to pay more than they would have paid for sodium

 5   oxybate absent this illegal conduct.

 6          289.    If generic competitors had not been unlawfully prevented from entering the market

 7   earlier and competing in the relevant market, the plaintiff and members of the class would have paid

 8   less for sodium oxybate by: (i) paying lower prices on their remaining brand purchases of Xyrem, (ii)

 9   substituting purchases of less expensive generic Xyrem for their purchases of more expensive brand

10   Xyrem when market entry occurs (or should have occurred), and/or (iii) purchasing generic Xyrem at
11   lower prices sooner.
12          290.    Thus, the defendants’ unlawful conduct deprived the plaintiff and members of the
13   class of the benefits from the competition that the antitrust laws are designed to ensure.
14          VIII. ANTITRUST IMPACT AND IMPACT ON INTERSTATE COMMERCE
15          291.    During the relevant time period, the defendants willfully and unlawfully maintained
16   their market power by engaging in an overarching scheme to exclude competition. The defendants
17   designed a scheme to delay competition on the products’ merits, to further Jazz’s anticompetitive
18   purpose of forestalling generic competition against Xyrem, in which Hikma cooperated in order to
19   increase its own profits. The defendants carried out the scheme, and continue to do so, with the
20   anticompetitive intent and effect of maintaining supracompetitive prices for sodium oxybate.
21          292.    The defendants’ acts and practices had the purpose and effect of restraining
22   competition unreasonably and injuring competition by protecting brand Xyrem, and later the generic
23   defendants’ sodium oxybate products, from competition. These actions allowed the defendants to
24   maintain a monopoly and to exclude competition in the market for Xyrem and its AB-rated generic
25   equivalents, to the detriment of the plaintiff and all other members of the class.
26          293.    Were it not for the defendants’ illegal conduct, generic Xyrem would have been
27   available in the United States as early as January 2018, and certainly earlier than January 2023. In
28


     CONSOLIDATED CLASS ACTION                      -70-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 76 of 113




 1   addition, were it not for the defendants’ illegal conduct, when generic Xyrem did become available

 2   earlier, there would have been full and fair competition between the available generics, thereby

 3   reducing price to a competitive level.

 4          294.    The plaintiff GEHA has incurred significant injury and damage as a result of the

 5   unlawful conduct of the defendants. During the period from January 2018 to the present, GEHA has

 6   paid and/or reimbursed for Xyrem at supracompetitive levels and has done so in at least the

 7   following states: Alaska, Arizona, California, Connecticut, District of Columbia, Florida, Hawaii,

 8   Illinois, Iowa, Kansas, Maine, Maryland, Michigan, Minnesota, Mississippi, Missouri, Montana,

 9   Nebraska, Nevada, New Hampshire, New Mexico, New York, North Carolina, North Dakota,

10   Oregon, Rhode Island, South Carolina, South Dakota, Tennessee, Utah, Vermont, West Virginia, and
11   Wisconsin. If the conduct challenged in this complaint had not occurred, GEHA would have paid for
12   Xyrem under lawful competitive conditions, resulting in a substantial reduction in the amount it
13   would have paid for Xyrem.
14          295.    The plaintiff and members of the classes have sustained substantial losses and damage
15   to their business and property in the form of overcharges. The full amount and forms and
16   components of such damages will be calculated after discovery and upon proof at trial. Commonly
17   used and well-accepted economic models can be used to measure both the extent and the amount of
18   the supracompetitive charge passed through the chain of distribution to payors such as the plaintiff
19   and members of the classes.
20          296.    If generic competitors had not been unlawfully prevented from entering the market
21   earlier and competing in the relevant markets, the plaintiff and members of the classes would have
22   paid less for sodium oxybate by (a) paying lower prices on their remaining brand purchases of
23   Xyrem, (b) substituting purchases of less-expensive generic Xyrem for their purchases of more-
24   expensive brand Xyrem, and/or (c) purchasing generic Xyrem at lower prices sooner.
25          297.    The supracompetitive prices the plaintiff and members of the classes paid and
26   continue to pay are traceable to, and the direct, proximate, and foreseeable result of the defendants’
27   anticompetitive conduct.
28


     CONSOLIDATED CLASS ACTION                     -71-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 77 of 113




 1                       IX.     INTERSTATE AND INTRASTATE COMMERCE

 2          298.    During the relevant time period, Jazz manufactured, sold, and shipped Xyrem across
 3   state lines in an uninterrupted flow of interstate commerce.
 4          299.    During the relevant time period, the plaintiff and members of the classes purchased
 5   substantial amounts of Xyrem from Jazz and/or its agents. As a result of the defendants’ illegal
 6   conduct, the plaintiff and the members of the classes were compelled to pay, and did pay, artificially
 7   inflated prices for Xyrem, and should have already been paying far less for a generic version of the
 8   drug were it available and but for the defendants’ conduct.
 9          300.    During the relevant time period, the defendants used various devices to effectuate the
10   illegal acts alleged herein, including the United States mail, interstate and foreign travel, and
11   interstate and foreign wire commerce. All the defendants engaged in illegal activities, as charged in
12   herein, within the flow of, and substantially affecting, interstate commerce.
13          301.    The defendants’ conduct was within the flow of and was intended to have and did
14   have a substantial effect on, interstate commerce of the United States, including in this district.
15          302.    During the class period, each defendant, or one or more of each defendant’s affiliates,
16   used the instrumentalities of interstate commerce to join or effectuate the scheme. The scheme in
17   which the defendants participated had a direct, substantial, and reasonably foreseeable effect on
18   interstate commerce.
19          303.    The defendants’ conduct also had substantial intrastate effects in that, among other
20   things, distributors of Xyrem have been prevented from offering more affordable generic versions to
21   purchases in each state. Defendants’ conduct materially deprived the consuming public—including
22   hundreds, if not thousands, of purchasers in each state—of any choice to purchase more affordable
23   versions of Xyrem. The absence of competition to Xyrem has, and continues to, directly and
24   substantially affect and disrupt commerce within each state.
25

26

27

28


     CONSOLIDATED CLASS ACTION                      -72-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 78 of 113




 1                                X.      CLASS ACTION ALLEGATIONS

 2           304.   For counts 1 through 6, 13, and 14, the plaintiff brings this action on behalf of itself
 3   and all others similarly situated as a class action under Rules 23(a), 23(b)(2) and 23(b)(3) of the
 4   Federal Rules of Civil Procedure. The following is the proposed Federal Law Class:
 5                  All individual persons or entities in the United States and its territories that
                    purchased, paid for and/or provided reimbursement for some or all of the
 6                  purchase price of Xyrem from Jazz or ESSDS, or any agents, predecessors,
 7                  or successors of Jazz or ESSDS, during the time period from January 1,
                    2018 until the anticompetitive effects of the defendants’ unlawful conduct
 8                  cease (the “Class Period”).

 9           305.   Excluded from the class are Jazz, Hikma, Amneal, Par, Lupin, Express Scripts and
10   ESSDS, and any of their officers, directors, management, employees, parents, subsidiaries, and
11   affiliates.
12           306.   Also excluded from the class are fully-insured health plans (i.e., health plans that
13   purchased insurance from another third-party payor covering 100 percent of the plan’s
14   reimbursement obligations to its members), any “flat co-pay” consumers who purchased Xyrem via
15   fixed-dollar co-payment that does not vary based on the drug’s status as a brand or generic, and
16   pharmacy benefit managers.
17           307.   Also excluded from the class are the government of the United States and all agencies
18   thereof.
19           308.   The class seeks damages for at least the four years preceding the date the complaint is
20   filed, and permanent injunctive relief to prevent or remedy the unlawful conduct alleged herein.
21           309.   For counts 7 through 12 and 13, the plaintiff bring this action on behalf of itself and
22   all others similarly situated as a class action under Rules 23(a), 23(b)(2) and 23(b)(3) of the Federal
23   Rules of Civil Procedure. The following is the proposed State Law Class:
24                  All individual persons or entities in the United States and its territories
                    that, other than for resale, purchased, paid for and/or provided
25                  reimbursement for some or all of the purchase price for Xyrem during the
26                  time period from January 1, 2018 through and until the anticompetitive
                    effects of the defendants’ unlawful conduct cease for consumption by
27                  themselves, their families, or their members, employees, insureds,
                    participants, or beneficiaries.
28


     CONSOLIDATED CLASS ACTION                      -73-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 79 of 113




 1           310.   Excluded from this alternative class are Jazz, Hikma, Amneal, Par, Lupin, Express

 2   Scripts and ESSDS, or any other persons or entities that purchased Xyrem for purposes of resale

 3   from Jazz, and any of their officers, directors, management, employees, parents, subsidiaries, and

 4   affiliates.

 5           311.   Also excluded from the class are fully-insured health plans (i.e., health plans that

 6   purchased insurance from another third-party payor covering 100 percent of the plan’s

 7   reimbursement obligations to its members), any “flat co-pay” consumers who purchased Xyrem via

 8   fixed-dollar co-payment that does not vary based on the drug’s status as a brand or generic, and

 9   pharmacy benefit managers.

10           312.   Also excluded from the class are the government of the United States and all agencies
11   thereof, and all state or local governments and all agencies thereof.
12           313.   Members of the classes are so numerous and geographically dispersed that joinder of
13   all members is impracticable. The plaintiff believes that members of each class are numerous and
14   widely dispersed throughout the United States. Moreover, given the costs of complex antitrust
15   litigation, it would be uneconomic for many plaintiffs to bring individual claims and join them
16   together. The classes are readily identifiable from information and records in the possession of
17   defendants and third parties.
18           314.   The plaintiff’s claims are typical of the claims of the members of the classes. The
19   plaintiff’s claims arise out of the same course of anticompetitive conduct that gives rise to the claims
20   of the other class members. The plaintiff and all members of the classes were damaged by the same
21   wrongful conduct of the defendants—they paid supracompetitive prices for Xyrem and were
22   deprived of the benefits of earlier and more robust competition from less expensive generic Xyrem as
23   a result of the defendants’ unlawful conduct alleged herein.
24           315.   The plaintiff will fairly and adequately protect and represent the interests of the
25   classes. The interests of the plaintiff are aligned with, and not antagonistic to, those of the other
26   members of the classes.
27

28


     CONSOLIDATED CLASS ACTION                      -74-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 80 of 113




 1          316.    The plaintiff is represented by counsel who are experienced and competent in the

 2   prosecution of class action antitrust litigation and have particular experience with class action

 3   antitrust litigation involving pharmaceutical products.

 4          317.    Questions of law and fact common to the members of the classes predominate over

 5   questions that may affect only individual class members, because defendants have acted on grounds

 6   generally applicable to the entirety of each class, thereby making overcharge damages with respect to

 7   each class as a whole appropriate. Such generally applicable conduct is inherent in defendants’

 8   wrongful conduct. Questions of law and fact common to the classes include, but are not limited to:

 9                  a) Whether the defendants unlawfully maintained and continue to maintain
                       monopoly power through all or part of their overall antic To the extent
10                     procompetitive justifications exist, whether there were less restrictive means of
                       achieving them;
11

12                  b) To the extent procompetitive justifications exist, whether there were less
                       restrictive means of achieving them;
13
                    c) Whether direct proof of defendants’ monopoly power is available and, if so,
14                     whether it is sufficient to prove defendants’ monopoly power without the need to
                       define the relevant market;
15
                    d) Whether the defendants’ scheme, in whole or in part, has substantially affected
16
                       intrastate and/or interstate commerce;
17
                    e) Whether the defendants’ unlawful agreements, in whole or in part, caused antitrust
18                     injury through overcharges to the business or property of the plaintiff and the
                       members of the classes;
19
                    f) Whether defendants conspired to delay generic competition for Xyrem;
20
                    g) Whether, pursuant to the reverse payment agreements, Jazz’s promise not to
21                     compete against Hikma’s generic product constituted a large and unexplained
22                     payment;

23                  h) Whether the defendants’ unlawful monopolistic conduct was a substantial
                       contributing factor in causing some amount of delay of the entry of AB-rated
24                     generic Xyrem;

25                  i) Determination of a reasonable estimate of the amount of delay the defendants’
                       unlawful monopolistic conduct caused; and
26
                    j) The quantum of overcharges paid by the classes in the aggregate.
27

28


     CONSOLIDATED CLASS ACTION                     -75-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 81 of 113




 1          318.    Class action treatment is a superior method for the fair and efficient adjudication of

 2   the controversy. Such treatment will permit a large number of similarly-situated persons to prosecute

 3   their common claims in a single forum simultaneously, efficiently, and without the unnecessary

 4   duplication of evidence, effort, or expense that numerous individual actions would engender. The

 5   benefits of proceeding through the class mechanism, including providing injured persons or entities a

 6   method for obtaining redress on claims that could not practicably be pursued individually,

 7   substantially outweighs potential difficulties in management of this class action.

 8          319.    The plaintiff knows of no special difficulty to be encountered in litigating this action

 9   that would preclude its maintenance as a class action.

10                                      XI.    CLAIMS FOR RELIEF

11                               COUNT 1– VIOLATION OF 15 U.S.C. § 2
                                          (AGAINST JAZZ)
12
            320.    The plaintiff hereby repeats and incorporates by reference each preceding and
13
     succeeding paragraph as though fully set forth herein.
14
            321.    As described above, before January 2023, Jazz will maintain its monopoly power in
15
     the relevant market and, after that point, will share its, monopoly power with Hikma first, followed
16
     by Amneal, Lupin, and Par in an illegal monopoly.
17
            322.    Jazz willfully and unlawfully engaged in continuing illegal conduct to monopolize the
18
     relevant market through at least December 31, 2025 by engaging in an anticompetitive scheme to
19
     keep AB-rated generic equivalents of Xyrem from the market—not as a result of providing a superior
20
     product, business acumen, or historical accident.
21
            323.    The plaintiff has been injured in its business or property by the violation of 15 U.S.C.
22
     § 2. Such injury consists of having paid higher prices for its sodium oxybate requirements than it
23
     would have paid in the absence of those violations. Such injury is of the type antitrust laws were
24
     designed to prevent, and it flows from that which makes the defendants’ conduct.
25

26

27

28


     CONSOLIDATED CLASS ACTION                     -76-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 82 of 113




 1                               COUNT 2 – VIOLATION OF 15 U.S.C. § 1
                                    (AGAINST JAZZ AND HIKMA)
 2
            324.    The plaintiff hereby repeats and incorporates by reference each preceding and
 3
     succeeding paragraph as though fully set forth herein.
 4
            325.    Jazz and Hikma violated 15 U.S.C. § 1 by entering into an unlawful reverse payment
 5
     agreement that restrained competition in the market for Xyrem and its generic equivalents.
 6
            326.    The plaintiff has been injured in its business or property by the violation of 15 U.S.C.
 7
     § 1. The plaintiff’s injury consists of having paid higher prices for its sodium oxybate requirements
 8
     than it would have paid in the absence of those violations. Such injury, called “overcharges,” is of
 9
     the type that the antitrust laws were designed to prevent, and it flows from that which makes Jazz and
10
     Hikma’s conduct unlawful.
11
            327.    But for Hikma’s reverse payment agreement delaying generic entry and its agreement
12
     to restrict output in the market for Xyrem and its generic equivalents, prices for the plaintiff and the
13
     class would be lower, sooner.
14
            328.    There is and was no legitimate, non-pretextual, pro-competitive business justification
15
     for this reverse payment agreement that outweighs its harmful effect on direct purchasers and
16
     competition. Even if there were some conceivable and cognizable justification, the payment was not
17
     necessary to achieve such a purpose.
18
            329.    As a direct and proximate result of Jazz and Hikma’s anticompetitive conduct, the
19
     plaintiff was harmed and continues to be harmed in the form of overcharges.
20
                                 COUNT 3 – VIOLATION OF 15 U.S.C. § 1
21                                 (AGAINST JAZZ AND AMNEAL)
22
            330.    The plaintiff hereby repeats and incorporates by reference each preceding and
23
     succeeding paragraph as though fully set forth herein.
24
            331.    Jazz and Amneal violated 15 U.S.C. § 1 by entering into an unlawful reverse payment
25
     agreement that restrained competition in the market for Xyrem and its generic equivalents.
26
            332.    The plaintiff has been injured in its business or property by the violation of 15 U.S.C.
27
     § 1. The plaintiff’s injury consists of having paid higher prices for its sodium oxybate requirements
28


     CONSOLIDATED CLASS ACTION                      -77-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 83 of 113




 1   than it would have paid in the absence of those violations. Such injury, called “overcharges,” is of

 2   the type that the antitrust laws were designed to prevent, and it flows from that which makes Jazz and

 3   Amneal’a conduct unlawful.

 4          333.    But for Amneal’s reverse payment agreement delaying generic entry and its

 5   agreement to restrict output in the market for Xyrem and its generic equivalents, prices for the

 6   plaintiff and the class would be lower, sooner.

 7          334.    There is and was no legitimate, non-pretextual, pro-competitive business justification

 8   for this reverse payment agreement that outweighs its harmful effect on direct purchasers and

 9   competition. Even if there were some conceivable and cognizable justification, the payment was not

10   necessary to achieve such a purpose.
11          335.    As a direct and proximate result of Jazz and Amneal’s anticompetitive conduct, the
12   plaintiff was harmed and continues to be harmed in the form of overcharges.
13                               COUNT 4 – VIOLATION OF 15 U.S.C. § 1
                                    (AGAINST JAZZ AND LUPIN)
14
            336.    The plaintiff hereby repeats and incorporates by reference each preceding and
15
     succeeding paragraph as though fully set forth herein.
16
            337.    Jazz and Lupin violated 15 U.S.C. § 1 by entering into an unlawful reverse payment
17
     agreement that restrained competition in the market for Xyrem and its generic equivalents.
18
            338.    The plaintiff has been injured in its business or property by the violation of 15 U.S.C.
19
     § 1. The plaintiff’s injury consists of having paid higher prices for its sodium oxybate requirements
20
     than it would have paid in the absence of those violations. Such injury, called “overcharges,” is of
21
     the type that the antitrust laws were designed to prevent, and it flows from that which makes Jazz and
22
     Lupin’s conduct unlawful.
23
            339.    But for Lupin’s reverse payment agreement delaying generic entry and its agreement
24
     to restrict output in the market for Xyrem and its generic equivalents, prices for the plaintiff and the
25
     class would be lower, sooner.
26
            340.    There is and was no legitimate, non-pretextual, pro-competitive business justification
27
     for this reverse payment agreement that outweighs its harmful effect on direct purchasers and
28


     CONSOLIDATED CLASS ACTION                      -78-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 84 of 113




 1   competition. Even if there were some conceivable and cognizable justification, the payment was not

 2   necessary to achieve such a purpose.

 3          341.    As a direct and proximate result of Jazz and Lupin’s anticompetitive conduct, the

 4   plaintiff was harmed and continues to be harmed in the form of overcharges.

 5                               COUNT 5 – VIOLATION OF 15 U.S.C. § 1
                                     (AGAINST JAZZ AND PAR)
 6
            342.    The plaintiff hereby repeats and incorporates by reference each preceding and
 7
     succeeding paragraph as though fully set forth herein.
 8
            343.    Jazz and Par violated 15 U.S.C. § 1 by entering into an unlawful reverse payment
 9
     agreement that restrained competition in the market for Xyrem and its generic equivalents.
10
            344.    The plaintiff has been injured in its business or property by the violation of 15 U.S.C.
11
     § 1. The plaintiff’s injury consists of having paid higher prices for its sodium oxybate requirements
12
     than it would have paid in the absence of those violations. Such injury, called “overcharges,” is of
13
     the type that the antitrust laws were designed to prevent, and it flows from that which makes Jazz and
14
     Par’s conduct unlawful.
15
            345.    But for Par’s reverse payment agreement delaying generic entry and its agreement to
16
     restrict output in the market for Xyrem and its generic equivalents, prices for plaintiff and the class
17
     would be lower, sooner.
18
            346.    There is and was no legitimate, non-pretextual, pro-competitive business justification
19
     for this reverse payment agreement that outweighs its harmful effect on direct purchasers and
20
     competition. Even if there were some conceivable and cognizable justification, the payment was not
21
     necessary to achieve such a purpose.
22
            347.    As a direct and proximate result of Jazz and Par’s anticompetitive conduct, the
23
     plaintiff was harmed and continues to be harmed in the form of overcharges.
24
                                 COUNT 6 – VIOLATION OF 15 U.S.C. § 1
25                                  (AGAINST ALL DEFENDANTS)
26
            348.    The plaintiff hereby repeats and incorporates by reference each preceding and
27
     succeeding paragraph as though fully set forth herein.
28


     CONSOLIDATED CLASS ACTION                      -79-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 85 of 113




 1          349.    The defendants violated 15 U.S.C. § 1 by entering into an unlawful reverse payment

 2   agreement that restrained competition in the market for Xyrem and its generic equivalents.

 3          350.    The plaintiff has been injured in its business or property by the violation of 15 U.S.C.

 4   § 1. The plaintiff’s injury consists of having paid higher prices for its sodium oxybate requirements

 5   than it would have paid in the absence of those violations. Such injury, called “overcharges,” is of

 6   the type that the antitrust laws were designed to prevent, and it flows from that which makes the

 7   defendants’ conduct unlawful.

 8          351.    From the launch of brand Xyrem in 2002 through present, Jazz possessed, and

 9   continues to possess, monopoly power in the relevant market—i.e., the market for sales of sodium

10   oxybate in the United States. But for the defendants’ wrongful conduct, as alleged herein, Jazz
11   should have lost its monopoly power in the relevant market as early as January 1, 2018 and in any
12   event well before 2023.
13          352.    Starting in January 2023, Jazz will share its monopoly power. First with Hikma, and
14   then, six months later, with Amneal, Par, and Lupin, as a result of its anticompetitive reverse
15   payment and market allocation agreements with each. These agreements individually and
16   collectively will cover a sufficiently substantial percentage of the relevant market to harm
17   competition.
18          353.    There is and was no legitimate, non-pretextual, pro-competitive business justification
19   for this reverse payment agreement that outweighs its harmful effect on direct purchasers and
20   competition. Even if there were some conceivable and cognizable justification, the payment was not
21   necessary to achieve such a purpose.
22          354.    As a direct and proximate result of the defendants’ anticompetitive conduct, the
23   plaintiff was harmed and continues to be harmed in the form of overcharges.
24                      COUNT 7 – MONOPOLIZATION AND MONOPOLISTIC
                                  SCHEME UNDER STATE LAW
25                                    (AGAINST JAZZ)
26          355.    The plaintiff hereby repeats and incorporates by reference each preceding and
27   succeeding paragraph as though fully set forth herein.
28


     CONSOLIDATED CLASS ACTION                     -80-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 86 of 113




 1          356.    As described above, before January 2023, Jazz will maintain its monopoly power in

 2   the relevant market and, after that point, will share its monopoly power with Hikma first, followed by

 3   Amneal, Lupin, and Par, in an illegal monopoly.

 4          357.    Jazz willfully and unlawfully engaged in continuing illegal conduct to monopolize the

 5   relevant market through at least December 31, 2025 by engaging in an anticompetitive scheme to

 6   keep AB-rated generic equivalents of Xyrem from the market—not as a result of providing a superior

 7   product, business acumen, or historical accident.

 8          358.    Jazz knowingly and intentionally maintained and enhanced its monopoly power in the

 9   relevant market, as described herein, injuring the plaintiff and the class. Jazz accomplished this

10   scheme by, inter alia,
11                  a) Delaying generic entry of Xyrem in order to lengthen the period in which Jazz’s
                       brand Xyrem could monopolize the market and make supra- competitive profits;
12
                    b) Keeping an authorized generic off the market during Hikma’s 180-day generic
13                     exclusivity period, and, subsequently when Amneal, Lupin, and Par are permitted
14                     to enter with only limited quantities of generic Xyrem, through at least December
                       31, 2025, thereby allowing defendants to monopolize the generic market for
15                     Xyrem during the period, and allowing defendants to make supracompetitive
                       profits;
16
                    c) Raising and maintaining the prices so that the plaintiff and other members of the
17                     class would pay supracompetitive prices for Xyrem; and
18
                    d) Otherwise conspiring to unlawfully monopolize the relevant market, including
19                     through the use of anticompetitive “acceleration” clauses.

20          359.    The goal, purpose, and effect of Jazz’s scheme was also to maintain and extend its

21   monopoly power with respect to Xyrem. Jazz’s illegal scheme allowed it to continue charging

22   supracompetitive prices for Xyrem, without a substantial loss of sales, reaping substantial unlawful

23   monopoly profits. Jazz’s scheme will allow Hikma to reap the benefits of reduced generic

24   competition in the United States.

25          360.    There is and was no legitimate, non-pretextual, procompetitive justification for Jazz’s

26   conduct that outweighs its harmful effects. Even if there were some conceivable justification, the

27   conduct is and was broader than necessary to achieve such a purpose.

28


     CONSOLIDATED CLASS ACTION                     -81-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 87 of 113




 1          361.     As a result of Jazz’s illegal conduct, the plaintiff and members of the class were (and

 2   did), and continue to be (and do), compelled to pay more than they would have paid for Xyrem

 3   and/or its generic Xyrem absent defendants’ illegal conduct. But for Jazz’s illegal conduct,

 4   competitors would have begun selling generic Xyrem sooner, and prices paid for the drug or its

 5   generic equivalent, therefore, less.

 6          362.     Had manufacturers of generic Xyrem entered the market and lawfully competed with

 7   Jazz (and one another) in a timely fashion, the plaintiff and other members of the class would have

 8   substituted lower-priced generic Xyrem for the higher-priced brand-name Xyrem for some or all of

 9   their Xyrem requirements, and/or would have paid lower net prices on their remaining Xyrem and

10   generic Xyrem purchases.
11          363.     But for Jazz’s illegal conduct, competitors would have begun marketing generic
12   versions of Xyrem well before January 2023, and they would be able to market such versions more
13   successfully.
14          364.     By engaging in the foregoing conduct, Jazz intentionally, willfully, and wrongfully
15   monopolized the relevant market in violation of the following state laws:
16                   a) Arizona Rev. Stat. §§ 44-1403, et seq., with respect to purchases in Arizona by
                        members of the class.
17
                     b) Cal. Bus. & Prof. Code §§ 16700, with respect to purchases in California by
18                      members of the class.
19
                     c) C.G.S.A. §§ 35-27, et seq., with respect to purchases in Connecticut by class
20                      members.

21                   d) D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of
                        Columbia by members of the class.
22
                     e) Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida by members of
23                      the class, and such conduct constitutes a predicate act under the Florida Deceptive
24                      Practices Act.

25                   f) Haw. Rev. Stat. §§ 480-2, 480-9, et seq., with respect to purchases in Hawaii by
                        members of the class.
26
                     g) 740 Ill. Comp. Stat. 10/1, et seq., with respect to purchases in Illinois by members
27                      of the class.
28


     CONSOLIDATED CLASS ACTION                      -82-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 88 of 113




 1               h) Iowa Code § 553.5, et seq., with respect to purchases in Iowa by members of the
                    class.
 2
                 i) Kan. Stat. Ann. § 50-101, et seq., with respect to purchases in Kansas by members
 3                  of the class.
 4
                 j) Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine by
 5                  members of the class.

 6               k) MD Code Ann., Com. Law, §§ 11-204, et seq., with respect to purchases in
                    Maryland by members of the class.
 7
                 l) Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in
 8                  Michigan by members of the class.
 9               m) Minn. Stat. §§ 325D.49, et seq., and Minn. Stat. §§ 8.31, et seq., with respect to
10                  purchases in Minnesota by members of the class.

11               n) Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi by
                    members of the class.
12
                 o) Mo. Rev. Stat. §§ 407.020, et seq., with respect to purchase in Missouri by
13                  members of the class.
14               p) Mont. Code Ann. §§ 30-14-101, et seq., with respect to purchases in Montana by
15                  members of the class.

16               q) Neb. Rev. Stat. Ann. §§ 59-802, et seq., with respect to purchases in Nebraska by
                    members of the class.
17
                 r) Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada by
18                  members of the class.
19               s) N.H. Rev. Stat. Ann. §§ 356.1, et seq., with respect to purchases in New
                    Hampshire by members of the class.
20

21               t) N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico by
                    members of the class.
22
                 u) N.Y. Gen. Bus. Law § 340, et seq., with respect to purchases in New York by
23                  members of the class, and to the extent New York law so requires, the plaintiff
                    hereby forgoes any penalty or minimum recovery in order to preserve the right of
24                  New York class members to recover by way of a class action.
25               v) N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina by
26                  members of the class.

27               w) N.D. Cent. Code §§ 51-08.1-01, et seq., with respect to purchases in North Dakota
                    by members of the class.
28


     CONSOLIDATED CLASS ACTION                 -83-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 89 of 113




 1                 x) Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon by
                      members of the class.
 2
                   y) R.I. Gen. Laws §§ 6-36-5 et seq., with respect to purchases in Rhode Island by
 3                    members of the class.
 4
                   z) S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South
 5                    Dakota by members of the class.

 6                 aa) Tenn. Code Ann §§ 47-25-101, et seq., with respect to purchases in Tennessee by
                       members of the class.
 7
                   bb) Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah by
 8                     members of the class, including citizens or residents of Utah.
 9                 cc) Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont by
10                     members of the class.

11                 dd) W.Va. Code §§ 47-18-1, et seq., with respect to purchases in West Virginia by
                       members of the class.
12
                   ee) Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin by members
13                     of the class.
14          365.   By engaging in the foregoing conduct, Jazz intentionally, willfully, and wrongfully
15   monopolized the relevant market in violation of the following state consumer protection laws:
16                 a) Alaska Stat. Ann. § 45.50.471, et seq., with respect to purchases in Alaska by
17                    members of the class. Defendants engaged in unfair methods of competition and
                      unfair practices in the conduct of trade and commerce.
18
                   b) Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California
19                    by members of the class. Defendants engaged in business practices that are unfair
                      in that they are immoral, unethical, oppressive, unscrupulous, and substantially
20                    injurious to class members. There are no countervailing benefits to class members
                      and any utility of defendants’ conduct is outweighed by the consequences to class
21
                      members. Defendants’ conduct also constitutes an unlawful business practice in
22                    that it violates the Sherman Act as set forth above.

23                 c) Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida by members of
                      the class.
24
                   d) Mo. Rev. Stat. §§ 407.020 et seq., with respect to purchase in Missouri by
25                    members of the class.
26                 e) Mont. Code Ann. §§ 30-14-101, et seq., with respect to purchases in Montana by
27                    members of the class. Defendants engaged in unfair and deceptive acts and
                      practices.
28


     CONSOLIDATED CLASS ACTION                   -84-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 90 of 113




 1                  f) S.C. Code Ann. §§ 39-5-20, et seq., with respect to purchases in South Carolina by
                       class members. Defendants engaged in unfair methods of competition and unfair
 2                     practices in the conduct of trade and commerce. Defendants’ conduct is offensive
                       to public policy and immoral, unethical, and oppressive.
 3

 4                  g) Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont by
                       members of the class. Defendants engaged in unfair methods of competition,
 5                     unfair practices, and deceptive practices in the conduct of trade and commerce

 6          366.    The plaintiff and members of the class have been injured in their business or property
 7   by reason of Jazz’s violations of the laws set forth above, in that the plaintiff and class members
 8   were, and continue to be: (i) denied the opportunity to purchase lower-priced generic Xyrem; and (ii)
 9   paid higher prices for Xyrem than they would have paid but for Jazz’s unlawful conduct. These
10   injuries are of the type that the above laws were designed to prevent and flow from that which makes
11   Jazz’s conduct unlawful.
12          367.    The plaintiff and class members accordingly seek damages and multiple damages as
13   permitted by law.
14                         COUNT 8 – CONSPIRACY AND COMBINATION IN
                             RESTRAINT OF TRADE UNDER STATE LAW
15                                 (AGAINST JAZZ AND HIKMA)
16
            368.    The plaintiff hereby repeats and incorporates by reference each preceding and
17
     succeeding paragraph as though fully set forth herein.
18
            369.    During the Class Period, Jazz and Hikma engaged in a continuing contract,
19
     combination or conspiracy with respect to the sale of Xyrem in unreasonable restraint of trade and
20
     commerce, in violation of the various state antitrust and consumer protection statutes set forth below.
21
            370.    During the Class Period, Jazz and Hikma entered into an unlawful reverse payment
22
     agreement that restrained, and continues to restrain, competition in the market for Xyrem and/or its
23
     AB-rated generic equivalents.
24
            371.    Jazz and Hikma’s acts and combinations in furtherance of the conspiracy have caused
25
     unreasonable restraints in the market for Xyrem and/or its AB-rated generic equivalents.
26

27

28


     CONSOLIDATED CLASS ACTION                     -85-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 91 of 113




 1           372.    As a result of Jazz and Hikma’s unlawful conduct, the plaintiff and other similarly

 2   situated purchasers in the class who purchased Xyrem have been harmed by being forced to pay

 3   artificially-inflated, supracompetitive prices for Xyrem.

 4           373.    In formulating and carrying out the alleged agreement, understanding, contract,

 5   combination, and conspiracy, Jazz and Hikma did those things that they combined and conspired to

 6   do, including but not limited to the acts, practices and course of conduct set forth herein.

 7           374.    Jazz and Hikma’s conspiracy had the following effects, among others: the reverse

 8   payment agreement between Jazz and Hikma delayed generic entry and its attendant lower prices for

 9   the plaintiff and the class, and the market allocation output restriction agreement effectively fixed

10   prices at an artificially high level.
11           375.    Jazz and Hikma engaged in the actions described above for the purpose of carrying
12   out their unlawful agreements to fix, raise, maintain, or stabilize prices of Xyrem.
13           376.    There was no legitimate, non-pretextual, pro-competitive business justification for this
14   reverse payment agreement that outweighs its harmful effect on the plaintiff and competition. Even if
15   there were some conceivable and cognizable justification, the payment was not necessary to achieve
16   the purpose. Accordingly, these acts constitute violations of the antitrust laws of various states in
17   accordance with FTC v. Actavis, Inc., 570 U.S. 136 (2013).
18           377.    By engaging the foregoing conduct, Jazz and Hikma intentionally and wrongfully
19   engaged in a contract, combination, or conspiracy in restraint of trade in violation of the following
20   state antitrust laws:
21                   a) Arizona Rev. Stat. §§ 44-1403, et seq., with respect to purchases in Arizona by
                        members of the class.
22
                     b) Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California
23                      by members of the class.
24
                     c) C.G.S.A. §§ 35-26 and 28, et seq., with respect to purchases in Connecticut by
25                      members of the class.

26                   d) D.C. Code §§ 28-4502, et seq., with respect to purchases in the District of
                        Columbia by members of the class.
27

28


     CONSOLIDATED CLASS ACTION                      -86-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 92 of 113




 1               e) Haw. Rev. Stat. §§ 480-2, 480-4, et seq., with respect to purchases in Hawaii by
                    members of the class.
 2
                 f) 740 Ill. Comp. Stat. 10/1, et seq., with respect to purchases in Illinois by members
 3                  of the class.
 4
                 g) Iowa Code § 553.4, et seq., with respect to purchases in Iowa by members of the
 5                  class.

 6               h) Kan. Stat. Ann. § 50-101, et seq., with respect to purchases in Kansas by members
                    of the class.
 7
                 i) Me. Rev. Stat. Ann. 10, §§ 1101, et seq., with respect to purchases in Maine by
 8                  consumer members of the class.
 9               j) MD Code Ann., Com. Law, §§ 11-204, et seq., with respect to purchases in
10                  Maryland by members of the class.

11               k) Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in
                    Michigan by members of the class.
12
                 l) Minn. Stat. §§ 325D.51, et seq., and Minn. Stat. §§ 8.31, et seq., with respect to
13                  purchases in Minnesota by members of the class.
14               m) Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi by
15                  members of the class.

16               n) Neb. Rev. Stat. Ann. §§ 59-801, et seq., with respect to purchases in Nebraska by
                    members of the class.
17
                 o) Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada by
18                  members of the class.
19               p) N.H. Rev. Stat. Ann. §§ 356:1, et seq., with respect to purchases in New
                    Hampshire by members of the class.
20

21               q) N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico by
                    members of the class.
22
                 r) N.Y. Gen. Bus. Law § 340, et seq., with respect to purchases in New York by
23                  members of the class, and to the extent New York law so requires, the plaintiff
                    hereby forgoes any penalty or minimum recovery in order to preserve the right of
24                  New York class members to recover by way of a class action.
25               s) N.C. Gen. Stat. §§ 75-1, et seq., with respect to purchases in North Carolina by
26                  members of the class.

27               t) N.D. Cent. Code §§ 51-08.1-01, et seq., with respect to purchases in North Dakota
                    by members of the class.
28


     CONSOLIDATED CLASS ACTION                 -87-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 93 of 113




 1                  u) Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon by
                       members of the class.
 2
                    v) R.I. Gen. Laws §§ 6-36-4 et seq., with respect to purchases in Rhode Island by
 3                     members of the class.
 4
                    w) S.D. Codified Laws §§ 37-1-3.1, et seq., with respect to purchases in South
 5                     Dakota by members of the class.

 6                  x) Tenn. Code Ann §§ 47-25-101, et seq., with respect to purchases in Tennessee by
                       members of the class.
 7
                    y) Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah by
 8                     members of the class, including citizens or residents of Utah.
 9                  z) W.Va. Code §§ 47-18-1, et seq., with respect to purchases in West Virginia by
10                     members of the class.

11                  aa) Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin by members
                        of the class.
12
            378.    Jazz and Hikma intentionally and wrongfully engaged in a contract, combination, or
13
     conspiracy in restraint of trade in violation of the following state consumer protection laws:
14
                    a) Alaska Stat. Ann. § 45.50.471, et seq., with respect to purchases in Alaska by
15                     members of the class. Defendants engaged in unfair methods of competition and
                       unfair practices in the conduct of trade and commerce.
16

17                  b) Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California
                       by members of the class. Defendants engaged in business practices that are unfair
18                     in that they are immoral, unethical, oppressive, unscrupulous, and substantially
                       injurious to class members. There are no countervailing benefits to class members
19                     and any utility of defendants’ conduct is outweighed by the consequences to class
                       members. Defendants’ conduct also constitutes an unlawful business practice in
20                     that it violates the Sherman Act as set forth above.
21
                    c) Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida by members of
22                     the class.

23                  d) Mo. Rev. Stat. §§ 407.020 et seq., with respect to purchase in Missouri by
                       consumer members of the class.
24
                    e) Mont. Code Ann. §§ 30-14-101, et seq., with respect to purchases in Montana by
25                     consumer members of the class. Defendants engaged in unfair and deceptive acts
                       and practices.
26

27                  f) S.C. Code Ann. §§ 39-5-20, et seq., with respect to purchases in South Carolina by
                       class members. Defendants engaged in unfair methods of competition and unfair
28


     CONSOLIDATED CLASS ACTION                     -88-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 94 of 113




 1                       practices in the conduct of trade and commerce. Defendants’ conduct is offensive
                         to public policy and immoral, unethical, and oppressive.
 2
                    g) Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont by
 3                     consumer members of the class. Defendants engaged in unfair methods of
 4                     competition, unfair practices, and deceptive practices in the conduct of trade and
                       commerce.
 5
            379.    The plaintiff and members of the class have been injured in their business or property
 6
     by reason of Jazz and Hikma’s violations of the laws set forth above, in that the plaintiff and class
 7
     members were, and continue to be: (i) denied the opportunity to purchase lower-priced generic
 8
     Xyrem; and (ii) paid higher prices for Xyrem than they would have paid but for Jazz and Hikma’s
 9
     unlawful conduct. These injuries are of the type that the above laws were designed to prevent and
10
     flow from that which makes Jazz and Hikma’s conduct unlawful.
11
            380.    The plaintiff and class members accordingly seek damages and multiple damages as
12
     permitted by law.
13
                           COUNT 9 – CONSPIRACY AND COMBINATION IN
14                           RESTRAINT OF TRADE UNDER STATE LAW
                                  (AGAINST JAZZ AND AMNEAL)
15
            381.    The plaintiff hereby repeats and incorporates by reference each preceding and
16
     succeeding paragraph as though fully set forth herein.
17
            382.    During the Class Period, Jazz and Amneal engaged in a continuing contract,
18
     combination, or conspiracy with respect to the sale of Xyrem in unreasonable restraint of trade and
19
     commerce, in violation of the various state antitrust and consumer protection statutes set forth below.
20
            383.    During the Class Period, Jazz and Amneal entered into an unlawful reverse payment
21
     agreement that restrained, and continues to restrain, competition in the market for Xyrem and/or its
22
     AB-rated generic equivalents.
23
            384.    Jazz and Amneal’s acts and combinations in furtherance of the conspiracy have
24
     caused unreasonable restraints in the market for Xyrem and/or its AB-rated generic equivalents.
25
            385.    As a result of Jazz and Amneal’s unlawful conduct, the plaintiff and other similarly
26
     situated purchasers in the class who purchased Xyrem have been harmed by being forced to pay
27
     artificially-inflated, supracompetitive prices for Xyrem.
28


     CONSOLIDATED CLASS ACTION                     -89-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 95 of 113




 1           386.    In formulating and carrying out the alleged agreement, understanding, contract,

 2   combination, and conspiracy, Jazz and Amneal did those things that they combined and conspired to

 3   do, including but not limited to the acts, practices and course of conduct set forth herein.

 4           387.    Jazz and Amneal’s conspiracy had the following effects, among others: the reverse

 5   payment agreement between Jazz and Amneal delayed generic entry and its attendant lower prices

 6   for the plaintiff and the class, and the market allocation output restriction agreement effectively fixed

 7   prices at an artificially high level.

 8           388.    Jazz and Amneal engaged in the actions described above for the purpose of carrying

 9   out their unlawful agreements to fix, raise, maintain, or stabilize prices of Xyrem.

10           389.    There was no legitimate, non-pretextual, pro-competitive business justification for this
11   reverse payment agreement that outweighs its harmful effect on the plaintiff and competition. Even if
12   there were some conceivable and cognizable justification, the payment was not necessary to achieve
13   the purpose. Accordingly, these acts constitute violations of the antitrust laws of various states in
14   accordance with FTC v. Actavis, Inc., 570 U.S. 136 (2013).
15           390.    By engaging the foregoing conduct, Jazz and Amneal intentionally and wrongfully
16   engaged in a contract, combination or conspiracy in restraint of trade in violation of the following
17   state antitrust laws:
18                   a) Arizona Rev. Stat. §§ 44-1403, et seq., with respect to purchases in Arizona by
                        members of the class.
19
                     b) Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California
20                      by members of the class.
21
                     c) C.G.S.A. §§ 35-26 and 28, et seq., with respect to purchases in Connecticut by
22                      members of the class.

23                   d) D.C. Code §§ 28-4502, et seq., with respect to purchases in the District of
                        Columbia by members of the class.
24
                     e) Haw. Rev. Stat. §§ 480-2, 480-4, et seq., with respect to purchases in Hawaii by
25                      members of the class.
26
                     f) 740 Ill. Comp. Stat. 10/1, et seq., with respect to purchases in Illinois by members
27                      of the class.

28


     CONSOLIDATED CLASS ACTION                      -90-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 96 of 113




 1               g) Iowa Code § 553.4, et seq., with respect to purchases in Iowa by members of the
                    class.
 2
                 h) Kan. Stat. Ann. § 50-101, et seq., with respect to purchases in Kansas by members
 3                  of the class.
 4
                 i) Me. Rev. Stat. Ann. 10, §§ 1101, et seq., with respect to purchases in Maine by
 5                  consumer members of the class.

 6               j) MD Code Ann., Com. Law, §§ 11-204, et seq., with respect to purchases in
                    Maryland by members of the class.
 7
                 k) Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in
 8                  Michigan by members of the class.
 9               l) Minn. Stat. §§ 325D.51, et seq., and Minn. Stat. §§ 8.31, et seq., with respect to
10                  purchases in Minnesota by members of the class.

11               m) Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi by
                    members of the class.
12
                 n) Neb. Rev. Stat. Ann. §§ 59-801, et seq., with respect to purchases in Nebraska by
13                  members of the class.
14               o) Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada by
15                  members of the class.

16               p) N.H. Rev. Stat. Ann. §§ 356:1, et seq., with respect to purchases in New
                    Hampshire by members of the class.
17
                 q) N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico by
18                  members of the class.
19               r) N.Y. Gen. Bus. Law § 340, et seq., with respect to purchases in New York by
                    members of the class, and to the extent New York law so requires, the plaintiff
20
                    hereby forgoes any penalty or minimum recovery in order to preserve the right of
21                  New York class members to recover by way of a class action.

22               s) N.C. Gen. Stat. §§ 75-1, et seq., with respect to purchases in North Carolina by
                    members of the class.
23
                 t) N.D. Cent. Code §§ 51-08.1-01, et seq., with respect to purchases in North Dakota
24                  by members of the class.
25               u) Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon by
26                  members of the class.

27               v) R.I. Gen. Laws §§ 6-36-4 et seq., with respect to purchases in Rhode Island by
                    members of the class.
28


     CONSOLIDATED CLASS ACTION                 -91-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 97 of 113




 1                  w) S.D. Codified Laws §§ 37-1-3.1, et seq., with respect to purchases in South
                       Dakota by members of the class.
 2
                    x) Tenn. Code Ann §§ 47-25-101, et seq., with respect to purchases in Tennessee by
 3                     members of the class.
 4
                    y) Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah by
 5                     members of the class, including citizens or residents of Utah.

 6                  z) W.Va. Code §§ 47-18-1, et seq., with respect to purchases in West Virginia by
                       members of the class.
 7
                    aa) Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin by members
 8                      of the class.
 9
            391.    Jazz and Amneal intentionally and wrongfully engaged in a contract, combination or
10
     conspiracy in restraint of trade in violation of the following state consumer protection laws:
11
                    a) Alaska Stat. Ann. § 45.50.471, et seq., with respect to purchases in Alaska by
12                     members of the class. Defendants engaged in unfair methods of competition and
                       unfair practices in the conduct of trade and commerce.
13
                    b) Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California
14                     by members of the class. Defendants engaged in business practices that are unfair
                       in that they are immoral, unethical, oppressive, unscrupulous, and substantially
15                     injurious to class members. There are no countervailing benefits to class members
16                     and any utility of defendants’ conduct is outweighed by the consequences to class
                       members. Defendants’ conduct also constitutes an unlawful business practice in
17                     that it violates the Sherman Act as set forth above.

18                  c) Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida by members of
                       the class.
19
                    d) Mo. Rev. Stat. §§ 407.020 et seq., with respect to purchase in Missouri by
20                     consumer members of the class.
21
                    e) Mont. Code Ann. §§ 30-14-101, et seq., with respect to purchases in Montana by
22                     consumer members of the class. Defendants engaged in unfair and deceptive acts
                       and practices.
23
                    f) S.C. Code Ann. §§ 39-5-20, et seq., with respect to purchases in South Carolina by
24                     class members. Defendants engaged in unfair methods of competition and unfair
                       practices in the conduct of trade and commerce. Defendants’ conduct is offensive
25                     to public policy and immoral, unethical, and oppressive.
26
                    g) Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont by
27                     consumer members of the class. Defendants engaged in unfair methods of

28


     CONSOLIDATED CLASS ACTION                     -92-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 98 of 113




 1                       competition, unfair practices, and deceptive practices in the conduct of trade and
                         commerce.
 2
            392.    The plaintiff and members of the class have been injured in their business or property
 3
     by reason of Jazz and Amneal’s violations of the laws set forth above, in that the plaintiff and class
 4
     members were, and continue to be: (i) denied the opportunity to purchase lower-priced generic
 5
     Xyrem; and (ii) paid higher prices for Xyrem than they would have paid but for Jazz and Amneal’s
 6
     unlawful conduct. These injuries are of the type that the above laws were designed to prevent and
 7
     flow from that which makes Jazz and Amneal’s conduct unlawful.
 8
            393.    The plaintiff and class members accordingly seek damages and multiple damages as
 9
     permitted by law.
10
                           COUNT 10 – CONSPIRACY AND COMBINATION IN
11                           RESTRAINT OF TRADE UNDER STATE LAW
12                                  (AGAINST JAZZ AND LUPIN)

13          394.    The plaintiff hereby repeats and incorporates by reference each preceding and

14   succeeding paragraph as though fully set forth herein.

15          395.    During the Class Period, Jazz and Lupin engaged in a continuing contract,

16   combination, or conspiracy with respect to the sale of Xyrem in unreasonable restraint of trade and

17   commerce, in violation of the various state antitrust and consumer protection statutes set forth below.

18          396.    During the Class Period, Jazz and Lupin entered into an unlawful reverse payment

19   agreement that restrained, and continues to restrain, competition in the market for Xyrem and/or its

20   AB-rated generic equivalents.

21          397.    Jazz and Lupin’s acts and combinations in furtherance of the conspiracy have caused

22   unreasonable restraints in the market for Xyrem and/or its AB-rated generic equivalents.

23          398.    As a result of Jazz and Lupin’s unlawful conduct, the plaintiff and other similarly

24   situated purchasers in the class who purchased Xyrem have been harmed by being forced to pay

25   artificially-inflated, supracompetitive prices for Xyrem.

26          399.    In formulating and carrying out the alleged agreement, understanding, contract,

27   combination and conspiracy, Jazz and Lupin did those things that they combined and conspired to

28   do, including but not limited to the acts, practices, and course of conduct set forth herein.


     CONSOLIDATED CLASS ACTION                      -93-
     COMPLAINT
         Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 99 of 113




 1           400.    Jazz and Lupin’s conspiracy had the following effects, among others: the reverse

 2   payment agreement between Jazz and Lupin delayed generic entry and its attendant lower prices for

 3   the plaintiff and the class, and the market allocation output restriction agreement effectively fixed

 4   prices at an artificially high level.

 5           401.    Jazz and Lupin engaged in the actions described above for the purpose of carrying out

 6   their unlawful agreements to fix, raise, maintain, or stabilize prices of Xyrem.

 7           402.    There was no legitimate, non-pretextual, pro-competitive business justification for this

 8   reverse payment agreement that outweighs its harmful effect on the plaintiff and competition. Even if

 9   there were some conceivable and cognizable justification, the payment was not necessary to achieve

10   the purpose. Accordingly, these acts constitute violations of the antitrust laws of various states in
11   accordance with FTC v. Actavis, Inc., 570 U.S. 136 (2013).
12           403.    By engaging the foregoing conduct, Jazz and Lupin intentionally and wrongfully
13   engaged in a contract, combination, or conspiracy in restraint of trade in violation of the following
14   state antitrust laws:
15                   a) Arizona Rev. Stat. §§ 44-1403, et seq., with respect to purchases in Arizona by
                        members of the class.
16
                     b) Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California
17                      by members of the class.
18
                     c) C.G.S.A. §§ 35-26 and 28, et seq., with respect to purchases in Connecticut by
19                      members of the class.

20                   d) D.C. Code §§ 28-4502, et seq., with respect to purchases in the District of
                        Columbia by members of the class.
21
                     e) Haw. Rev. Stat. §§ 480-2, 480-4, et seq., with respect to purchases in Hawaii by
22                      members of the class.
23
                     f) 740 Ill. Comp. Stat. 10/1, et seq., with respect to purchases in Illinois by members
24                      of the class.

25                   g) Iowa Code § 553.4, et seq., with respect to purchases in Iowa by members of the
                        class.
26
                     h) Kan. Stat. Ann. § 50-101, et seq., with respect to purchases in Kansas by members
27                      of the class.
28


     CONSOLIDATED CLASS ACTION                      -94-
     COMPLAINT
       Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 100 of 113




 1               i) Me. Rev. Stat. Ann. 10, §§ 1101, et seq., with respect to purchases in Maine by
                    consumer members of the class.
 2
                 j) MD Code Ann., Com. Law, §§ 11-204, et seq., with respect to purchases in
 3                  Maryland by members of the class.
 4
                 k) Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in
 5                  Michigan by members of the class.

 6               l) Minn. Stat. §§ 325D.51, et seq., and Minn. Stat. §§ 8.31, et seq., with respect to
                    purchases in Minnesota by members of the class.
 7
                 m) Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi by
 8                  members of the class.
 9               n) Neb. Rev. Stat. Ann. §§ 59-801, et seq., with respect to purchases in Nebraska by
10                  members of the class.

11               o) Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada by
                    members of the class.
12
                 p) N.H. Rev. Stat. Ann. §§ 356:1, et seq., with respect to purchases in New
13                  Hampshire by members of the class.
14               q) N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico by
15                  members of the class.

16               r) N.Y. Gen. Bus. Law § 340, et seq., with respect to purchases in New York by
                    members of the class, and to the extent New York law so requires, the plaintiff
17                  hereby forgoes any penalty or minimum recovery in order to preserve the right of
                    New York class members to recover by way of a class action.
18
                 s) N.C. Gen. Stat. §§ 75-1, et seq., with respect to purchases in North Carolina by
19                  members of the class.
20
                 t) N.D. Cent. Code §§ 51-08.1-01, et seq., with respect to purchases in North Dakota
21                  by members of the class.

22               u) Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon by
                    members of the class.
23
                 v) R.I. Gen. Laws §§ 6-36-4 et seq., with respect to purchases in Rhode Island by
24                  members of the class.
25               w) S.D. Codified Laws §§ 37-1-3.1, et seq., with respect to purchases in South
26                  Dakota by members of the class.

27               x) Tenn. Code Ann §§ 47-25-101, et seq., with respect to purchases in Tennessee by
                    members of the class.
28


     CONSOLIDATED CLASS ACTION                 -95-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 101 of 113




 1                  y) Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah by
                       members of the class, including citizens or residents of Utah.
 2
                    z) W.Va. Code §§ 47-18-1, et seq., with respect to purchases in West Virginia by
 3                     members of the class.
 4
                    aa) Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin by members
 5                      of the class.

 6          404.    Jazz and Lupin intentionally and wrongfully engaged in a contract, combination, or

 7   conspiracy in restraint of trade in violation of the following state consumer protection laws:

 8                  a) Alaska Stat. Ann. § 45.50.471, et seq., with respect to purchases in Alaska by
                       members of the class. Defendants engaged in unfair methods of competition and
 9                     unfair practices in the conduct of trade and commerce.
10                  b) Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California
11                     by members of the class. Defendants engaged in business practices that are unfair
                       in that they are immoral, unethical, oppressive, unscrupulous, and substantially
12                     injurious to class members. There are no countervailing benefits to class members
                       and any utility of defendants’ conduct is outweighed by the consequences to class
13                     members. Defendants’ conduct also constitutes an unlawful business practice in
                       that it violates the Sherman Act as set forth above.
14
                    c) Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida by members of
15
                       the class.
16
                    d) Mo. Rev. Stat. §§ 407.020 et seq., with respect to purchase in Missouri by
17                     consumer members of the class.

18                  e) Mont. Code Ann. §§ 30-14-101, et seq., with respect to purchases in Montana by
                       consumer members of the class. Defendants engaged in unfair and deceptive acts
19                     and practices.
20                  f) S.C. Code Ann. §§ 39-5-20, et seq., with respect to purchases in South Carolina by
21                     class members. Defendants engaged in unfair methods of competition and unfair
                       practices in the conduct of trade and commerce. Defendants’ conduct is offensive
22                     to public policy and immoral, unethical, and oppressive.

23                  g) Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont by
                       consumer members of the class. Defendants engaged in unfair methods of
24                     competition, unfair practices, and deceptive practices in the conduct of trade and
                       commerce.
25

26          405.    The plaintiff and members of the class have been injured in their business or property

27   by reason of Jazz and Lupin’s violations of the laws set forth above, in that the plaintiff and class

28   members were, and continue to be: (i) denied the opportunity to purchase lower-priced generic


     CONSOLIDATED CLASS ACTION                      -96-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 102 of 113




 1   Xyrem; and (ii) paid higher prices for Xyrem than they would have paid but for Jazz and Lupin’s

 2   unlawful conduct. These injuries are of the type that the above laws were designed to prevent and

 3   flow from that which makes Jazz and Lupin’s conduct unlawful.

 4           406.    The plaintiff and class members accordingly seek damages and multiple damages as

 5   permitted by law.

 6                          COUNT 11 – CONSPIRACY AND COMBINATION IN
                              RESTRAINT OF TRADE UNDER STATE LAW
 7                                    (AGAINST JAZZ AND PAR)
 8           407.    The plaintiff hereby repeats and incorporates by reference each preceding and
 9   succeeding paragraph as though fully set forth herein.
10           408.    During the Class Period, Jazz and Par engaged in a continuing contract, combination,
11   or conspiracy with respect to the sale of Xyrem in unreasonable restraint of trade and commerce, in
12   violation of the various state antitrust and consumer protection statutes set forth below.
13           409.    During the Class Period, Jazz and Par entered into an unlawful reverse payment
14   agreement that restrained, and continues to restrain, competition in the market for Xyrem and/or its
15   AB-rated generic equivalents.
16           410.    Jazz and Par’s acts and combinations in furtherance of the conspiracy have caused
17   unreasonable restraints in the market for Xyrem and/or its AB-rated generic equivalents.
18           411.    As a result of Jazz and Par’s unlawful conduct, the plaintiff and other similarly
19   situated purchasers in the class who purchased Xyrem have been harmed by being forced to pay
20   artificially-inflated, supracompetitive prices for Xyrem.
21           412.    In formulating and carrying out the alleged agreement, understanding, contract,
22   combination and conspiracy, Jazz and Par did those things that they combined and conspired to do,
23   including but not limited to the acts, practices, and course of conduct set forth herein.
24           413.    Jazz and Par’s conspiracy had the following effects, among others: the reverse
25   payment agreement between Jazz and Par delayed generic entry and its attendant lower prices for the
26   plaintiff and the class, and the market allocation output restriction agreement effectively fixed prices
27   at an artificially high level.
28


     CONSOLIDATED CLASS ACTION                      -97-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 103 of 113




 1           414.    Jazz and Par engaged in the actions described above for the purpose of carrying out

 2   their unlawful agreements to fix, raise, maintain, or stabilize prices of Xyrem.

 3           415.    There was no legitimate, non-pretextual, pro-competitive business justification for this

 4   reverse payment agreement that outweighs its harmful effect on the plaintiff and competition. Even if

 5   there were some conceivable and cognizable justification, the payment was not necessary to achieve

 6   the purpose. Accordingly, these acts constitute violations of the antitrust laws of various states in

 7   accordance with FTC v. Actavis, Inc., 570 U.S. 136 (2013).

 8           416.    By engaging the foregoing conduct, Jazz and Par intentionally and wrongfully

 9   engaged in a contract, combination, or conspiracy in restraint of trade in violation of the following

10   state antitrust laws:
11                   a) Arizona Rev. Stat. §§ 44-1403, et seq., with respect to purchases in Arizona by
                        members of the class.
12
                     b) Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California
13                      by members of the class.
14
                     c) C.G.S.A. §§ 35-26 and 28, et seq., with respect to purchases in Connecticut by
15                      members of the class.

16                   d) D.C. Code §§ 28-4502, et seq., with respect to purchases in the District of
                        Columbia by members of the class.
17
                     e) Haw. Rev. Stat. §§ 480-2, 480-4, et seq., with respect to purchases in Hawaii by
18                      members of the class.
19
                     f) 740 Ill. Comp. Stat. 10/1, et seq., with respect to purchases in Illinois by members
20                      of the class.

21                   g) Iowa Code § 553.4, et seq., with respect to purchases in Iowa by members of the
                        class.
22
                     h) Kan. Stat. Ann. § 50-101, et seq., with respect to purchases in Kansas by members
23                      of the class.
24                   i) Me. Rev. Stat. Ann. 10, §§ 1101, et seq., with respect to purchases in Maine by
25                      consumer members of the class.

26                   j) MD Code Ann., Com. Law, §§ 11-204, et seq., with respect to purchases in
                        Maryland by members of the class.
27

28


     CONSOLIDATED CLASS ACTION                      -98-
     COMPLAINT
       Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 104 of 113




 1               k) Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in
                    Michigan by members of the class.
 2
                 l) Minn. Stat. §§ 325D.51, et seq., and Minn. Stat. §§ 8.31, et seq., with respect to
 3                  purchases in Minnesota by members of the class.
 4
                 m) Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi by
 5                  members of the class.

 6               n) Neb. Rev. Stat. Ann. §§ 59-801, et seq., with respect to purchases in Nebraska by
                    members of the class.
 7
                 o) Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada by
 8                  members of the class.
 9               p) N.H. Rev. Stat. Ann. §§ 356:1, et seq., with respect to purchases in New
10                  Hampshire by members of the class.

11               q) N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico by
                    members of the class.
12
                 r) N.Y. Gen. Bus. Law § 340, et seq., with respect to purchases in New York by
13                  members of the class, and to the extent New York law so requires, the plaintiff
                    hereby forgoes any penalty or minimum recovery in order to preserve the right of
14
                    New York class members to recover by way of a class action.
15
                 s) N.C. Gen. Stat. §§ 75-1, et seq., with respect to purchases in North Carolina by
16                  members of the class.

17               t) N.D. Cent. Code §§ 51-08.1-01, et seq., with respect to purchases in North Dakota
                    by members of the class.
18
                 u) Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon by
19                  members of the class.
20
                 v) R.I. Gen. Laws §§ 6-36-4 et seq., with respect to purchases in Rhode Island by
21                  members of the class.

22               w) S.D. Codified Laws §§ 37-1-3.1, et seq., with respect to purchases in South
                    Dakota by members of the class.
23
                 x) Tenn. Code Ann §§ 47-25-101, et seq., with respect to purchases in Tennessee by
24                  members of the class.
25               y) Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah by
26                  members of the class, including citizens or residents of Utah.

27               z) W.Va. Code §§ 47-18-1, et seq., with respect to purchases in West Virginia by
                    members of the class.
28


     CONSOLIDATED CLASS ACTION                 -99-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 105 of 113




 1                  aa) Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin by members
                        of the class.
 2
            417.    Jazz and Par intentionally and wrongfully engaged in a contract, combination, or
 3
     conspiracy in restraint of trade in violation of the following state consumer protection laws:
 4
                    a) Alaska Stat. Ann. § 45.50.471, et seq., with respect to purchases in Alaska by
 5                     members of the class. Defendants engaged in unfair methods of competition and
 6                     unfair practices in the conduct of trade and commerce.

 7                  b) Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California
                       by members of the class. Defendants engaged in business practices that are unfair
 8                     in that they are immoral, unethical, oppressive, unscrupulous, and substantially
                       injurious to class members. There are no countervailing benefits to class members
 9                     and any utility of defendants’ conduct is outweighed by the consequences to class
10                     members. Defendants’ conduct also constitutes an unlawful business practice in
                       that it violates the Sherman Act as set forth above.
11
                    c) Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida by members of
12                     the class.

13                  d) Mo. Rev. Stat. §§ 407.020 et seq., with respect to purchase in Missouri by
                       consumer members of the class.
14
                    e) Mont. Code Ann. §§ 30-14-101, et seq., with respect to purchases in Montana by
15
                       consumer members of the class. Defendants engaged in unfair and deceptive acts
16                     and practices.

17                  f) S.C. Code Ann. §§ 39-5-20, et seq., with respect to purchases in South Carolina by
                       class members. Defendants engaged in unfair methods of competition and unfair
18                     practices in the conduct of trade and commerce. Defendants’ conduct is offensive
                       to public policy and immoral, unethical, and oppressive.
19
                    g) Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont by
20
                       consumer members of the class. Defendants engaged in unfair methods of
21                     competition, unfair practices, and deceptive practices in the conduct of trade and
                       commerce.
22
            418.    The plaintiff and members of the class have been injured in their business or property
23
     by reason of Jazz and Par’s violations of the laws set forth above, in that the plaintiff and class
24
     members were, and continue to be: (i) denied the opportunity to purchase lower-priced generic
25
     Xyrem; and (ii) paid higher prices for Xyrem than they would have paid but for Jazz and Par’s
26
     unlawful conduct. These injuries are of the type that the above laws were designed to prevent and
27
     flow from that which makes Jazz and Par’s conduct unlawful.
28


     CONSOLIDATED CLASS ACTION                      -100-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 106 of 113




 1           419.   The plaintiff and class members accordingly seek damages and multiple damages as

 2   permitted by law.

 3                        COUNT 12 – CONSPIRACY AND COMBINATION IN
                           RESTRAINT OF TRADE UNDER STATE LAW54
 4                                (AGAINST ALL DEFENDANTS)
 5           420.   The plaintiff hereby repeats and incorporates by reference each preceding and
 6   succeeding paragraph as though fully set forth herein.
 7           421.   During the Class Period, the defendants engaged in a continuing contract,
 8   combination, or conspiracy with respect to the sale of Xyrem in unreasonable restraint of trade and
 9   commerce, in violation of the various state antitrust and consumer protection statutes set forth below.
10           422.   During the Class Period, defendants entered into an unlawful reverse payment
11   agreement that restrained, and continues to restrain, competition in the market for Xyrem and/or its
12   AB-rated generic equivalents.
13           423.   Defendants’ acts and combinations in furtherance of the conspiracy have caused
14   unreasonable restraints in the market for Xyrem and/or its AB-rated generic equivalents.
15           424.   As a result of defendants’ unlawful conduct, the plaintiff and other similarly situated
16   purchasers in the class who purchased Xyrem have been harmed by being forced to pay artificially-
17   inflated, supracompetitive prices for Xyrem.
18           425.   In formulating and carrying out the alleged agreement, understanding, contract,
19   combination and conspiracy, defendants did those things that they combined and conspired to do,
20   including but not limited to the acts, practices, and course of conduct set forth herein.
21           426.   Defendants’ conspiracy had the following effects, among others:
22

23      54
            The plaintiff has delivered, or is contemporaneously delivering, notice of this action and copies
24   of this complaint to the attorneys general in Arizona, Alaska, Connecticuit, Hawaii, Minnesota,
     Missouri, Montana, Nevada, New York, Oregon, Rhode Island, South Carolina, and Utah. The
25   plaintiff has also provided a notice of the pendency of this action and demand for relief to defendants
     pursuant to the laws of Georgia and Massachusetts (which require pre-filing notice and pursuant to
26   those states’ laws claims will be added in this action should the defendants not meet GEHA’s
     demand), as well as Arizona, Maine, Montana, Nevada, New York, Oregon, Rhode Island, Utah, and
27   West Virginia (which require notice concurrent with filing under their respective state consumer
28   protection and/or antitrust laws).


     CONSOLIDATED CLASS ACTION                      -101-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 107 of 113




 1                     a) It delayed and continues to delay generic entry of Xyrem in order to lengthen the
                          period in which Jazz’s brand Xyrem could and can monopolize the market and
 2                        make supracompetitive profits;
 3                     b) It will keep an authorized generic from Jazz off the market during Hikma’s 180-
 4                        day generic exclusivity period, thereby allowing Hikma to monopolize the generic
                          market for Xyrem during the period, and allowing Hikma to make
 5                        supracompetitive profits;

 6                     c) It will, after Hikma’s exclusivity period ends, continue to keep an authorized
                          product from Jazz off the market as Amneal, Lupin, and Par enter with “very
 7                        limited” quantities (throttled by Jazz) of generic Xyrem; and
 8                     d) It raised and maintained the prices that the plaintiff and other members of the class
 9                        would and will pay for Xyrem at supracompetitive levels.

10          427.       From January 2023 until at least December 31, 2025, Jazz will share its monopoly

11   power with Hikma, Amneal, Lupin, and Par, and the companies will jointly maintain an illegal

12   monopoly throughout that time.

13          428.       The defendants engaged in the actions described above for the purpose of carrying out

14   their unlawful agreements to fix, raise, maintain, or stabilize prices of Xyrem.

15          429.       There was no legitimate, non-pretextual, pro-competitive business justification for this

16   reverse payment agreement that outweighs its harmful effect on the plaintiff and competition. Even if

17   there were some conceivable and cognizable justification, the payment was not necessary to achieve

18   the purpose. Accordingly, these acts constitute violations of the antitrust laws of various states in

19   accordance with FTC v. Actavis, Inc., 570 U.S. 136 (2013).

20          430.       By engaging the foregoing conduct, defendants intentionally and wrongfully engaged

21   in a contract, combination or conspiracy in restraint of trade in violation of the following state

22   antitrust laws:

23                     a) Arizona Rev. Stat. §§ 44-1403, et seq., with respect to purchases in Arizona by
                          members of the class.
24
                       b) Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California
25                        by members of the class.
26                     c) C.G.S.A. §§ 35-26 and 28, et seq., with respect to purchases in Connecticut by
27                        members of the class.

28


     CONSOLIDATED CLASS ACTION                       -102-
     COMPLAINT
       Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 108 of 113




 1               d) D.C. Code §§ 28-4502, et seq., with respect to purchases in the District of
                    Columbia by members of the class.
 2
                 e) Haw. Rev. Stat. §§ 480-2, 480-4, et seq., with respect to purchases in Hawaii by
 3                  members of the class.
 4
                 f) 740 Ill. Comp. Stat. 10/1, et seq., with respect to purchases in Illinois by members
 5                  of the class.

 6               g) Iowa Code § 553.4, et seq., with respect to purchases in Iowa by members of the
                    class.
 7
                 h) Kan. Stat. Ann. § 50-101, et seq., with respect to purchases in Kansas by members
 8                  of the class.
 9               i) Me. Rev. Stat. Ann. 10, §§ 1101, et seq., with respect to purchases in Maine by
10                  consumer members of the class.

11               j) MD Code Ann., Com. Law, §§ 11-204, et seq., with respect to purchases in
                    Maryland by members of the class.
12
                 k) Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in
13                  Michigan by members of the class.
14               l) Minn. Stat. §§ 325D.51, et seq., and Minn. Stat. §§ 8.31, et seq., with respect to
15                  purchases in Minnesota by members of the class.

16               m) Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi by
                    members of the class.
17
                 n) Neb. Rev. Stat. Ann. §§ 59-801, et seq., with respect to purchases in Nebraska by
18                  members of the class.
19               o) Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada by
                    members of the class.
20

21               p) N.H. Rev. Stat. Ann. §§ 356:1, et seq., with respect to purchases in New
                    Hampshire by members of the class.
22
                 q) N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico by
23                  members of the class.
24               r) N.Y. Gen. Bus. Law § 340, et seq., with respect to purchases in New York by
                    members of the class, and to the extent New York law so requires, the plaintiff
25                  hereby forgoes any penalty or minimum recovery in order to preserve the right of
26                  New York class members to recover by way of a class action.

27               s) N.C. Gen. Stat. §§ 75-1, et seq., with respect to purchases in North Carolina by
                    members of the class.
28


     CONSOLIDATED CLASS ACTION                 -103-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 109 of 113




 1                  t) N.D. Cent. Code §§ 51-08.1-01, et seq., with respect to purchases in North Dakota
                       by members of the class.
 2
                    u) Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon by
 3                     members of the class.
 4
                    v) R.I. Gen. Laws §§ 6-36-4 et seq., with respect to purchases in Rhode Island by
 5                     members of the class.

 6                  w) S.D. Codified Laws §§ 37-1-3.1, et seq., with respect to purchases in South
                       Dakota by members of the class.
 7
                    x) Tenn. Code Ann §§ 47-25-101, et seq., with respect to purchases in Tennessee by
 8                     members of the class.
 9                  y) Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah by
10                     members of the class, including citizens or residents of Utah.

11                  z) W.Va. Code §§ 47-18-1, et seq., with respect to purchases in West Virginia by
                       members of the class.
12
                    aa) Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin by members
13                      of the class.
14          431.    Defendants intentionally and wrongfully engaged in a contract, combination, or
15   conspiracy in restraint of trade in violation of the following state consumer protection laws:
16                  a) Alaska Stat. Ann. § 45.50.471, et seq., with respect to purchases in Alaska by
17                     members of the class. Defendants engaged in unfair methods of competition and
                       unfair practices in the conduct of trade and commerce.
18
                    b) Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California
19                     by members of the class. Defendants engaged in business practices that are unfair
                       in that they are immoral, unethical, oppressive, unscrupulous, and substantially
20                     injurious to class members. There are no countervailing benefits to class members
                       and any utility of defendants’ conduct is outweighed by the consequences to class
21
                       members. Defendants’ conduct also constitutes an unlawful business practice in
22                     that it violates the Sherman Act as set forth above.

23                  c) Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida by members of
                       the class.
24
                    d) Mo. Rev. Stat. §§ 407.020 et seq., with respect to purchase in Missouri by
25                     consumer members of the class.
26                  e) Mont. Code Ann. §§ 30-14-101, et seq., with respect to purchases in Montana by
27                     consumer members of the class. Defendants engaged in unfair and deceptive acts
                       and practices.
28


     CONSOLIDATED CLASS ACTION                     -104-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 110 of 113




 1                     f) S.C. Code Ann. §§ 39-5-20, et seq., with respect to purchases in South Carolina by
                          class members. Defendants engaged in unfair methods of competition and unfair
 2                        practices in the conduct of trade and commerce. Defendants’ conduct is offensive
                          to public policy and immoral, unethical, and oppressive.
 3

 4                     g) Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont by
                          consumer members of the class. Defendants engaged in unfair methods of
 5                        competition, unfair practices, and deceptive practices in the conduct of trade and
                          commerce.
 6
            432.       The plaintiff and members of the class have been injured in their business or property
 7
     by reason of the defendants’ violations of the laws set forth above, in that the plaintiff and class
 8
     members were, and continue to be: (i) denied the opportunity to purchase lower-priced generic
 9
     Xyrem; and (ii) paid higher prices for Xyrem than they would have paid but for the defendants’
10
     unlawful conduct. These injuries are of the type that the above laws were designed to prevent and
11
     flow from that which makes the defendants’ conduct unlawful.
12
            433.       The plaintiff and class members accordingly seek damages and multiple damages as
13
     permitted by law.
14
                                      COUNT 13 – UNJUST ENRICHMENT
15                                      (AGAINST ALL DEFENDANTS)
16
            434.       The plaintiff hereby repeats and incorporates by reference each preceding and
17
     succeeding paragraph as though fully set forth herein.
18
            435.       To the extent required, this claim is pleaded in the alternative to the other claims in
19
     this complaint.
20
            436.       The defendants have reaped and retained substantially higher profits due to their
21
     unlawful scheme.
22
            437.       The plaintiff and class members have conferred and continue to confer an economic
23
     benefit upon the defendants in the form of profits resulting from the unlawful overcharges from
24
     Xyrem sales described herein, to the economic detriment of the plaintiff and members of the class.
25
            438.       The defendants’ financial gain from their unlawful conduct is traceable to
26
     overpayments for Xyrem by the plaintiff and class members.
27
            439.       The plaintiff and members of the class have no adequate remedy at law.
28


     CONSOLIDATED CLASS ACTION                        -105-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 111 of 113




 1             440.   It would be futile for the plaintiff and members of the class to seek to exhaust any

 2   remedy against the immediate intermediary in the chain of distribution from which they indirectly

 3   purchased Xyrem, as those intermediaries are not liable and would not compensate the plaintiff and

 4   class members for the defendants’ unlawful conduct.

 5             441.   The defendants have benefited from their unlawful acts and it would be inequitable

 6   for defendants to be permitted to retain any of the ill-gotten gains resulting from the overpayments

 7   made by the plaintiff and the members of the Class for Xyrem sold by Jazz during the Class Period.

 8             442.   The financial benefits the defendants derived from overcharging the plaintiff and class

 9   members for Xyrem is a direct and proximate result of the defendants’ unlawful practices described

10   herein.
11             443.   The financial benefits the defendants derived are ill-gotten gains that rightfully belong
12   to the plaintiff and members of the class, who paid and continue to pay artificially inflated prices that
13   inured to the defendants’ benefit.
14             444.   It would be wrong and inequitable, under unjust enrichment principles under the laws
15   of each state in the United States as well as the District of Columbia—except for Delaware, Georgia,
16   Indiana, Kentucky, Louisiana, New Jersey, Ohio, Oklahoma, Pennsylvania, Texas, Virginia,
17   Washington, and Wyoming—for defendants to be permitted to retain any of the overcharges that the
18   plaintiff and members of the class paid for Xyrem that were derived from the defendants’ unlawful
19   practices described herein.
20             445.   The defendants are aware of and appreciate the benefits that the plaintiff and members
21   of the class have bestowed upon them.
22             446.   The defendants should be compelled to disgorge all unlawful or inequitable proceeds
23   they received in a common fund for the benefit of the plaintiff and class members.
24             447.   The plaintiff and members of the class are entitled to the amount of the defendants’
25   ill-gotten gains resulting from their unlawful, unjust, and inequitable conduct, and to the
26   establishment of a constructive trust consisting of such amount, from which the plaintiff and
27   members of the class may make claims on a pro rata basis.
28


     CONSOLIDATED CLASS ACTION                       -106-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 112 of 113




 1        COUNT 14 – FOR INJUNCTIVE RELIEF FOR VIOLATIONS OF 15 U.S.C. §§ 1, 2
                             (AGAINST ALL DEFENDANTS)
 2
            448.    The plaintiff hereby repeats and incorporates by reference each preceding and
 3
     succeeding paragraph as though fully set forth herein.
 4
            449.    As set forth in Count 1, 2, 3, 4, 5 and 11, Defendants have violated Sections 1 and 2
 5
     of the Sherman Act, 15 U.S.C. §§ 1 and 2.
 6
            450.    The plaintiff requests that the Court granted injunctive relief pursuant to Section 16 of
 7
     the Clayton Act, 15 U.S.C. § 26 as may be necessary and appropriate to restore competition in the
 8
     market for Xyrem.
 9
                                    XII.    DEMAND FOR JUDGMENT
10
            451.    WHEREFORE, the plaintiff, on behalf of itself and the proposed class, respectfully
11
     demand that this Court:
12
                    a) Determine that this action may be maintained as a class action pursuant to Rules
13
                       23(a) and (b)(3) of the Federal Rules of Civil Procedure, and direct that reasonable
14                     notice of this action, as provided by Rule 23(c)(2), be given to the class, and
                       appoint the plaintiff as the named representative of the class;
15
                    b) Award the plaintiff and the class damages (i.e., three times overcharges) in an
16                     amount to be determined at trial, plus interest in accordance with law;
17                  c) Enter joint and several judgments against the defendants and in favor of the
18                     plaintiff and the class;

19                  d) Permanently enjoin defendants both from continuing the unlawful conduct alleged
                       here, and from engaging in similar or related conduct in the future;
20
                    e) Grant the plaintiff and the class equitable relief in the nature of disgorgement,
21                     restitution, and the creation of a construction trust to remedy the defendants’
                       unjust enrichment;
22
                    f) Award the plaintiff and the class their costs of suit, including reasonable attorneys’
23
                       fees, as provided by law; and
24
                    g) Award such further and additional relief as the case may require and the Court
25                     may deem just and proper under the circumstances.

26

27

28


     CONSOLIDATED CLASS ACTION                     -107-
     COMPLAINT
        Case 3:20-cv-04671-VC Document 1 Filed 07/13/20 Page 113 of 113




 1                                          XIII. JURY DEMAND

 2          452.    Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the plaintiff, on behalf of
 3   itself and the proposed class, demand a trial by jury on all issues so triable.
 4

 5   DATED: July 13, 2020
                                              By: /s/ Christina C. Sharp
 6                                                Christina C. Sharp
                                                  Scott Grzenczyk
 7                                                GIRARD SHARP LLP
                                                  601 California St., Suite 1400
 8                                                San Francisco, CA 94108
                                                  Tel: (415) 981-4800
 9                                                Fax: (415) 981-4846
                                                  dsharp@girardsharp.com
10
                                                  scottg@girardsharp.com
11
                                                    Liaison Counsel for Plaintiff Government Employees
12                                                  Health Association and the Proposed Class
13                                                  Thomas M. Sobol (pro hac vice forthcoming)
14                                                  Lauren G. Barnes (pro hac vice forthcoming)
                                                    Bradley J. Vettraino (pro hac vice forthcoming)
15                                                  HAGENS BERMAN SOBOL SHAPIRO LLP
                                                    55 Cambridge Parkway, Suite 301
16                                                  Cambridge, MA 02142
                                                    Tel: (617) 482-3700
17                                                  Fax: (617) 482-3003
18                                                  tom@hbsslaw.com
                                                    lauren@hbsslaw.com
19                                                  bradleyv@hbsslaw.com

20                                                  Mark Fischer (pro hac vice forthcoming)
                                                    Jeffrey Swann (pro hac vice forthcoming)
21                                                  Robert C. Griffith (pro hac vice forthcoming)
22                                                  RAWLINGS & ASSOCIATES, PLLC
                                                    1 Eden Parkway
23                                                  La Grange, KY 40031
                                                    Telephone: (502) 814-2139
24                                                  mdf@rawlingsandassociates.com
                                                    js5@rawlingsandassociates.com
25                                                  rg1@rawlingsandassociates.com
26
                                                    Counsel for Plaintiff Government Employees Health
27                                                  Association and the Proposed Class

28


     CONSOLIDATED CLASS ACTION                      -108-
     COMPLAINT
